Case 1:20-cv-01006-GHW Document 128-8 Filed 07/23/21 Page 1 of 141




                  EXHIBIT "H"
       Case
       Case l:20-cv-01006-GHW
            1:20-cv-01006-GHW             Document 128-8
                                          Document 121-29 Filed
                                                           Filed07/23/21
                                                                 07/02/21 Page
                                                                           Page2 2ofof141
                                                                                       141




                                                                                              Page   1


 1                      IN       THE    UNITED       STATES       DISTRICT       COURT

                       FOR       THE    SOUTHERN          DISTRICT       OF   NEW   YORK

 2

 3      WHITESTONE           CONSTRUCTION                         )
         CORP . ,                                                 )
 4                                                                )      Case    No.

                                 Plaintiff,                       )      1 : 20-CV-1006-GHW

 5                                                                )
                v .                                               )
 6                                                                )
        YUANDA        USA    CORPORATION,                         )
 7                                                                )
                                 Defendant .                      )
 8

 9                               The    videotaped          Zoom      virtual     deposition         of

10      MINGHIUA        TAN,          called    for       examination,          taken    pursuant

11      to   notice         and       pursuant       to    the    Federal       Rules    of    Civil

12      Procedure           of    the    United       States          District    Courts,       taken

13      before        Annette          Brewer,       Certified          Shorthand       Reporter,

14      in   and      for    the       County    of       Cook    and    State    of    Illinois,

15      on   February            4,    2021,    at    8:30       a.m.

16

17

18

19

20

21

22

23

24



                                            Veritext Legal Solutions
     www.veritext.com                                                                          888-391-3376
        Case
        Case l:20-cv-01006-GHW
             1:20-cv-01006-GHW    Document 128-8
                                  Document 121-29 Filed
                                                   Filed07/23/21
                                                         07/02/21 Page
                                                                   Page3 3ofof141
                                                                               141




                                                                              Page   2


  1       APPEARANCES :

  2

                  GOETZ       FITZPATRICK           LLP

  3               BY :    Mr.    Donald        J.    Carbone

                  One    Penn    Plaza,        Suite      3100

  4               New    York,    NY    10019

                  (212)       695-8100

  5               dcarbone@goetzfitz . com

                               Appeared        on   behalf       of    Plaintiff;

  6

                  FOX    SWIBEL    LEVIN        &    CARROLL       LLP

  7               BY :    Mr .   Adam    L .    Gill

                  200    W.   Madison      Street,          30th      Floor

  8               Chicago,       Illinois           60606

                  (312)       224-1200

  9               agill@f ixswibel . com

                              Appeared         on   behalf       of    Defendant.

1 0

1 1

12

13

1 4

15

1 6

1 7

1 8

1 9

20

2 1

22

2 3

2 4



                                   Veritext Legal Solutions
      www.veritext.com                                                         888-391-3376
            Case l:20-cv-01006-GHW
            Case 1:20-cv-01006-GHW          Document 128-8
                                            Document 121-29 Filed
                                                             Filed07/23/21
                                                                   07/02/21 Page
                                                                             Page4 4ofof141
                                                                                         141




                                                                                        Page     3

(
      1                                              INDEX

              Wi tne s s :                                                              Page
      2      MINGHIUA          TAN

      3       EXAMINATION                                                               6
             BY   MR.    CARBONE

      4      EXAMINATION                                                                102
             BY   MR.    GILL

      5       FURTHER        EXAMINATION                                                105
             BY   MR.    CARBONE

      6
      7                                              EXHIBITS
      8      Exhibit         Nos .                                                Page
      9
             Exhibit         No.     1    Notice       of    Deposition           17
    10       Exhibit         No .    2    Whitestone          purchase            26
                                          order      with     Yuanda
    11       Exhibit         No .    3    Agreement          between       F.J.   22
                                          Sciame       Construction
    12                                    Co . ,    Inc .    and
                                          Whitestone          Construction
    13                                    Corp

             Exhibit         No .    4    Perkins         Eastman        note     62
    14       Exhibit         No .    5    WCC      011977     to    WCC           66
                                          012351
    15       Exhibit         No .    6    WCC      04600     to    WCC    04607   71
             Exhibit         No .    7    Sciame      RFI     transmittal         79
    16                                    dated      November        9,    2016
             Exhibit         No .    8    Sciame      RFI     transmittal         7 9
    17                                    dated      12/29/16
             Exhibit         No.     12   WCC      011814     to    01833         68
    18       Exhibit         No.     15   Rejection          letter               48
             Exhibit         No.     16   Letter      dated        June    28,    50
    19                                    2019
             Exhibit         No.     17   Letter      dated        July    26,    94
    20                                    2019
             Exhibit         No.     18   Letter      dated        February       95
    21                                    23,      2019
             Exhibit         No.     22   Chain      of     e-mails       WCC     97
    22                                    04011      to     004023
             Exhibit         No.     23   WCC      04972     to    04981          96
    23       Exhibit     No.         45   Expert      report                      100
    2 4      (Exhibits          attached)



                                                Veritext Legal Solutions
          www.veritext.com                                                                  888-391-3376
       Case l:20-cv-01006-GHW
       Case 1:20-cv-01006-GHW           Document 128-8
                                        Document 121-29 Filed
                                                         Filed07/23/21
                                                               07/02/21 Page
                                                                         Page5 5ofof141
                                                                                     141




                                                                                                              Page    4


 1                    THE    VIDEOGRAPHER:                  We    are       now          on       the    record

 2       at   9:02     a.m.,      February            4,    2021.           Please                note    that       the

 3      microphones           are     sensitive             and may             pick          up       whispering,

 4      private        conversations              and       cellular             interference.

 5       Please       turn    off     all    cell          phones          and place                   them    away

 6       from    the    microphones              as    they       can       interfere                   with       the

 7      deposition           taking     place          unless          all       parties                agree       to

 8      go    off     the    record.         This          is    media          unit          1    of    the       video

 9      recorded        deposition           of       Charles          Tan       taken             by    counsel

10      for     the    plaintiff        in       the       matter          of    Whitestone

11      Construction             Corporation               versus          Yuanda          USA

12      Corporation           filed     in       the       United          States          District


13      Court,        Southern        District,             Case       Docket

14      No.    20-CV-10006.

15                                    This       deposition                is    being             held       via

16      Veritext        Zoom      video      conference.                    My       name          is    Ryan

17      Sohmer        from Veritext              Midwest.              I    am       the          videographer .

18      The    court        reporter        is   Annette           Brewer.                 I       am    not


19      authorized          to    administer               the    oath.              I    am       not    related

20      to    any   party        in   this       action          nor       am    I       financially

21      interested          in    the   outcome.

22                                    Counsel          and       all       present                in    the    room

23      and   everybody           attending            remotely            will           state          their

24      appearances          and      affiliations                for       the          record.              If




                                            Veritext Legal Solutions
     www.veritext.com                                                                                          888-391-3376
       Case
       Case l:20-cv-01006-GHW
            1:20-cv-01006-GHW                  Document
                                               Document 128-8
                                                        121-29          Filed
                                                                         Filed07/23/21
                                                                               07/02/21 Page
                                                                                         Page6 6ofof141
                                                                                                     141




                                                                                                       Page       5


 1       there       are    any       objections             to    proceeding             please       state

 2       them    at      the     time       of      your     appearance,             beginning             with


 3       the    noticing             attorney.              The    court          reporter       will       swear

 4       in    the    witness             after       everybody             notices.

 5                    MR.       CARBONE :             Good      morning.            My    name    is


 6      Donald        Carbone .             I    am    an    attorney             with    Goetz


 7       Fitzpatrick             LLP,       Whitestone             Construction                Corp's

 8      attorney           in    the       matter         which     is       presently          the    subject

 9      of     this      deposition.

10                                         Mr.      Tan,     good       morning.


11                                               ROBIN       XU    MURPHY,


12      called        as    an       interpreter             herein,          after       having       been

13      duly     sworn          to    interpret             all    the       questions          from       the

14      English          language           to      the    Mandarin           language,          and       all


15      the    answers           from       the      Mandarin           language          to    English,


16      testified           as       follows:

17                    MR.    CARBONE:                We     just    had       a    procedural          issue.


18      Would       just        like      to     confirm with               Mr.     Gill       that    due       to

19      my    omission           of       sending         the     documents          to    Veritext          in


20      time,       it     was       agreed         between        us       that    at    the    conclusion

21      of    the     deposition               by    tomorrow           I   will     send       out    a

22      complete           set       of   plaintiff's              exhibits         which        were      sent

23      to    Mr.    Gill        previously which                   are      being        used    at

24      today's          deposition              for      the     record purposes.




                                                 Veritext Legal Solutions
     www.veritext.com                                                                                      888-391-3376
           Case l:20-cv-01006-GHW
           Case 1:20-cv-01006-GHW                  Document 128-8
                                                   Document 121-29 Filed
                                                                    Filed07/23/21
                                                                          07/02/21 Page
                                                                                    Page7 7ofof141
                                                                                                141




                                                                                                         Page       6
/

     1                    MR.          GILL:        We    agree.


     2                                              MINGHIUA          TAN


     3       called       as       a    witness          herein,          after    having      been      first

     4       duly    sworn,             was    examined             and    testified       through        the

     5       interpreter                as    follows:

     6                                                    EXAMINATION


     7      BY    MR .    CARBONE :


     8                    Q.            Mr.    Tan,       the       purpose       of   today's


     9      information                       I'm    sorry,          today's       deposition,           my


    10      purpose           is       to    extract          information          from    you     in    the

    11      form     of       questions.                 It's       not    my    purpose      to   trick       you

    12      in    any manner.                  And       if    you    do    not    understand           any    of

    13      my    questions,                 you    can       let    me    know    that    and     I    will    be

    14      happy        to    rephrase             them.           Because       my   goal   here       is    to

    15      get    accurate                 answers       to    my    questions.           You     understand


    16      that?


    17                   A.            No     problem.

    18                    Q.           Mr.     Tan,       what       is    the    highest     level       of

    19      education              that       you've          achieved?

    20                   A.            Bachelor's              degree.

    21                   Q.            And    what        discipline             was   that   bachelor's

    22      degree?


    23                   A.            International                business.

    24                   Q.            And     from what            university         did    you      obtain




                                                     Veritext Legal Solutions
         www.veritext.com                                                                                 888-391-3376
           Case l:20-cv-01006-GHW
           Case 1:20-cv-01006-GHW          Document 128-8
                                           Document 121-29 Filed
                                                            Filed07/23/21
                                                                  07/02/21 Page
                                                                            Page8 8ofof141
                                                                                        141




                                                                                               Page       7

i
     1       that   bachelor's          degree?

     2                  A.       Liaoning         University            in    China.

     3                  Q.       Where     is     that      university          located       in

     4      China?

     5                  A.       It's     Shenyang          City,       Liaoning       Province,


     6      China .

     7                  Q.       What     was     the      year    you       obtained       that


     8      degree?


     9                  A.       2004 .


    10                  Q.      As     part     of    the      curriculum        to    obtain       that

    11      degree,       did    you    take      any      engineering          or

    12      architectural-related                    courses?

    13                  THE     INTERPRETER:               Counsel,          could    you    please


    14      repeat      that    question.             I   missed        one.


    15      BY    MR.   CARBONE:


    16                  Q.      In     order     to       obtain       that    degree,       did    you


    17      take    any      engineering         or       architectural-related

    18      courses ?


    19                  A.      No,     there      was      no    such    classes.


    20                  Q.      And     other        than      your    Bachelor        of    Arts


    21      degree      that    you     obtained          in     the   year     2004    do    you    hold


    22      any    other      degrees?


    23                  A.      No .


    24                  Q.      What      is    your      present        position       at    Yuanda?




                                               Veritext Legal Solutions
         www.veritext.com                                                                          888-391-3376
           Case
           Case l:20-cv-01006-GHW
                1:20-cv-01006-GHW              Document 128-8
                                               Document 121-29 Filed
                                                                Filed07/23/21
                                                                      07/02/21 Page
                                                                                Page9 9ofof141
                                                                                            141




                                                                                                         Page      8


     1                   A.         Sales          manager.


     2                   Q.         When       I    use      the    word    Yuanda,          I    am    going       to

     3      be    referring             to    Yuanda         USA    Corporation.                 Do    you


     4       understand            that,       Mr.      Tan?

     5                   A.         Yes .


     6                   Q.         How       long      have       you    been       a    sales       manager       at

     7      Yuanda?


     8                   A.         Let       me    think.          Before       2015       my    title       was      a

     9      business          representative.                      So       so       it's    from             it ' s

    10      since    2015          then.

    11                   Q.         How       long      have       you    been       an    employee          of    the

    12      Yuanda       USA       Corporation?
V
    13                   A.         From       July       2011.          July    or       August.        I    am

    14      not          I    can't          remember         clearly.


    15                   Q.         What      was       your       first    position             at    Yuanda?

    16                   A.         I    started         as    a   business              representative.


    17                   Q.         When      was       your       first             when    did       you    first


    18      become       a    business             representative               at       Yuanda       USA?

    19                   A.         It's      2012      August           since       I    started working

    20      at    Yuanda          USA.


    21                   Q.         In   August          2012      was     the       first      position          you


    22      held    at       Yuanda      USA       as    a    business          representative?

    23                   A.         Correct .           Because          before          that     I   was

    24      working          at    Yuanda      in       Shenyang         engineering              firm.




                                                    Veritext Legal Solutions
         www.veritext.com                                                                                    888-391-3376
           Case 1:20-cv-01006-GHW
           Case l:20-cv-01006-GHW Document
                                  Document 128-8
                                           121-29 Filed
                                                   Filed07/23/21
                                                         07/02/21 Page
                                                                   Page1010ofof
                                                                              141
                                                                                141




                                                                                                        Page       9

r
      i       That's      the       parent       company             of   Yuanda       USA.

      2                   MR.       CARBONE :             Ms.       Interpreter,            when    you       say


      3       Yuanda,          is   that    what          I    am    calling      Yuanda?

      4                   THE       INTERPRETER:                    Y-u-a-n-d-a .

      5       BY    MR.   CARBONE:


      6                   Q.         Let's       just          focus      on    for    a    moment,

      7       Mr.    Tan,      when       you    first          became         employed       at    Yuanda

      8       USA.


      9                   A.         Yes,       that's          August         2012.

    10                    Q.         Now,       as    a       business         representative                at

    11        Yuanda,       in      August       of       2012      did    you    ever       have       a

    12        particular            territory             that      you    were       responsible             for?


    13                    A.         I    was    in       charge       mostly         for    the    East

    14        Coast,      primarily             New       York.

    15                    Q.         When       you       talk      about       the    East    Coast,             you


    16        are    talking         about       the       East      Coast       of    the    United

    17        States ?


    18                    A.         Correct .


    19                    Q.         And    when          you      first    became          employed          in

    20       August       of     2012,      where         was       your    office          located?

    21                    A.         Office      was          in    Chicago.

    22                    Q.        And     what          location         in    Chicago,          do       you

    23       recall       the       address?

    2 4                   A.         36   West       Randolph,             Chicago.




                                                 Veritext Legal Solutions
          www. veritext. com                                                                                888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW             Document 128-8
                                         Document 121-29 Filed
                                                          Filed07/23/21
                                                                07/02/21 Page
                                                                          Page11
                                                                               11ofof141
                                                                                      141




                                                                                                        Page       10


 1                   Q.       And       as    the       business             manager            of    Yuanda

 2       responsible          for       the       East       Coast       of       the      United       States

 3       what   were        your    duties             and       responsibilities?

 4                   A.       I    was       in    charge          of    market            development,

 5       project      building management                          and       also       coordination

 6       with   clients           during          the       construction.


 7                   MR .    CARBONE :             There          was    a    word         before

 8       development          that       I    missed.              What       was       the      word before

 9       development?


10                   THE     INTERPRETER:                    Market          development.


11                   MR.     CARBONE:              Thank          you.


12      BY    MR.    CARBONE:


13                   Q.       In    August             2012       how    many         people          were    in


14      attendance           at    Yuanda          Chicago          office            on    a    daily       basis?

15      Let    me    clarify        that.              On    a    daily       basis.

16                   A.       Are       you       referring             to    the      office         personnel

17      here    in    Chicago           office?

18                   Q.       Yes.           2012.

19                   A.       Actually             I    can't       recall            clearly         because,


20      I   will     explain,           because             our    office         personnel             follows

21      the    project.            If    we       have       a    project         in       California          they

22      will    go    to     California.                    If    there's         a    project          in   New

23      York    they        will    go       to   New        York.           So   it's          not   always

24      fixed .




                                              Veritext Legal Solutions
     www.veritext. com                                                                                       888-391-3376
              Case
              Case l:20-cv-01006-GHW
                   1:20-cv-01006-GHW          Document
                                              Document 121-29
                                                       128-8            Filed07/23/21
                                                                       Filed  07/02/21 Page
                                                                                        Page12
                                                                                             12ofof141
                                                                                                    141




                                                                                                         Page   11
    (
         1                 Q.      Other       than        the       Chicago          office       in    2012    did


         2       Yuanda    have    any    other        offices             in    United       States?


         3                 A.      You    are       talking           about       2012,       right?

         4                 Q.      Correct.


         5                A.       There       was     no       other       official          office       back

         6      then.      But    we    did    have        construction                site,       project


         7      management        office.

         8                Q.       Would       it     be       correct          that    your

         9      construction           site    project              management          offices          would    be

        10      located       where     you    had     ongoing             projects?


        11                A.       Correct .


        12                Q.       Today       in     the       year       2021,       does       Yuanda    have

        13      any    offices,        permanent           offices          in    United          States    other


        14      than    Chicago?


        15                A.       We    have       one        in    New    York.


        16                Q.       And    that's           a    permanent             office?


        17                A.       Correct .


        18                Q.       And    where        is       that       office       located?

        19                A.       It's       in    Flushing,              near       Queens.

        20                Q.       Do    you       have        the    address          of    that       office?


        21                A.       I    can't       recall           right       now.        We    just    opened

        22      not    long     ago.


        23                Q.       Did    you       ever       work        out    of    the       New   York

        24      office    as     opposed       to    working           out       of    the    Chicago
i




                                                   Veritext Legal Solutions
             www.veritext.com                                                                              888-391-3376
      Case 1:20-cv-01006-GHW
      Case l:20-cv-01006-GHW Document
                             Document 128-8
                                      121-29 Filed
                                              Filed07/23/21
                                                    07/02/21 Page
                                                              Page13
                                                                   13ofof 141
                                                                        141



                                                                                                           Page    12


 1       office?

 2                    A.         I    was    stationed             in    New      York          before       July

 3       2019 .


 4                    Q.         And    how       long       were       you      stationed             in    New

 5      York      for?


 6                    A.         From August                2012.


 7                    Q.         To    when?           August          2012      is    up       until       when?

 8                    A.         July       2019.


 9                    Q.         Now,       as    a    business          representative                     for

10      Yuanda,           who    did    you       report          to?

11                    A.         Feng       Zhu,       F-e-n-g,          Z-h-u,            the       chairman       of


12      Yuanda        USA.


13                    Q.         Now,       you       indicated          that         in       2015    you

14      became        a    sales       manager.              What       were     your           duties       and

15      responsibilities                    as    a    sales      manager             for       Yuanda?

16                    A.         The    primary             responsibility                     is    similar       to

17      what      I   was       in    charge          for    as    a    business               rep.

18                    Q.         Okay.           Tell       me    again       what         were       your

19      duties        and       responsibilities.                       Give     me        a    little       bit

20      definition           as       the    sales          manager         as   opposed              to    being       a

21      business           rep.

22                    A.         So    mainly         market           development.                   Maybe       the

23      channels           for    market          development               may be             different.

24      But    right        now       that       --   I   won't        be    able      to           share    the




                                                 Veritext Legal Solutions
     www.veritext.com                                                                                        888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW            Document 128-8
                                        Document 121-29 Filed
                                                         Filed07/23/21
                                                               07/02/21 Page
                                                                         Page14
                                                                              14ofof141
                                                                                     141




                                                                                               Page    13


 1       details      with       you,    the    channel             for    marketing

 2       development.             For    market          development.                 It's    new

 3       project      vetting.           New    project             management          and

 4       coordination            during       the       project       with       client       and    the

 5       service.          Coordination             and    service.

 6                   Q.      As    the    sales          manager          who    do    you    report       to


 7       at   Yuanda?


 8                   A.      Feng       Zhu,    Yuanda          chairman          and       president.


 9                   Q.      And       where    is       the    chairman          and president's

10       office      physically          located?

11                   A.      He    is    stationed             in    New       York.

12                   Q.      Is    he    stationed             in    New       York    at    the


13       flushing         office?


14                   A.      Right .

15                   Q.      If    I    leave       a    blank       in    the    transcript,


16      Mr.    Tan,       upon    the    transcript             of    your       review       would    you


17      be    kind    enough       to    fill       in    the       address       of    Yuanda ' s

18       Flushing         office?


19                   A.      Yeah .


20                   Q.      Now,       once    you       became          an    employee       of


21      Yuanda       in    2012   to     the    present,             was       there    any    type    of


22      formal       training          that    was       provided          to    you   by     Yuanda?

23                  A.       Every       year    Yuanda             conducts          such    training


24      within       the    company.




                                          Veritext Legal Solutions
     www. veritext. com                                                                             888-391-3376
           Case l:20-cv-01006-GHW
           Case 1:20-cv-01006-GHW              Document
                                               Document 128-8
                                                        121-29 Filed
                                                                Filed07/23/21
                                                                      07/02/21 Page
                                                                                Page15
                                                                                     15ofof141
                                                                                            141




                                                                                                       Page       14


      1                   Q.        The    type          of    training             that's       provided          to


      2       you    within        the    company,             what       type       of       training       is

      3       that ?


      4                   THE      INTERPRETER:                    Mr.    Tan       to    clarify       one


      5      word .

      6      BY     THE   WITNESS:


      7                   A.        The    training                will       be    near       the    area

      8      that            in    the    area          that       Yuanda          touches       or    Yuanda          is


      9      involved,            such    as    finance,             project             design,

     10      insurance                 sorry .           Finance,             design,          insurance          and

     11      bond      and     project         management.

     12      BY   MR.     CARBONE:


     13                   Q.        Now,       the       training             provided          to    you    by


     14      Yuanda,         is    that    by       people          that       are       in    the    direct

     15      employ       of      Yuanda       as       opposed          to    Yuanda          bringing       in


     16      third-party            vendors             to    give       this       training?

     17                   A.        So    for       I    can       give       you    example,           For


     18      project       design         for       instance             it    will       be    done    by    our

     19      internal          people.          But          for    the       insurance          and    bond       we

     20      will     have        third    parties             such       as    AIG       to    conduct.

     21                   Q.       Mr.     Tan,          materials             that       are    presently


     22      fabricated           by     Yuanda          for       its    projects             here    in    the

     23      United       States,         where          are       those       materials             fabricated?

     24                   A.       Most        of       the    material             are       fabricated          at
I.




                                                    Veritext Legal Solutions
          www.veritext.com                                                                                   888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW            Document 128-8
                                        Document 121-29 Filed
                                                         Filed07/23/21
                                                               07/02/21 Page
                                                                         Page16
                                                                              16ofof 141
                                                                                   141



                                                                                              Page       15


 1       our   Shenyang          plant.


 2                 Q.        What       province          of    China       is    the    Shenyang

 3      plant    located?

 4                 A.        It's       in    Liaoning          Province,

 5       L-i-a-o-n-i-n-g.

 6                 Q.        So    it    would be             correct       that    respect         to

 7      the    project       which       is       the    subject       of    the    lawsuit,         the

 8      Cuny,    C-u-n-y,          Sciame          project          that    the    materials


 9      provided        by   Yuanda          to    Whitestone          were       manufactured            at

10      the    plant     you      just       identified?


11                A.         Correct .


12                Q.         If    there          were    materials          for    the       subject


13      property        that      were       not    manufactured             at    the    Chinese


14      plant,    where          would       those       materials          be    manufactured            or


15      obtained?

16                A.         Some       material          we    buy    from       nearby      local

17      suppliers        such      as    nails          for    instance.


18                Q.         What       is    the       name    and    location          of   the

19      parent    company          of    Yuanda?


20                A.         It's       knowledge             and   technology           district         of

21      Shenyang,       city      in     Liaoning             Province.

22                Q.         I   want        to    understand         your        answer,       Are


23      you    saying    the      parent           of    Yuanda      USA     Corporation            is    a

24      Chinese     economic            development             company?




                                             Veritext Legal Solutions
     www.veritext.com                                                                            888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW               Document
                                               Document 128-8
                                                        121-29 Filed
                                                                Filed07/23/21
                                                                      07/02/21 Page
                                                                                Page17
                                                                                     17ofof141
                                                                                            141




                                                                                                     Page      16
(
     1                   A.         Okay .


     2                   THE       INTERPRETER:              The       interpreter            needs       to    go

     3       over    this       one      more    time.

     4       BY    THE   WITNESS:


     5                   A.         Maybe       it's    better             if    I   give    you    both       the

     6       name    and      address          together.              So    the      parent    for    Yuanda

     7       USA    is   called          Yuanda       Aluminum             Industry         Engineering


     8       Company.           And      the    address          is    20       13th    Street,      Shenyang

     9       economic         and     technology            development                district      in

    10       Shenyang         in    Liaoning          Province.

    11                   MR.       C ARB ONE:         Can   the        interpreter            say    again

    12       the    name      of    the    entity?           I    got       something         like    Yuanda.

    13      What's       the       other       name    of   the        entity?

    14                   THE       INTERPRETER:             It's           Shenyang,        S-h-e-n.

    15                   MR .      CARBONE :          Could      you        spell      that    for    the

    16      reporter,           please?


    17                   THE       INTERPRETER:             S-h-e-n-y-a-n-g.

    18                   MR.       CARBONE:           What's          the       next   name?


    19                   THE       INTERPRETER:             Yuanda,              Y-u-a-n-d-a,


    20      Aluminum          Industry          Engineering                Company.

    21      BY    MR.    CARBONE:


    22                   Q.         Do    you    know    who          owns      Yuanda 's      parent


    23      company       you       just     described?

    24                   A.        Shenyang        Yuanda             is    a   publicly-traded
V


                                                 Veritext Legal Solutions
         www.veritext. com                                                                                888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                      Document 128-8
                                                  Document 121-29 Filed
                                                                   Filed07/23/21
                                                                         07/02/21 Page
                                                                                   Page18
                                                                                        18ofof141
                                                                                               141




                                                                                                                  Page       17


 1       company .



 2                    Q.            Do    you          know       if       any    local          Chinese


 3       government             or       the       National                Chinese          government                has    any

 4       ownership             in       the       parent          company?


 5                    A.            Before             it    became          a    part       of       the       traded

 6       company,          it       was       a    private             enterprise,                    But       since       it

 7       went    public             I    am not             sure.

 8                    Q.            Mr.       Tan,          we    are       going       to       start          looking          at


 9       some    of    the          documents.                    I    am    going          to    ask       you       to    take


10       a    look    at       Plaintiff's                   Exhibit             No.    1    which          is    a    notice

11       of   deposition                 which          is       dated November                   11,       2020.

12                                                 (WHEREUPON,                   Exhibit          No.       1    was


13                                                 marked             for    identification.)

14      BY    MR.     CARBONE:


15                    Q.            Do    you          have      that        document?                 Mr.       Tan,       it's


16      this    document                 here.              If   you        look       at    the       screen.              It


17      says    Plaintiff's                       1.

18                   A.             I    can't          see      it        clearly          what       you       are


19      holding        up       on       your          screen.


20                   MR .       CARBONE :                Mr.          Gill,       he   has        a    copy       of       the


21      exhibits           I    am presuming?

22                   MR.        GILL:              I    spoke          with      Mr.        Tan       yesterday             and

23      he    was    at        home .         He        said          he   was     going          to    print          off

24      the    docs.            My       understanding                      is   he    has        a    hard       copy       and




                                                       Veritext Legal Solutions
     www.veritext. com                                                                                                 888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                Document 128-8
                                            Document 121-29 Filed
                                                             Filed07/23/21
                                                                   07/02/21 Page
                                                                             Page19
                                                                                  19ofof141
                                                                                         141




                                                                                                           Page         18


 1       electronic .

 2       BY   THE     WITNESS:


 3                    A.      You       are       right.              Yes,       I    have       this

 4       document .


 5      BY    MR .    CARBONE :


 6                    Q.      So,       Mr.       Tan,          I    just       want       to    be   clear.                 In


 7      the    lower        right-hand                corner          of    the       document          is      a       tag

 8      that     says       Plaintiff's                   Exhibit          1.        Do    you    see      that?

 9                    A.      Yes .


10                    Q.      And       it's          a    three-page                document.             Do       you


11      agree        with    that?

12                   A.       Correct .


13                    Q.      I    want          you       to       turn    to       the    third       page            of


14      the    document           which          is       entitled          Schedule            A,    topics             for

15      deposition.               Do    you       see       that?


16                   A.       Yes .


17                   Q.       Mr.       Tan,          prior         to     your       deposition               today,

18      did    you     read       Schedule             A which             are       the    topics         for          the

19      deposition           items          1    through             9?


20                   A.       I    received               this        document             before       and         I    did

21      take    a    look.

22                   Q.       Do       you       want      to       re-read           the    document            to


23      yourself           before       I       ask    you      questions              about         it?

24                   A.       You       can       start         with       your        question            I   think.




                                                 Veritext Legal Solutions
     www.veritext.com                                                                                           888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                Document 128-8
                                            Document 121-29 Filed
                                                             Filed07/23/21
                                                                   07/02/21 Page
                                                                             Page20
                                                                                  20ofof141
                                                                                         141




                                                                                                                  Page      19


 1                    Q.         Okay.              There's          nine       topics             that       are          going

 2       to    be    discussed             at       your       deposition             today pursuant                            to

 3       this       notice       of    deposition.                    Are       there          any       of       the       nine

 4       listed       topics          on    which             you    are    not       able          to    have             an

 5       in-depth          discussion?

 6                    MR.    GILL:              Objection.                 Subject             to    the


 7      objection           and       request             for       clarification                   that          I

 8      submitted           on    December                1    via    e-mail.              I       sent       a       letter

 9      to     Mr.    Kushner          and          your       associate             about          providing

10      objections           to       various             topics          and    clarifications.                                But


11      subject        to    that          please             answer.

12      BY     THE    WITNESS:


13                    A.         It    depends                on    the    specific                subject,                then

14      I    can     tell    you       if       I    have          in-depth          knowledge.

15      BY     MR.    CARBONE:


16                    Q.         Let    me          ask       you    subject          number             1.           Do    you


17      have        in-depth          knowledge                of    that       subject?

18                    A.         My    answer             would       be    the       same         to     you.              If

19      you     ask    me    a    specific                question          and       if       I    know          I    would

20      answer .           But    like       the          rest       of    the       subjects             it          seems

21      to     me    that    the       topic          is      broad        so    I    can't         tell              you

22      exactly        what's          in    that             knowledge          you       are      referring

23      to .


24                    Q.         Well,       did          you       understand before                         appearing




                                                    Veritext Legal Solutions
     www.veritext.com                                                                                                  888-391-3376
          Case
          Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW             Document 128-8
                                             Document 121-29 Filed
                                                              Filed07/23/21
                                                                    07/02/21 Page
                                                                              Page21
                                                                                   21ofof 141
                                                                                        141



                                                                                                   Page      20


     1       for    your       deposition          today       that    the    attorney         for


     2       Whitestone          would be          asking       you    questions          regarding

     3       the    various       subjects?

     4                    A.      Yes .


     5                    Q.      In    preparation             for    the    deposition            today,


     6       did    you    meet       with    anybody          whether       in    person      or

     7      virtual?

     8                    A.      Yes,       of    course.        I    need       to    familiarize

     9      myself        with    the     information            of    this       project,         so    I   was

    10      in     touch       with    our    designers          and    the       people      in    the


    11      plant .

    12                    Q.      And     that      was    people       in    the       plant?


    13                   A.       In    the       factory.


    14                    Q.      Did     you      have    any meetings                with   Mr.       Gill

    15      or    any     of   Mr.     Gill's       associates?


    16                   A.       I    have     been      in    communication             with


    17      Mr.    Gill.


    18                   Q.      When        you    say    you    had    some          kind   of


    19      communications             with        the    designers,          what       designers           did

    20      you    have        communications             with    and   at     what       location           do

    21      those       designers         work?

    22                  A.       They        are    in    Shenyang,          S-h-e-n-y-a-n-g .

    23                  Q.       Where        does       that    individual            work?

    24                  A.       The      designer         works      for     Yuanda      Aluminum
I




                                                  Veritext Legal Solutions
         www.veritext.com                                                                               888-391-3376
          Case 1:20-cv-01006-GHW
          Case l:20-cv-01006~GHW Document
                                 Document 128-8
                                          121-29 Filed
                                                  Filed07/23/21
                                                        07/02/21 Page
                                                                  Page22
                                                                       22ofof 141
                                                                            141



                                                                                                        Page    21


     1       Industry        Engineering                Company.

     2                  Q.         Is    that       a    company          that's       also       affiliated

     3       with    Yuanda        USA       Corp?

     4                 A.          This       company          in    relation          to    Yuanda       USA       is

     5       the    designer.            Designer             and    --    he's       supplier.

     6                 Q.          Now,       when       you    say       that       that    company          was

     7       the    supplier,           were       they       the    fabricator             of    all    of    the

     8       materials        provided             by    Yuanda       USA       to    Whitestone          in

     9       connection        with          the    Cuny,       C-u-n-y,             Sciame       project?


    10                 A.          Correct .


    11                 Q.          And       when       you    say    you       spoke       to    people       at

    12       the   plant      or       the    factory,          was       the    plant       or    the

    13       factory     the       same       company          for    which          that    designer

    14      worked     that        you       spoke      to?

    15                 A.          Correct.              It    appears          Shenyang          Yuanda

    16      Aluminum         Industry          Engineering                Company.

    17                 Q.          And       where      is    that        company       located?

    18      What's     their           address,         if    you     know?

    19                 A.          I    have       answered          this       question          earlier.


    20                 Q.          Could       you      answer        it    again       for      me,    please?

    21                 A.      No        problem.             20     13th       Street,          economic       and

    22      technology         development               district           of       Shenyang       City,

    23      Liaoning,        L-i-a-o-n-i-n-g.

    24                 Q.          If    I   understand             you     correctly,            you     are
v




                                                   Veritext Legal Solutions
         www.veritext. com                                                                                888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW           Document
                                       Document 128-8
                                                121-29 Filed
                                                        Filed07/23/21
                                                              07/02/21 Page
                                                                        Page23
                                                                             23ofof141
                                                                                    141




                                                                                                    Page          22


 1       saying     the       designer          you       spoke       to    and    the       person          you


 2       spoke     to    at    the   plant,           at    the       factory,          the       entity


 3       they    worked        for   is     the       parent          company          of    Yuanda          USA


 4       Corp.      Would       that       be    fair?


 5                  A.        Correct .


 6                                         (WHEREUPON,                Exhibit          No.    3    was


 7                                         marked          for    identification.)

 8      BY   MR.    C ARB ONE:


 9                  Q.        Let's        take       a    look       at    the    document             that       is

10      Plaintiff's           3.     And        that       is    an    agreement             between          F.J.

11      Sciame      Construction                Co.,       Inc.       and    Whitestone

12      Construction           Corp,        subcontractor,                   dated       October             7,

13      2013 .      That's         been     Bates-stamped                   as    WCC       0838,       WCC


14      01051 .

15                                   Do     you       have       that       document,             Mr.    Tan?


16                  A.        Yes,     I    do.


17                  Q.        And    when        is       the    first       time       you       saw    this


18      document?


19                 A.         From    the        link       you       have       provided.


20                  Q.        So    you     never          --    other       than       seeing          it    as       a


21      result      of    being      transmitted                 to    you       for    your

22      deposition         today,          is   it        your    testimony             that       you       have


23      never      seen    this      document             before?


24                 MR.     GILL:           Objection.                 This       document          was       not




                                            Veritext Legal Solutions
     www.veritext.com                                                                                    888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                   Document 128-8
                                               Document 121-29            Filed
                                                                           Filed07/23/21
                                                                                 07/02/21 Page
                                                                                           Page24
                                                                                                24ofof141
                                                                                                       141




                                                                                                               Page    23


 1       a    topic       of    deposition               identified                 in    30(b) (6) .            To    the

 2       extent         you     are       asking         him        questions             as    a

 3       representative                   of    Yuanda,             we    object.              But    I    am    not

 4       going      to        obviously prevent                      you       from       asking          questions

 5       based      on        his    personal            knowledge.                  So    with       that

 6       understanding                please          continue                and    answer.

 7                      MR .    CARBONE :             Just          to    clarify          for       the       record,

 8       I    don't       believe          you      have        a    valid          objection             because

 9       the    subject             matter       of      today's              deposition             is    the

10       purchase             order       between          Whitestone                and       Yuanda          which       is

11       Plaintiff's                Exhibit         2,     and       referenced                in    Plaintiff's

12       Exhibit          2    is    the       prime       contract                between          Whitestone

13       and    Sciame.              So    that       is       included             within          the    subject

14       matter         of     today's          deposition.                    I    want       the    record          to


15       be    clear,          but    we       don't       need          to   argue        about          it    any

16       further         only        because          you      are        saying         he     can       answer       the

17       question .


18                      MR.     GILL:          He     can      answer              the   question              based

19       on   his       personal           knowledge,               not       based        on       him being


20      representative                    of   Yuanda          in    answering                this        question.

21       Just      so    we     are       clear.           I   am    not           going      to     argue


22       further .             We    have      our       disagreement.


23                      MR .    CARBONE :            Mr.       Gill,          I    want       to     be    clear.

24      He    is    being produced                   today          not       in     his   personal




                                                 Veritext Legal Solutions
     www. veritext. com                                                                                          888-391-3376
      Case 1:20-cv-01006-GHW
      Case l:20-cv-01006-GHW               Document
                                           Document 128-8
                                                    121-29 Filed
                                                            Filed07/23/21
                                                                  07/02/21 Page
                                                                            Page25
                                                                                 25ofof
                                                                                      141
                                                                                        141




                                                                                                           Page       24


 1       capacity            but    as    the    knowledgeable                      representative                of

 2       Yuanda         USA;       isn't       that       correct?

 3                      MR.    GILL:           That's       correct.                    But    if    you    want


 4      him    to       answer          questions          he    will          only          answer    questions

 5       regarding            the       subcontract             based          on       his    personal


 6       knowledge,            not       based       on    him being                a    representative                   of

 7      Yuanda          because          the    topic       of       deposition                does    not


 8      identify             the    obligations             or       subcontract                between

 9      Sciame          and Whitestone                as    a    subject                of    this

10      deposition .

11                      MR.    CARBONE :             Well,       we       disagree             on    that.


12      Just       so    I    am    clear,       Mr.       Gill,          he    is       now    answering


13      this       question             based    on       his    personal                knowledge,             not       as

14      a    representative                or    corporate                representative                   of


15      Yuanda?


16                      MR.    GILL:           I'm    making          the       representation                   --       I


17      did    not       discuss          this       subcontract                with          him.     I    did       not

18      prepare          him       to    answer       questions                on       this    subcontract

19      and    I    have       no       knowledge          whether             he       is    capable       of


20      answering             questions          based          as    a    representative                   of


21      Yuanda .             But    for    the       interest             of    getting             through       this

22      deposition             and       allowing          you       to    ask       him       questions,             I


23      am    not       going       to    advise       him       not       to       answer.


24      BY   MR.     CARBONE:




                                                Veritext Legal Solutions
     www.veritext.com                                                                                           888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                   Document 121-29
                                               Document 128-8              Filed07/23/21
                                                                          Filed  07/02/21 Page
                                                                                           Page26
                                                                                                26ofof141
                                                                                                       141




                                                                                                               Page       25


 1                    Q.         So,       Mr.          Tan,    to       get    back       on       point,          I

 2       think       the    question                I    have       for    you,       I    don't             know       if    we

 3       got    an    answer          to       that       question,             is    it       your          testimony

 4       that       the    first       time             you    saw       this    document                is    when          it

 5       was    sent       to    you       as       part       of    the       deposition                exhibits             in

 6       connection             with       this          deposition             today?

 7                   A.          You       referring                to    the    documents                   that

 8       Whitestone             --    it's          a    contract          signed between


 9       Whitestone             and    the          general          contractor;                   is    that       right?

10                   Q.          That          is       correct.

11                   A.          If    you          are       referring          to       this          document,

12       and    I   have        not    received                it   before           and       I    have       not       seen



13       it    before.

14                   Q.          Do    you          know       if   there's           a    copy          of    this

15      document           in    the       Yuanda             files      in     connection                   with       this

16      project       between              Whitestone               and       Yuanda           which          is    the

17       subject      of        this       litigation?

18                   A.          You       are       talking          about         the        purchase             order

19      between       Yuanda           and          Whitestone?


20                   Q.         No,        I    am      talking          about        the          project,

21      Mr.    Tan,       that        is       the      subject          matter           of       the       purchase

22      order       between           Whitestone                and      Yuanda.               And       I    am    asking

23      about       the    file        that          was       created         by    Yuanda              with

24      respect       to,       you        know,         the    matters             that           are       identified




                                                    Veritext Legal Solutions
     www.veritext. com                                                                                              888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                     Document
                                                 Document 128-8
                                                          121-29 Filed
                                                                  Filed07/23/21
                                                                        07/02/21 Page
                                                                                  Page27
                                                                                       27ofof141
                                                                                              141




                                                                                                              Page      26


 1       in   the       purchase             order.


 2                                           I    am     asking         you       whether       there's             a

 3       copy      of    this       agreement,                   Plaintiff's            Exhibit           3,    in

 4       that      Yuanda       file             to    your       knowledge?


 5                      A.      If       you          are    referring             to   Exhibit           3,    I       have


 6      not     received            it       before.              I    have       not   seen     it       before.


 7                      Q.      Let's             take       a    look       at    what's       been          marked

 8      as    Plaintiff's                2       for     today.             And    that    is    the

 9      Whitestone            purchase                 order          with    Yuanda       which          is    made

10      as    of    the      date        of       October             24,    2013.        That's          been

11      Bates-stamped               WCC           01100          to    WCC    0119.


12                                           Do       you    have       that       document?


13                   A.         Yes .


14                                                (WHEREUPON,                Exhibit       No.       2    was


15                                                marked          for       identification.)

16      BY    MR.    C ARB ONE:


17                   Q.        Now,              you    are       intimately            familiar              with


18      this       document,         Mr.           Tan?

19                   A.         I   have              some    general             knowledge.


20                   Q.        And       with           respect             to,    if   you     go       to    page,

21      second       physical            page           of    the       document          which          is    01101


22      where       you      have    the           signatures,                do    you    see       those


23      signatures ?

24                  A.         Yes .




                                                      Veritext Legal Solutions
     www.veritext.com                                                                                           888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                  Document 128-8
                                              Document 121-29 Filed
                                                               Filed07/23/21
                                                                     07/02/21 Page
                                                                               Page28
                                                                                    28ofof141
                                                                                           141




                                                                                                           Page       27


 1                    Q.           And     could            you    identify          the          signature       on


 2       the    left       there,          please?


 3                    A.           Feng       Zhu,          F-e-n-g,          Z-h-u.


 4                    Q.           And     who         is    that       gentleman?                 Is    that    the

 5      chairman           of      the     parent            company          of    Yuanda?


 6                    A.           She's          the       president          of    Yuanda             USA.

 7                    Q.           If    you       go       to    the    middle          of       the    page    where


 8      you     have       a            the       middle          of    the    first          page       where    you

 9      have     a    paragraph               that          begins       with       Yuanda          USA    Corp.


10      Do     you    see       that?


11                    A.           Yes .


12                    Q.           Let     me      ask       you       this.        As    the       sales

13      manager        for         Yuanda,             were      you     the       Yuanda         employee        that


14      was     primarily               responsible                for       fulfilling             Yuanda 's

15      obligations                under          this      purchase           order      with          Whitestone

16      Whitestone?

17                    MR.      GILL:              Objection             to    the    --       it's      vague.         I


18      don't        know      what        you         mean      by     primarily             responsible             for

19      fulfilling             the       obligations.

20      BY    MR.     C ARB ONE:


21                    Q.           You     can         answer          the    question,            Mr.     Tan.


22                   A.            It's       a    team       of

23                   MR.       CARB ONE:               Ms.       Interpreter,                 I   can't        hear


24      you .        It's      a    team          of   who       or    what?




                                                   Veritext Legal Solutions
     www.veritext.com                                                                                           888-391-3376
              Case l:20-cv-01006-GHW
              Case 1:20-cv-01006-GHW                Document 128-8
                                                    Document 121-29             Filed
                                                                                 Filed07/23/21
                                                                                       07/02/21 Page
                                                                                                 Page29
                                                                                                      29ofof141
                                                                                                             141




                                                                                                            Page       28


         1                     THE       INTERPRETER:              It's          a    team who       executed

         2       the     (inaudible) .

         3                     MR .      CARB ONE :         The    team          that       executed       what?

         4                     THE       INTERPRETER:              Task,             t-a-s-k.

         5       BY    MR .    CARBONE :


         6                     Q.         And    who      are     the       members          of    the    team       that

         7      executed            the    task       for    Yuanda             in    connection          with       this

         8      purchase            order?          Tell     me    their             names    and    tell       me

         9      their         positions          at    Yuanda.

        10                     A.         First       off,      it's        myself,          Minghiua       Tan.           I


        11      am     in     charge       of    the      communication                 and       coordination

        12      with        the     client.           And    we    have         our     chief       designer,
    \




        13      Liang         Ma,     L-i-a-n-g,            last       name          M-a.     And    our    planner,

        14      his     name        is    Chong,       C-h-o-n-g,                last       name    is    T-a-n.

        15                     Q.        Anyone        else       on       that       team?

        16                     A.        We     have      another           tier       of    workers.           So    they

        17      are     designers             and     there's          a    chief       designer.           And

        18      under         the     planner         there       are       people          who    work    in    the

        19      factory .


        20                     Q.        When       you     say    a       planner,          what    is    the       role

        21      of    the     planner          on    the     team          that       you    are    describing?

        22                    A.         The    planner           is       in   charge        of    the

        23      procurement              of    the     material             and       the    fabrication             and

        24      the     timeline,             overall        timeline             for       the    project       to
V



                                                       Veritext Legal Solutions
             www.veritext.com                                                                                    888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                Document 128-8
                                            Document 121-29 Filed
                                                             Filed07/23/21
                                                                   07/02/21 Page
                                                                             Page30
                                                                                  30ofof141
                                                                                         141




                                                                                                   Page       29


 1       satisfy       the       project          time.

 2                    Q.         Mr.    Tan,       as       the    sales       manager          who    is

 3       responsible             for    the       East       Coast,          primarily New             York,

 4       were    you       the       team    leader          with       respect       to    the       team    you


 5       just    described?

 6                   A.          I    won't       say       that    I    am    the    lead       for    this


 7       project       because          different                people       have    different

 8       roles .       And       for    instance             for    the       design       part       it's    the

 9       chief       designer's          work.              And    also       the    planner          has    --

10       the    planner          is    responsible                for    meeting          the    timeline


11       of    the   project.            But       we       have    coordination                among       us.

12                   Q.          Who    at    Yuanda             acts    as    the    liaison         between

13      Yuanda       and Whitestone                    in    connection             with    getting          the

14      product       properly           manufactured                   --    withdrawn.

15                                      Who       at    Yuanda          is    the    primary          liaison

16      between       Yuanda           and    Whitestone                in    making       sure    that


17      Yuanda 's          product       is       designed          properly,             engineered

18      properly,           manufactured                properly             and    delivered         to     the


19      job    site        in    a    timely manner?

20                                      Is    there          one    person          who    has    primary

21      responsibility                 for    that          at    Yuanda?

22                   MR.        GILL:        On   the        project          or    generally?


23                   MR.        CARBONE :         This           project.

24




                                              Veritext Legal Solutions
     www.veritext. com                                                                                  888-391-3376
      Case
      Case 1:20-cv-01006-GHW
           l:20-cv-01006-GHW Document
                             Document 128-8
                                      121-29 Filed
                                              Filed07/23/21
                                                    07/02/21 Page
                                                              Page31
                                                                   31ofof
                                                                        141
                                                                          141




                                                                                                       Page       30


 1       BY    THE     WITNESS:


 2                     A.      Our     chief       designer            would          be       that    person


 3       who's        primarily        responsible            for       the          design,

 4       fabrication           and     delivery.

 5       BY    MR.     C ARB ONE:


 6                     Q.      That     was      the    name       of       the       individual             you

 7       provided           earlier;      correct?

 8                     A.      This     project         stretched                out          pretty    long,

 9       so    initially        the     person's            name       is    L-i-a-n-g,                M-a,       Ma,

10       Liang        Ma.     And    since       it    is    sent       to       a    different             person

11       whose        name    Y-u-e,      and     last       name       is       Y-u-a-n.


12                     Q.      Mr.     Tan,      if    you    look          at       the       first    page       of


13       the    exhibit,        Plaintiff's             No.       2,    and          if       you    look    at

14       the    paragraph           number       3,    the    second             from          the    bottom,


15       do    you     see    that?


16                     THE    INTERPRETER:              Could          you       say          that    again,

17      please .            Second     line     from        the    bottom paragraph?

18       BY    MR .    CARBONE :


19                     Q.      It's     on     the     first       page          of       the       document,

20      paragraph            number     3 .     Do    you     see       that?


21                    A.       Yes .


22                    Q.       Can     you     read    that        to       yourself,                please.


23                    A.      Are      you     asking        about          that      paragraph?

24                    Q.      Yes,     paragraph             number          3.           I   want     you    to




                                              Veritext Legal Solutions
     www. veritext. com                                                                                     888-391-3376
           Case
           Case l:20-cv-01006-GHW
                1:20-cv-01006-GHW                Document 121-29
                                                 Document 128-8                 Filed07/23/21
                                                                               Filed  07/02/21 Page
                                                                                                Page32
                                                                                                     32ofof141
                                                                                                            141




                                                                                                             Page          31


      1       read    it    to       yourself             so    I    can       ask     you       a    question             or

      2       questions          about          it.

      3                    A.         Okay .


      4                    Q.         Do       you    understand                 the    word          subcontractor


      5      there     to       mean       Whitestone?

      6                    A.         Yes .


      7                    Q.         And       the       vendor,          you       understand              to       be


      8      Yuanda;        correct?


      9                    A.         Correct .


    10                     Q.         And       where          it    says        vendor          shall       cooperate

    11       and     coordinate                with       all       the    work        of    subcontractor                      or

    12       Whitestone              so    there          will       be    no       delays           or    disruptions

    13       of    engineering                 review,          product             installation                 or    other

    14       work    on     the      project,              what       was        your       understanding                  of

    15       that    sentence?


    16                    A.         My        understanding                   is    that        Yuanda          needs          to


    17       fulfill        our       obligation                based          on    this        contract             which


    18       is    based        on    the       purchase             order.           We     have          our    work


    19       scope    and        timeline             as       far    as       the     design,             fabrication


    20       and    delivery.

    21                    Q.         Do        you    also          understand              this          sentence         to

    22       indicate           that       with       respect             to    the     initial


    23       installation                 of    the       Yuanda          project           or    if      there        was


    2 4      any    remedial              work       to    be    performed              in       connection             with
(



                                                      Veritext Legal Solutions
          www.veritext.com                                                                                            888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                   Document 121-29
                                               Document 128-8              Filed07/23/21
                                                                          Filed  07/02/21 Page
                                                                                           Page33
                                                                                                33ofof141
                                                                                                       141




                                                                                                              Page   32


 1       the    Yuanda          product             that       Yuanda          had       to    provide

 2      materials              in       a    timely manner                so       as    to    not    delay         or

 3      disrupt           the       installation                   of    the       product       at      the    job

 4       site,       do       you       understand             that?

 5                    MR.       GILL:              Objection.                 Go    ahead       and      answer.


 6      BY     THE    WITNESS:


 7                    A.            I       would       say    that       during          the    project            if


 8      there        are       issues          caused          by       any    party,          maybe      other

 9      party,        if       there          is    any       delay we             would work            to    --    to

10      remedy        the       situation.                    During          the       construction            there

11      are     issues          coming             up.        Some      may        be    different            parties'

12      responsibility .                       Yuanda          will       fix       the    problem.             But


13      there        are       issues          that          may be       caused          by    other         parties.

14      Maybe        by       the       general          contractor.


15      BY    MR.     CARBONE:


16                    Q.            Mr.      Tan,        I    am    going          to    ask    you      to    put


17      aside        any       delays         or        complications                   caused      by    any       third


18      party.            I    want         you     to       focus      on     simply between

19      Whitestone              and         Yuanda.


20                                           Do     you       have      an    understanding                   with


21      respect           to    this         paragraph             that        if       Whitestone            was

22      requesting             Yuanda              to    provide         materials             with       respect


23      to    remedial              work      directed by                others           that      Yuanda          had   a

24      responsibility                      not     to       cause      any     delays         or     disruptions




                                                    Veritext Legal Solutions
     www.veritext.com                                                                                           888-391-3376
      Case 1:20-cv-01006-GHW
           l:20-cv-01006-GHW Document 128-8
                                      121-29 Filed
                                              Filed07/23/21
                                                    07/02/21 Page
                                                              Page34
                                                                   34ofof
                                                                        141
                                                                          141




                                                                                                    Page   33


 1       with       respect          to    Whitestone's              installation             of    that

 2       product?           Do       you    understand              that?


 3                    MR.       GILL:        You      can      answer.


 4      BY    THE     WITNESS:


 5                    A.         I    saw    that        and    I    understand          that       Yuanda


 6      has     its    obligation.                  Our     obligations.                But    the

 7      precondition                 of    that     is    that       the    issue       is    caused       by

 8      Yuanda .

 9      BY    MR .    CARBONE :


10                    Q.         Where       is           Mr.       Tan,    point       me    to    the

11      language           in    the       agreement           that    says    Yuanda          only       has

12      to    prevent           delays       or     disruptions             regarding          the


13      product        installation                 if    the       issue   was     created          by

14      Yuanda .           Point          that    out     for me       in    the    agreement,

15      please .


16                   MR.        GILL:        Objection.               Calls    for       legal


17      conclusion .                 Go   ahead      and    answer.


18                   MR.        CARBONE:           All     right.


19      BY    THE    WITNESS:


20                   A.          This       is    my understanding                 of   the        terms    of

21      the    contract.


22      BY    MR.    CARBONE:


23                   Q.          I    know       that,    Mr.       Tan,    and     I   am    asking       you


24      to    point        out       specifically           upon       which       that




                                                 Veritext Legal Solutions
     www.veritext.com                                                                                 888-391-3376
           Case
           Case l:20-cv-01006-GHW
                1:20-cv-01006-GHW              Document 128-8
                                               Document 121-29 Filed
                                                                Filed07/23/21
                                                                      07/02/21 Page
                                                                                Page35
                                                                                     35ofof141
                                                                                            141




                                                                                                           Page       34

(

      1       understanding               is    based          in    this       agreement             which        you


      2       have    in       front      of    you.           Can       you    do    that       for       me,


      3       please ?

      4                    A.         I   stated          at    the       very       beginning             that       I


      5       have    an       overall         or    general             understanding                of    this

      6      project .              But   if    you       ask       me    for    the       specific          wording

      7       I   don't        know.


      8                    Q.         Mr.      Tan,       you    were          produced          today       as       a


      9      corporate              representative,                  and       one    of    the       topics          for


    10       your     deposition               was       spelled         out     in    item          number       4       in


    11       the     notice,         which          is    Plaintiff's                Exhibit          1,    which          is

    12       number        4    states,         quote,          Yuanda's             obligations             under


    13       the     contract,            capital          C,    its       understanding                   thereof.

    14       Do    you     see      that?


    15                    A.         Yes .


    16                    Q.         Okay.           Well,       with          respect          to    you    were


    17       just    describing                your       interpretation                   of    Yuanda's

    18       obligations             under       that       agreement,                you're          now    telling

    19       me    you    don't        have      a       basis      because           you       are    not


    20       familiar           enough       with         the    agreement             even          though       that


    21       was    one        of   the     primary         purposes             for       your       production


    22       today?


    23                    MR.       GILL:       Objection.                 Mr.        Tan       was   produced


    2 4      subject           to   the     objection            as      stated        in       Yuanda's




                                                    Veritext Legal Solutions
          www.veritext.com                                                                                       888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                Document
                                            Document 121-29
                                                     128-8           Filed07/23/21
                                                                    Filed  07/02/21 Page
                                                                                     Page36
                                                                                          36ofof141
                                                                                                 141




                                                                                                         Page          35


 1       December          1    letter       of    objection             and       clarification


 2      which        states          Yuanda       objects          to    the       extent       that

 3      Whitestone              will      ask     questions             that       calls       for       a    legal

 4      conclusion              regarding,             quote,       Yuanda ' s        obligation


 5      under        the       contract,          end       quote,       a    term    which          is       not


 6      defined .              Go    ahead      and     answer.


 7      BY    MR .    CARBONE :


 8                    Q.            Mr.   Tan,     I    am    not       asking       --    I    am       asking


 9      you    for     the          basis    of    your       statement             that       Yuanda             has

10      an    obligation              not    to    cause          delays       or    disruption                   only

11      in    the     event          if   the     problem          is    caused       by       Yuanda.                 I


12      am    asking           you    for    the       basis       of    that       statement.                    Is       it

13      part     of    this          agreement,             the    purchase          order          or       is    it

14      something              extraneous          to       the    purchase          order?


15                    MR.       GILL:       Objection.                  The    document             speaks


16      for    itself.               Asks    for       legal       conclusion.                 Go    ahead             and


17      answer .



18      BY    THE     WITNESS:


19                    A.        All       obligations              have       preconditions.                       And


20      I    cannot        pinpoint         to     the      wording           or    the    specific

21      content        you       are      referring           to    in    the       contract.                But


22      it's    all        --   the       point        is    if    there       is    any breach                   of

23      the    contract.


24




                                                Veritext Legal Solutions
     www.veritext.com                                                                                         888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW                 Document 128-8
                                                 Document 121-29 Filed
                                                                  Filed07/23/21
                                                                        07/02/21 Page
                                                                                  Page37
                                                                                       37ofof 141
                                                                                            141



                                                                                                        Page      36


     1       BY    MR .    CARBONE :


     2                     Q.         That's        the      end     of   the     answer?


     3                     A.         Yes .


     4                     Q.         Mr.     Tan,      the     preconditions                you   are


     5       referring           to,       could     you       point      those        out    specifically


     6       where        they       are    in    the     agreement,             the    purchase          order,

     7       please .


     8                     A.         So    in    this       document          there     is    a   lot       of

     9       description              of    responsibility                or     obligation.              So      my


    10       point        is    did    we     fulfill          our    obligation             based      on     the

    11       contract .


    12                     Q.         That's        his      answer?

    13                    A.          Yes,       this     is    my    understanding.                 Well,         the

    14       contract           or    disagreement              right       now    is    whether          we      have


    15       fulfilled           our       obligation           based       on    the    contract.


    16                    Q.          Mr.     Tan,      my     question          was    can    you      point


    17       out    anything           specific           in    the    purchase          order       to


    18       support           your    position           which       you      previously          testified

    19       regarding?               Can     you    do      that?


    20                                        Can    you       point      out     verbiage         in     the


    21      agreement            that       you     are      relying        on    for    your      earlier

    22      testimony?


    23                    MR.        GILL:        Objection.              Please        answer.


    24

I

                                                    Veritext Legal Solutions
         www. veritext. com                                                                                  888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                 Document
                                             Document 121-29
                                                      128-8              Filed07/23/21
                                                                        Filed  07/02/21 Page
                                                                                         Page38
                                                                                              38ofof141
                                                                                                     141




                                                                                                       Page    37


 1       BY    THE     WITNESS:


 2                     A.      My       answer          is    the       same.        That       third

 3       paragraph           has    described                what       Yuanda's          obligation          is


 4       and     how    we    should             fulfill       our       obligation.

 5       BY    MR .    CARBONE :


 6                     Q.      Is       there          anything          other       than       the    words       in

 7       the     third paragraph                      you    are    relying          on    for    your

 8       earlier        answer?


 9                     A.      No,       I       have       nothing       further          to    provide

10       you .



11                     Q.      Mr.       Tan,          if    you    go    to    the       page    which       is


12       in    the     lower       left,          Bates-stamp             01102,          which       at    the


13      top      it    says    purchase                agreement          terms       and       conditions .

14       If    you     could       go    to       that       page,       please.


15                     A.      Yes,          I    do    see    it.

16                     Q.      And       if       you       look    at    the    second          paragraph,

17      paragraph            number          2    where       it    talks       about       other


18      agreements            incorporated by                      reference.              The    first

19      sentence            refers       to       a    subcontract             agreement          between


20      Whitestone            and       Sciame          for    work       at    the       Cuny,       Cuny,       NY


21      CCT      new    academic             building          located          at    Jay       Street.           You


22      see      that?


23                     MR.    GILL:              Objection.              It's    not       what       the


24      document            actually             states.           Go    ahead       and    answer.




                                                  Veritext Legal Solutions
     www.veritext. com                                                                                      888-391-3376
          Case
          Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW                Document
                                                Document 121-29
                                                         128-8              Filed07/23/21
                                                                           Filed  07/02/21 Page
                                                                                            Page39
                                                                                                 39ofof141
                                                                                                        141




                                                                                                         Page        38

f
     1      BY    THE     WITNESS:


     2                    A.         Yes,       I    do    see.


     3      BY    MR .    C ARB ONE :


     4                    Q.         So    by       looking          at    this,       you       could

     5      ascertain           that       this       is       referencing             a    prime    contract


     6      between        Whitestone                and       Sciame       in    connection             with       the

     7      Cuny     new       academic             building project;                      correct?


     8                    MR.       GILL:           Objection.              Mischaracterizes                   what


     9      the    document              states .          Go    ahead          and    answer.


    10      BY    THE     WITNESS:


    11                    A.         I    see .       There          is    this       sentence.           Yes,       my


    12      answer        is    I    see       this       sentence.


    13      BY    MR.     CARBONE:


    14                    Q.         Mr.       Tan,       is    it    your       understanding                of    the


    15      purchase           order       between             Whitestone             and    Yuanda       USA       that


    16      Whitestone              had    a    prime          contract          with       Sciame       in

    17      connection              with       the    Cuny project                and       with    respect          to


    18      the    curtain           wall       aspects          of       the    project         they     were

    19      subcontracting                 out       to    Yuanda,          the       curtain      wall


    20      system,        design,             engineering,                structural            calculations,

    21      shop    drawing,             product           data       and       sample       submittals,

    22      among        other       things .             Is    that       your    understanding?


    23                   A.          Yes .


    24                   Q.         Because,              Mr.    Tan,       if    you       go   back     to       the




                                                     Veritext Legal Solutions
         www.veritext.com                                                                                      888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                  Document 128-8
                                              Document 121-29 Filed
                                                               Filed07/23/21
                                                                     07/02/21 Page
                                                                               Page40
                                                                                    40ofof141
                                                                                           141




                                                                                                           Page    39


 1       first      page       of    the       document,                the    paragraph          towards             the

 2      middle       of    the       page          beginning with                   Yuanda       USA

 3      Corporation,                that       explains                in    general       terms       the       scope


 4      of    work       that       Whitestone                   is    subcontracting             to       Yuanda

 5      in    connection             with          the       project;          isn't       that    correct?

 6                   A.         I    will          answer             your    question       in    two          parts.

 7      The    first       part          is    I    understand                that    there       is       --    or

 8      I'm    aware       that          there          is       Whitestone,          what       you       refer      to


 9      as    the    primary             contract                or    prime    contract.              I


10      understand             that          there          is    a    contract       between

11      Whitestone             and       the       general             contractor.           But       we       don ' t


12      know       the    details.                 We       have       not    received       that          document

13      so    we    are    not       sure          or       clear       of    the    detailed          content.

14                   Q.         Mr.          Tan,       are       you       aware    whether       Yuanda


15      ever       requested             a    copy          of    the       prime    contract          from


16      Whitestone?

17                   MR.       GILL:           Clarification.                       Are    you    talking


18      about       the    prime             contract             between       the       owner    and          Sciame

19      or    the    contract                between             Whitestone          and    Sciame?


20                  MR .       CARBONE :                I    am       talking       about    the       prime

21      contract          as    is       defined             in       the    purchase       order          which      is

22      the    agreement             entered                into       between      Whitestone              and


23      Sciame      which           is       Plaintiff's                Exhibit       No.    3.

24




                                                   Veritext Legal Solutions
     www.veritext.com                                                                                           888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                  Document 128-8
                                              Document 121-29 Filed
                                                               Filed07/23/21
                                                                     07/02/21 Page
                                                                               Page41
                                                                                    41ofof141
                                                                                           141




                                                                                                             Page       40


 1       BY     THE     WITNESS:


 2                      A.         What's          your          question         that       --    your


 3       question            was       have       we    requested            this       document?


 4       BY     MR .    CARBONE :


 5                      Q.         My    question                is,    is   he    aware          whether


 6       Yuanda         had    ever          requested             a    copy      of    the       prime

 7       contract            referenced                in    the       purchase         order       which          is

 8       the     agreement              between             Whitestone            and    Sciame?

 9                      A.         My    recollection                   is   that       we    have       requested


10       it .

11                      Q.         And       do    you       know       if   you       requested             it    in


12       writing?


13                      A.         My    recollection                   is   that       we    --    we       have


14       requested            via       e-mail.


15                      Q.      When          is       your       recollection               that       it    was


16       first         requested by                Yuanda          from Whitestone?

17                      A.      We       were          kind      of     aware      of    that       contract

18      while          we    were       working             on   the     purchase            order       or       our

19       contract            with       Whitestone.

20                      Q.         So    is       that       the       first      time       that       Yuanda

21      requested             the       prime       contract            was     when         Yuanda          and

22      Whitestone             were          negotiating               the     purchase            order?

23                     A.          I    am    not       100      percent          sure       but    I    think


24      that's         when     we       had       requested.




                                                   Veritext Legal Solutions
     www. veritext. com                                                                                           888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW             Document 121-29
                                         Document 128-8              Filed07/23/21
                                                                    Filed  07/02/21 Page
                                                                                     Page42
                                                                                          42ofof141
                                                                                                 141




                                                                                                   Page       41


 1                    Q.       When      was     the      first          time,    if    you    received


 2      the     document,           when    was       the      first       time       Yuanda       received


 3       it,    if    you     know?

 4                    A.       Which       contract            are       you    referring          to?


 5                    Q.       The    contract            we    have       been       talking       about


 6      for     the     last       couple      of     minutes,            the    prime       contract


 7      between        Whitestone           and       Sciame         that       you    say    Yuanda


 8      requested            for    negotiations.

 9                    MR.     GILL:        Objection.                Mischaracterizes


10      testimony .            He    didn't         say       during       negotiation.                 He


11      said     it    was     during       --

12                    MR .    CARBONE :          Gill,         if    you       don't    want       to    be

13      accused        of     coaching         the       witness          you    can    object.

14                    MR.     GILL:        Clarify            your       question       to    be    more


15      accurate .


16      BY     THE    WITNESS:


17                    A.       My    recollection               we       have    required          or


18      requested            this   but    Whitestone                has    not    provided             us.

19      BY     MR.    CARBONE:


20                    Q.       Let ' s    go     to


21                    MR.    GILL:        Can       we    take       a   break?         Sounds          like


22      you     are    changing          topics          or    document.

23                    MR .   CARBONE :          We       can    definitely             take    a    break,

24      Mr.     Gill.        How    long       do     you      want,       five    or    ten?




                                            Veritext Legal Solutions
     www.veritext.com                                                                                   888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW                Document 128-8
                                                Document 121-29 Filed
                                                                 Filed07/23/21
                                                                       07/02/21 Page
                                                                                 Page43
                                                                                      43ofof141
                                                                                             141




                                                                                                                Page    42

(


     1                     MR.       GILL:          Just       five.           Five          always       turns       into


     2       ten .


     3                     MR .      CARBONE :            You    are       right             about       that.

     4       Can't      argue         about         that.        See       you          in    five.

     5                     THE       VIDEOGRAPHER:                   Off       the       record          at


     6       a.m.



     7                                              (WHEREUPON,                a    recess          was       had.)


     8                     THE       VIDEOGRAPHER:                   We    are          now    back       on    the


     9       record        at     10:55        a.m.


    10       BY   MR.      CARBONE:


    11                     Q.        Mr.       Tan,       we    were       talking,                we    were    still


    12       in   Plaintiff's              2    and       we    are       on       the       third physical


    13      page      of    the      purchase             agreement,                terms          and    conditions.


    14       That's        the       title      at    the       top,       page          WCC       01112.        Are    you


    15       there,        sir?


    16                     A.        Yes,       I    have       it.

    17                     Q.        Mr.       Tan,       if    you       go       to    paragraph             number    2


    18      on    that      page       where         it    says       other             agreements


    19      incorporated by                    reference.                 Do       you       see    that?


    20                     A.        Yes .


    21                     Q.         If   you       go    down,          1,       2,    3          sixth       line.

    22      The      sixth        line     towards             the    right             says       vendor       shall

    23      assume .            Do   you       see    that?


    24                   A.          Yes .




                                                     Veritext Legal Solutions
         www. veritext. com                                                                                       888-391-3376
          Case
          Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW               Document 121-29
                                               Document 128-8           Filed07/23/21
                                                                       Filed  07/02/21 Page
                                                                                        Page44
                                                                                             44ofof141
                                                                                                    141




                                                                                                         Page   43

(
     1                   Q.         If    you       can    read       that    paragraph,             sorry,


     2      that    sentence             to    yourself          where       it    says       vendor       shall


     3      assume .          If    you       could       read    that       up    until       the       words


     4      extension          of       time.        Extensions          of       time.        So    I    am


     5      asking       you       to    read       to    yourself,          1,    2,    3,    4,    5    lines,


     6      please .


     7                   A.         I    am    done .


     8                   Q.         In    the       third       line    where       I    asked       you       to


     9      read where             it    says       pertaining          to    the       prime       contract.

    10      You    understood             that       to    be    the    prime       contract             between


    11      Whitestone             and    Sciame;          is    that    correct?

    12                   A.         Correct .


    13                   Q.        And        in    the    next       line    where       it       says,       and

    14      shall       be    bound by             the    rulings       of    subcontractor,

    15      contractor             and    owner          and    architect/engineer,


    16      including          but       not       limited       to    extensions             of    time.           Do


    17      you    see       that?

    18                   A.        Yes .


    19                   Q.        And     doesn't             that    language,          sir,       mean       that


    20      Yuanda       is    bound by             the    rulings       of       Whitestone,             Sciame,

    21      the    owner       which       is       Cuny,       and the       architect/engineer ?

    22      Do    you    understand                that,       rulings       they make             under    the

    23      prime       contract?

    24                   MR.    GILL:              Objection.           Calls       for       legal




                                                    Veritext Legal Solutions
         www.veritext.com                                                                                  888-391-3376
          Case
          Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW                  Document 128-8
                                                  Document 121-29 Filed
                                                                   Filed07/23/21
                                                                         07/02/21 Page
                                                                                   Page45
                                                                                        45ofof141
                                                                                               141




                                                                                                              Page       44


     1       conclusion .               The       document             speaks          for      itself.           Go


     2       ahead      and    answer.


     3       BY   THE    WITNESS:


     4                   A.         Yes,          I       see    that       sentence.


     5       BY   MR.    CARBONE:


     6                   Q.         And       I       am     asking         you       what      that       sentence

     7      means       to    you       as    the          person          produced          by      Yuanda       who       has


     8       familiarity            on       the          topic       of    the       purchase            order,       what

     9      that       says?

    10                                        Doesn't                that       sentence            mean    that       if

    11      the       owner    makes          a       determination                   or   the       contractor

    12      makes       the    determination                         that       Yuanda       is      bound by          that

    13      as    a    result       of       signing             this       purchase            order?

    14                  MR.     GILL:                 Same       objection.                Go       ahead    and


    15      answer .



    16      BY    THE   WITNESS:


    17                  A.          My       answer             to    you       is    yes,      I    see    the


    18      sentences          or       the       sentence             but       I    cannot         give    you    my


    19      legal       interpretation                      of       the    meaning.

    20      BY    MR.   CARBONE:


    21                  Q.          I    am       not       asking          your       legal


    22      interpretation,                   Mr.          Tan.        I    am       asking         for    your

    23      interpretation                   as       a    layperson             who's       presented            here


    24      today with          the          familiarity                   of    the    purchase            order.
I




                                                          Veritext Legal Solutions
         www.veritext. com                                                                                         888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW               Document 128-8
                                           Document 121-29 Filed
                                                            Filed07/23/21
                                                                  07/02/21 Page
                                                                            Page46
                                                                                 46ofof 141
                                                                                      141



                                                                                                        Page    45


 1      What    is    your       interpretation                   as    a    layperson?

 2                   A.         The       contract          is    written             as    such.        I    am


 3      really       not             I    don't       have       any    legal          background             so    I


 4      can't       give       you       my personal             interpretation                   of    the

 5      contract .


 6                   Q.         Mr.       Tan,       if    you    go    back          to    the    sixth       line


 7      where       the    sentence             begins,          it    says,          vendor       shall

 8      assume .          Do    you       see    that?


 9                   A.         That's          the       same    paragraph                you    asked me          to

10      read by       myself             earlier,          right?

11                   Q.         Correct .


12                   A.         Yes,       I    see.


13                   Q.         So       where       it    says,       vendor          shall       assume,


14      then    if    you       go       down,       and    shall       be       bound.           That ' s

15      referring          to    the       vendor,          is    it    not?           So    it    reads       in

16      the    context          of       the    sentence         where           it    says,       shall       be

17      bound,       it    means          the    vendor          shall       be       bound by          the

18      rulings       of       subcontractor,                which          in    this       case       is

19      Whitestone,             contractor,                which       in    this          case    is    Sciame,

20      and    owner,       which          is    in       this    case       is       Cuny,       C-u-n-y,

21      and    the    architect                and    engineer.              Do       you    see    that?


22                   MR.       GILL:           Objection.


23      BY    THE    WITNESS:


24                   A.         Yes,       I    see.




                                                Veritext Legal Solutions
     www.veritext.com                                                                                        888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                 Document 128-8
                                             Document 121-29 Filed
                                                              Filed07/23/21
                                                                    07/02/21 Page
                                                                              Page47
                                                                                   47ofof141
                                                                                          141




                                                                                                       Page      46


 1      BY   MR .    C ARB ONE :


 2                   Q.            Okay.          So    then       you       understand          the


 3       sentence            to    essentially               read       that      Yuanda        shall       be

 4      bound by             the       rulings         of    the    subcontractor,                the

 5      contractor,                the      owner       and       the    architect/engineer.

 6                                          What       does       that       mean    to    you    as    a


 7      layperson?                 I   am    not       asking       for       a   legal     opinion.


 8                   A.            I   don't       have       any       other       interpretation.


 9      It   is     as       what      is    written.

10                   Q.            Mr.      Tan,       isn't       it    your       understanding                that


11      if   Sciame           issues         a    ruling          rejecting          Yuanda' s         work

12      that      Yuanda           would be         bound by             that       ruling       based       upon

13      this      sentence?

14                  MR.           GILL:          Objection.


15      BY   THE    WITNESS:


16                  A.             I   won't       be       able    to       answer       this    question


17      because          I   won't          be    able       to          I    don't       know    the       scope


18      of   this        sentence.

19      BY   MR .   CARBONE :


20                  Q.            Mr.       Tan,    were          you    involved          on    behalf       of


21      Yuanda      in       negotiating                this       purchase         order        with

22      Whitestone?


23                  A.            Yes .


24                  Q.            When       you    negotiated               or   participated              in




                                                  Veritext Legal Solutions
     www.veritext.com                                                                                       888-391-3376
          Case
          Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW               Document 121-29
                                               Document 128-8              Filed07/23/21
                                                                          Filed  07/02/21 Page
                                                                                           Page48
                                                                                                48ofof141
                                                                                                       141




                                                                                                         Page       47


     1      negotiations             of    the       terms       of       this       purchase          order       with

     2      Whitestone,          is       it    your        testimony               you       don't    have

     3      any    --    you    had       no    understanding                   as       to    what    it    means


     4      by    Yuanda       shall       be       bound       by    the       rulings          of    the


     5      subcontractor,                contractor             and       owner          and


     6      architect/engineer ?                       Is    that         your       testimony?

     7                   A.      I    can't          explain          to       the       legal    extension.

     8      But    as    the    sales          manager          my    interpretation                   or    my

     9      understanding             is       that     Yuanda            has       to    fulfill       our

    10      obligation          based          on    the     project            documents.

    11                   Q.      And       this       purchase             order          is   part     of       the

    12      project          documents;             isn't       that       correct,             sir?
I
    13                   A.      Correct .


    14                   Q.      Mr.       Tan,       isn't          it    your          understanding             that


    15      at    some       point    in       time     Whitestone                  rejected          Yuanda 's

    16      work    based       on    Sciame's              rejection               of   Yuanda 's          work?

    17                   MR.    GILL:           Objection.                 Go       ahead      and     answer.


    18      BY    THE    WITNESS:


    19                   A.      Yes,          Yuanda       did       receive             such   notification

    20      from Whitestone                containing                this       information.

    21      BY   MR.     CARBONE:


    22                   Q.      Can       we       take    a   look           at    Plaintiff's             15


    23      which       is    Whitestone 's             letter            to    Yuanda         which        is    dated


    24      Yuanda       24,    2019.




                                                    Veritext Legal Solutions
         www.veritext.com                                                                                        888-391-3376
      Case 1:20-cv-01006-GHW
      Case l:20-cv-01006-GHW          Document
                                      Document 128-8
                                               121-29 Filed
                                                       Filed07/23/21
                                                             07/02/21 Page
                                                                       Page49
                                                                            49ofof141
                                                                                   141




                                                                                               Page      48


 1                   A.      Yes .


 2                   Q.      You     have       it?


 3                   A.      Yes,     I    see.


 4                                        (WHEREUPON,                Exhibit       No.    15   was


 5                                        marked          for       identification.)

 6      BY   MR .    CARBONE :


 7                   Q.      Is    this        the       rejection          letter       you   referred

 8      to   just     moments        ago?

 9                   A.      This     should be                one    of    the    letters         but    I

10      am   not     sure    if    this        is    the       first       letter.        Yeah,      we


11      have    received          this     letter.

12                   Q.      Okay.         So       is    this       one    of    the    rejection


13      letters       you    referred           to       earlier?


14                   A.      Correct .


15                   Q.      Let's        go    back          to    Plaintiff's          No.   2   which

16      is   the     purchase        order.              Let's       go    to    the    page   which          is

17      01105.        In    the    bottom           of    the       page    there's       an


18      unnumbered          paragraph.               It       follows       after       paragraph         10


19      that    says       changes.            But       it    talks       about       inspection         in

20      defective          work.     Let        me       know when          you    get    to   that

21      page,       sir,    please.

22                  A.       Yes,     I    see.


23                   Q.      If    you     go       down       in    that       paragraph      four

24      lines,       it    begins,        vendor          shall       promptly prepare               the




                                           Veritext Legal Solutions
     www.veritext.com                                                                               888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                  Document
                                              Document 121-29
                                                       128-8              Filed07/23/21
                                                                         Filed  07/02/21 Page
                                                                                          Page50
                                                                                               50ofof141
                                                                                                      141




                                                                                                              Page       49


 1      plan       for    the          approval          of       the    subcontractor.                       In    order


 2      to    replace          or       correct          any       vendor's             work,          capital       V,

 3      capital          W,    which          subcontractor                   shall          reject          as

 4      failing          to    perform             to    the       requirements                   of    the

 5      purchase          order          and/or          contract             documents                rather

 6      rejected before                      or    after          installation                with          the

 7      exclusion             of       the    those          specified             in    item          b,    close


 8      paren,       listed             below.           Do       you    see       that?


 9                   A.            I    am    looking             for    it.        Yeah,          I    see.


10                   Q.            After          Whitestone             rejected             Yuanda's             work


11      via    the       June          24,    2019       letter          which          is    Plaintiff's

12      Exhibit          15,       did       Yuanda          prepare          a    plan       for       the

13      approval          of    Whitestone                   to    replace          or       correct          Yuanda's

14      work       that       was       being       rejected?


15                   MR.       GILL:              Objection.                 Go    ahead          and       answer.


16      BY    THE    WITNESS:


17                   A.            That       has       been      responded              to       Whitestone

18      that       Yuanda       will          be    willing             to    work with                Whitestone

19      to    --    we    are          willing          to    provide             the    design             and    the

20      calculation             and          the    materials.

21      BY   MR.     C ARB ONE:


22                   Q.         Well,             Mr.    Tan,      let's           take       a    look       at


23      Plaintiff's                16    which          is    a   letter           from       Yuanda          dated

24      June       28,    2019.              If    you       could       find       that,         please.




                                                   Veritext Legal Solutions
     www.veritext.com                                                                                              888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                Document 128-8
                                            Document 121-29 Filed
                                                             Filed07/23/21
                                                                   07/02/21 Page
                                                                             Page51
                                                                                  51ofof141
                                                                                         141




                                                                                                            Page       50


 1                    A.      Yes,          I    found.


 2                                              (WHEREUPON,                   Exhibit          No.    16    was


 3                                              marked          for       identification.)

 4      BY    MR .    CARBONE :


 5                    Q.      And       this          is       Mr.       Zhu,       Z-h-u,       that's

 6      Yuanda's           response             to    Whitestone ' s                    June    24,    2019

 7      letter        which       is    Plaintiff's                      Exhibit          15;    is    that

 8      correct?


 9                    A.      Correct .


10                    Q.      So       if       you    look          at       the       last    paragraph,

11      Mr.    Tan,        which       says,          however,                if    Sciame       insists          of


12      the    modification                 and       Yuanda             is    provided          with

13      corresponding              cost,             then       Yuanda             is   willing        to


14      cooperate           with       Whitestone                   to    complete             the    relevant

15      remedial           work.        Do       you       see       that?


16                    A.      First             off,       I    can       see       the    sentence.

17                    Q.      Anything                else?

18                    A.      What          is       the       question             that       you    want       to

19      ask?


20                    Q.      The       question                I    want          to   ask     is,   Mr.        Zhu

21      conditioned           Yuanda's                cooperation                   with       respect       to       the

22      remedial           work    on       the       requirement                   that      Yuanda        be    paid;

23      isn't        that    correct?

24                   MR.     GILL:           Objection.                       Go    ahead       and    answer.




                                                 Veritext Legal Solutions
     www.veritext.com                                                                                            888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                     Document 128-8
                                                 Document 121-29 Filed
                                                                  Filed07/23/21
                                                                        07/02/21 Page
                                                                                  Page52
                                                                                       52ofof141
                                                                                              141




                                                                                                        Page       51


 1      BY    THE    WITNESS:


 2                   A.            I    will       share       with       you    briefly          the

 3      situation             we       were       facing       at    the       time.


 4      BY    MR.    CARBONE:


 5                   Q.            That's          not    my      question.            My    question,


 6      Mr.    Tan,       is       where          Mr.    Zhu      says        Yuanda          it    says

 7      Yuanda       is       provided             with     corresponding               cost       and       Yuanda

 8      is    willing          to       cooperate           with         Whitestone          to    complete


 9      the    relevant                remedial          work.


10                                           Do    you    understand             that       language          as


11      Mr.    Zhu    is       saying             provided          --    Yuanda       was    provided


12      with    the       corresponding                   cost       being       paid,       that       was       a


13      condition             for       Yuanda' s         cooperation?                 Is    that       your


14      understanding                   of       Mr.    Zhu ' s     language?

15                   MR.       GILL:              Objection.              Foundation.              Go       ahead


16      and    answer.


17      BY    THE    WITNESS:


18                  A.             My    understanding                   is    that    if    we    are


19      compensated                additionally                then       we    are    willing          to    go

20      ahead       and       do       the       work.      But      it's       because             it ' s        not

21      because       of       Yuanda 's               fault.       This        is    actually          a    change

22      to    the   project,                 a    change     was         made    to    the    project.                 We


23      were    willing             to       cooperate            with        Whitestone          for       the       --

24      for    what       I    have          mentioned before,                   the    design,             the




                                                   Veritext Legal Solutions
     www.veritext.com                                                                                        888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                   Document 121-29
                                               Document 128-8                 Filed07/23/21
                                                                             Filed  07/02/21 Page
                                                                                              Page53
                                                                                                   53ofof141
                                                                                                          141




                                                                                                                  Page      52


 1       calculation             and       the       material                for       the       project.              But       we


 2       should       be    compensated                      because             this       is    change          of

 3       order .


 4       BY    MR .   CARBONE :


 5                    Q.         Mr.       Tan,          I    understand                your       position                on


 6       behalf       of    Yuanda.                 What          I    am    just       trying          to    clarify

 7       for    informational                   purposes                is       by    the       last    paragraph


 8       of    this    letter             written             by       Mr.       Zhu,       it's       your

 9       understanding                that          in       order          for       Yuanda       to    cooperate


10       with    Whitestone                to       complete                the       remedial          work,          a

11       condition          that          Yuanda             is       putting          on    their


12       cooperation,                is    that          they          are       provided          with


13       corresponding                cost          which             means       they       wanted          to    be


14      paid?


15                    MR.       GILL:           Objection.                       Go    ahead       and       answer.


16      BY     THE    WITNESS:


17                    A.         I   won't           make             further          comments          on       this


18       sentence          because             it    is      what           it    is    or       how    it    is

19      written .           But      my        answer             would          be    the       same    to       your


20      question           as    I    did       earlier.


21      BY    MR.     CARBONE:


22                    Q.        Mr.        Tan,       did             you    discuss         this        letter,                the


23      subject        matter             of    this          letter             with    Mr.       Zhu       before             the

24      letter        was       sent?




                                                    Veritext Legal Solutions
     www. veritext. com                                                                                                888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                  Document 128-8
                                              Document 121-29            Filed
                                                                          Filed07/23/21
                                                                                07/02/21 Page
                                                                                          Page54
                                                                                               54ofof141
                                                                                                      141




                                                                                                              Page    53


 1                   A.            Yes .       The       people          that       I    mentioned

 2      earlier,          the          chief       designer,             the       planner.              So    we    have


 3      a   discussion                 about       it.

 4                   Q.            Did       you    prepare          a    draft          of    this       letter

 5      for    Mr.    Zhu's             signature          initially?


 6                   A.            We    have       or    we    had       office          personnel

 7      drafting          this          letter       but       we    all          had    input.


 8                   Q.            And       did    you    have          input,          sir,       in    the       last


 9      paragraph             of       this    letter          with       reference                to    the


10      language,             quote,          with       corresponding                   cost?

11                   A.            I    have       shared       with          you       before          this    came


12      from    a    group             consensus          because             I    participated                so    I


13      agree       with       the       idea.

14                   Q.            Mr.       Tan,    would          it    be       fair       to    say       based       on

15      your    earlier                testimony          regarding                extra       work       or    change


16      order       that       this          letter       is    stating             that       Yuanda          is

17      willing       to       cooperate             with       Whitestone                provided             Yuanda

18      receives          a    monetary             change          order          paying          it    for    its


19      costs       related             to    performance                of       their       remedial          work

20      including             providing             of    the       materials?                 Would          that       be


21      a   fair     statement?

22                   A.            The       sentence          is    written             as    it       is.     I    have


23      shared with                you       the    background                of    how       we    came       to    the

24      consensus .            My        understanding                   is       that    we       had




                                                   Veritext Legal Solutions
     www.veritext.com                                                                                           888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW            Document 121-29
                                        Document 128-8          Filed07/23/21
                                                               Filed  07/02/21 Page
                                                                                Page55
                                                                                     55ofof141
                                                                                            141




                                                                                             Page      54


 1       communication            with       Whitestone           and    we    actually         had     the


 2       same   opinion          of    the    matter.         Initially we                had

 3       communication            with       Whitestone           and    they       have    shared

 4       with   us    their       sense       of    this     matter.


 5                   Q.      Mr.       Tan,     the    position          of    Whitestone          is


 6       that   Whitestone             was    entitled        to    a    change       order       and

 7       therefore         Yuanda       was     entitled          for    a    change       order       as   a

 8       result      of    the    remedial          work     directed by             Sciame;       is

 9       that   correct?


10                   A.      I    can      only     respond        to    you       that    both


11      Whitestone          and       Yuanda       perceived        this       as    change       of

12      order .


13                   Q.      And       given       that     Yuanda       perceived          this       as

14      being     change         order       work,     is    it    Mr.       Zhu    telling


15      Whitestone          that      Yuanda        will     cooperate             with    them

16      provided          they    are      paid     for     doing       it?

17                   A.      So    if      Whitestone         and       Yuanda       both    perceive


18      this    as    change       order       then        naturally          Yuanda       should be

19      compensated          according.               But    during          our    correspondence

20      with    Whitestone            we     have     always       expressed          our

21      willingness          to    work       with     them.

22                   Q.     Mr.       Tan,     with        respect       to    this       particular


23      letter,       the   willingness               of    Yuanda       to    cooperate          with


24      Whitestone          along       the    conditions           as       set    forth    in    the




                                             Veritext Legal Solutions
     www.veritext. com                                                                            888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW               Document
                                           Document 121-29
                                                    128-8            Filed07/23/21
                                                                    Filed  07/02/21 Page
                                                                                     Page56
                                                                                          56ofof141
                                                                                                 141




                                                                                                   Page      55


 1      last     paragraph,               would     that       be    a    fair       statement          in

 2      this     letter?

 3                   A.         This       letter        was    in       the    response          to    the

 4      letter       from Whitestone                 that       they       were       refusing          our


 5      work .


 6                   Q.         I    just     want       to    be    clear          when    you    say       they

 7      were     refusing            your     work.           Who    are       you    talking          about?

 8                   A.         I    am    referring           to    the       Exhibit       15.        That


 9      letter       from Whitestone                 rejecting             Yuanda's          work

10      stating          that       it's     not    conforming.


11                   Q.         If    the     witness          could       in       the    same    document

12      which       is    the       purchase        order,          if   the        witness       can    go


13      we're       in    the       same     paragraph.              And       if    you          we    are    on



14      the    last       paragraph           of    the       page.        Go       down    eight       lines

15      and    the       sentence          towards        the       right       where       it    says       the


16      vendor       does       not     do    so    in    a    reasonable             amount       of    time.

17      Do    you    see    that?


18                   MR.    GILL:            WCC    1105?


19                   MR.    CARBONE:               Correct.


20                   THE    INTERPRETER:                  The       last    paragraph?


21      BY    MR.    CARBONE:


22                   Q.         We    were     talking          about          earlier      where        it


23      says     inspection             and    defective            work.            That   paragraph.

24                   A.         Yes .




                                              Veritext Legal Solutions
     www.veritext.com                                                                                   888-391-3376
          Case 1:20-cv-01006-GHW
          Case l:20-cv-01006-GHW Document
                                 Document 128-8
                                          121-29 Filed
                                                  Filed07/23/21
                                                        07/02/21 Page
                                                                  Page57
                                                                       57ofof141
                                                                              141




                                                                                                     Page       56


     1                    Q.         Eight        lines     down.           Eight       lines    down         to

     2       the    right.           You     see    that?

     3                    A.         Yes .


     4                    Q.         The     sentence        before          is    talking       about

     5      vendor        shall       promptly           replace        or    correct         any    vendor's


     6      work.         Do    you       see     that?      The       line       directly       above         that

     7      says     upon       approval.             You    have       it?

     8                    A.         Yes .


     9                    Q.         It    says,      upon      approval           vendor's         plan       for

    10      subcontractor                 vendor      shall       promptly             replace      or


    11      correct        any       vendor's        work.         Do       you    see    that?

    12                    A.         Yes .
!

    13                    Q.         And     then     it    says       if    vendor       does      not       do

    14      so .     The       do    so    refers        back     to    promptly          replace         or


    15      correct        any vendor's              work,        does       it    not?

    16                    MR.       GILL:         Objection.


    17      BY     THE    WITNESS:


    18                    A.        What's         your     question?              Did    I   see    this?           I


    19      see     it.


    20      BY     MR.    CARBONE:


    21                    Q.        No,      my    question        is,      where        it   says       if

    22      vendor        does      not      do    so,     that    means          if    vendor      does       not

    23      promptly           replace        or    correct        any      vendor's          work    then


    24      subcontractor                 shall     have     the       right       to    do   so.        Is    that




                                                   Veritext Legal Solutions
         www.veritext.com                                                                                 888-391-3376
           Case
           Case 1:20-cv-01006-GHW
                l:20-cv-01006-GHW Document
                                  Document 128-8
                                           121-29 Filed
                                                   Filed07/23/21
                                                         07/02/21 Page
                                                                   Page58
                                                                        58ofof
                                                                             141
                                                                               141




                                                                                                        Page       57


      1       your    understanding                of    that       sentence?


      2                    A.      I    see       the    contract          term       was    written          that


      3      way .



      4                    Q.      I    am    asking       you       for       your    understanding                of

      5      the     contract          term written             that       way.

      6                    A.      I    understand             what       this      sentence           means.


      7                    Q.      Well,          does    the       sentence          mean       to    you    that


      8      if    Yuanda        fails       to    replace          or    correct          its    work       that


      9      Whitestone           could       do    it    on    behalf         of     Yuanda?

     10                                      You    understand             that       to    mean       what    the


     11      sentence           says?


     12                    A.      The       sentence          is    written          clearly          as    it.        I


     13      don't        have    any    other          explanation.


     14                    Q.      Okay.           And    then       it    says             read       on


     15      towards        that       sentence.           And       I    am   talking           about       the


     16      sentence           that    begins       with,          if    vendor       does       not.        If

     17      you     go    down    to    the       next    line          picking      up     in       the    middle

     18      of    the     sentence,         it     says,       and       vendor       shall       be       liable

     19      to    subcontractor             for     the       cost       thereof.           Do       you    see


     20      that?


     21                   A.       Yes,      I     do.


     22                   Q.       And    do       you    understand             that      the        cost


     23      thereof        is    referring back               to        replace      or     correct          any

     24      vendor's           work?
v,




                                                   Veritext Legal Solutions
          www.veritext.com                                                                                   888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW                      Document 121-29
                                                      Document 128-8          Filed
                                                                               Filed07/23/21
                                                                                     07/02/21 Page
                                                                                               Page59
                                                                                                    59ofof141
                                                                                                           141




                                                                                                                Page    58


     1                    A.            My       answer       to    you       would       be    the       same,        The


     2       sentence          is       written             clearly,           I    won ' t     be       giving       any


     3      personal           interpretation                      or    explanation.

     4                    Q.            So       if    the    sentence             is    written          clearly,


     5       you    understand                   the    cost       thereof          refers          to    replace       or


     6       correct       any          vendor's             work       from       the    prior          sentence?


     7       If    it's    clear,                is    that    your          understanding?

     8                    A.            So       my    answer       basically             is    the       same.        But


     9      I     want    to    add          that       if    Yuanda          has       failed       to    execute

    10      according           to          the       contract          to    fulfill          our       obligation

    11      then     the       responsibility                      or    liability             occurs          only    if


    12      Yuanda        has       failed             to    fulfill          its       obligation             according


    13      to     the    contract.


    14                    Q.            Could          you    point          out    in    the       contract          the

    15      language           that          supports          the       statement             you       just    made?


    16                   A.             It       was    the    sentence             on    the       sixth       line.           I


    17      was     only       trying             to    explain          that       sentence.


    18                    Q.            I    know       you    are      trying           to    explain          the


    19      sentence .              I       am    asking       you       in    the       purchase          order       is


    20      there        language                that       supports          the    position             of    your


    21      interpretation                       of    the    sentence?

    22                   A.             I    don't          have   any position                 or    opinion.              I

    23      only    wanted              to   point           out   the        wording          of    the       sentence.


    24      I    only    want           to   point           out   this        sentence.              No       other
v




                                                        Veritext Legal Solutions
         www.veritext.com                                                                                         888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW              Document
                                          Document 128-8
                                                   121-29 Filed
                                                           Filed07/23/21
                                                                 07/02/21 Page
                                                                           Page60
                                                                                60ofof141
                                                                                       141




                                                                                                   Page          59


 1       opinion      or    comments .


 2                  Q.         So,       Mr.    Tan,       let    me       ask    you    this.              If    you


 3      had    a    situation            where     Yuanda         worked          with       not       in

 4       compliance         with         the    contract          documents             and       if    it       was

 5      rejected by            Whitestone             and     Yuanda         failed          to    remediate


 6      the    work      after       being        directed by               Whitestone             to       do    so,

 7      you    would       agree         with    me     then      that       all    the       costs

 8      related       to    that         remedial          work       performed          by       Whitestone


 9      would be         the    responsibility                   of    Yuanda,          would          it    not?

10                  MR.     GILL:          Objection.                 Go    ahead       and       answer.


11      BY    THE   WITNESS:


12                  A.         My    answer        to      your       question          is    still          the


13      same .      It     boils         down    to     the    point         of    whether             the

14      nonconforming               or    --    the     rejection            was    caused          by


15      Yuanda ' s       failure          to    comply        with         the    contract         with           the

16      purchase         order.


17      BY   MR.    CARBONE:


18                  Q.         Mr.       Tan,    my     question            is,    assume          for       a


19      moment      that       the       failure        to    comply was            the

20      responsibility               of    Yuanda,           would         you    not    agree         with        me

21      that     then     Yuanda          would       be     responsible            for      all        of       the


22      remedial         costs?

23                  MR.    GILL:           Objection.                 Incomplete

24      hypothetical,            misstates              the    document.                Go   ahead           and




                                               Veritext Legal Solutions
     www.veritext.com                                                                                       888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW             Document 128-8
                                             Document 121-29 Filed
                                                              Filed07/23/21
                                                                    07/02/21 Page
                                                                              Page61
                                                                                   61ofof141
                                                                                          141




                                                                                                       Page     60


     1       answer .



     2       BY    THE    WITNESS:


     3                    A.         Your    question             is    hypothetical.                 So   mine

     4       too,       yes,       indeed.        The       problem was             caused       by    Yuanda's

     5       failure          or   mistake,        then       of       course       the    cost       should be

     6       Yuanda's          responsibility.

     7       BY    MR.    CARBONE:


     8                    Q.         And    in    that       answer,          if    the    mistake         was

     9       the    responsibility                of    Yuanda,             the    cost    they       would be

    10       responsible             for    would be          the       design       cost,       the

    11       engineering             cost,       the    material,             fabrication             cost      and


    12       the    installation             cost       with       respect          to    the    removal         of

    13       the    defective            work     and       the    replacement             of    the    work,

    14       the    project          work.        Would       you       agree      with        that?

    15                    MR.      GILL:         Objection.                 The    document       speaks


    16       for    itself.             Mischaracterizes                    the    requirement          and

    17       definition            of    vendor        work.           Go    ahead       and    answer.


    18      BY     THE    WITNESS:


    19                    A.         Regarding          the       responsibilities                of    both

    20      parties,           the      contract        states          clearly.           So    then      we    go

    21      by     the    contract.


    22      BY     MR.    CARBONE:


    23                    Q.         Let's   go        to    same      document.           We     are      going

    24      to     go    to    paragraph         19,        which       is    on   page        01107.      We
I


                                                  Veritext Legal Solutions
         www, veritext. com                                                                                888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW               Document
                                           Document 128-8
                                                    121-29 Filed
                                                            Filed07/23/21
                                                                  07/02/21 Page
                                                                            Page62
                                                                                 62ofof141
                                                                                        141




                                                                                               Page       61


 1       are    still      in       the    purchase          order.        Are    you    there,


 2       Mr.    Tan?


 3                  A.          Yes .


 4                  Q.          Have       you     found      the    page    in    the    purchase


 5       order,     page        01107?


 6                  A.          Yes .


 7                  Q.          Mr.       Tan,     I   am    going    to    direct       you    down


 8       nine     lines     from          the    top    of    that    paragraph.              And    it

 9       begins     with        cost       and     attorneys'         fees.        Do    you    see


10       that     line?

11                  A.          So    the       line    from    the    top?

12                  Q.          Yes,       of    that    paragraph.


13                  A.          You       are    talking       about       the    last    paragraph?


14                  Q.          That       is    correct,       paragraph          19,    ninth       line

15       down .     Gives           the    verbiage,          quote,       costs    and

16       attorneys'         fees.


17                  A.          Yes .


18                  Q.          If    you       want,    you    could       read    that


19      paragraph          to       yourself.           Let    me    know    when       you    are


20      done,     please.


21                  A.          I    am    done.


22                  Q.          Mr.       Tan,    is    it    your    understanding             that       if


23      a   court    was        to    determine          that       Yuanda       breached       the

24      purchase          order       that       Yuanda       would    be    responsible             to




                                                Veritext Legal Solutions
     www. veritext. com                                                                             888-391-3376
      Case
      Case 1:20-cv-01006-GHW
           l:20-cv-01006-GHW               Document
                                           Document 128-8
                                                    121-29 Filed
                                                            Filed07/23/21
                                                                  07/02/21 Page
                                                                            Page63
                                                                                 63ofof141
                                                                                        141




                                                                                                      Page      62


 1       pay Whitestone's                  attorneys'              fees       and    costs?

 2                   MR.    GILL:           Objection.                  Calls       for       legal

 3       conclusion,            foundation.                  Go    ahead       and       answer.

 4      BY    THE    WITNESS:


 5                   A.         I    won't     give          any       further       explanation                or


 6      opinion .          The       sentence           is    written          as    is.

 7      BY    MR.    C ARB ONE:


 8                   Q.         I    will     just       get       a    document.

 9                                      Take       a    look       at    Plaintiff's                No.    4,

10      please .          Mr.       Tan,    that        is    Perkins,             the    first       page       is

11      a    Perkins       Eastman          document              and    it    has       to    do    with

12      submittal          001       that     is       dated             the       Perkins          Eastman

13      note    is    dated          October           15,    2014.           Do    you       have    that

14      document?


15                   A.         Yes .


16                                          (WHEREUPON,                 Exhibit          No.    4    was

17                                          marked           for       identification.)

18      BY    MR.    C ARB ONE:


19                   Q.         Are     you    familiar             with       this       document,             sir?

20                   A.         The     chief          designer         was        more       responsible

21      for    this.        For       these        drawings.

22                   Q.         Are     you    familiar             with       this       document?

23      Have    you       seen      this      document             before?

24                  A.          Yes .




                                              Veritext Legal Solutions
     www.veritext.com                                                                                      888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW              Document 128-8
                                          Document 121-29 Filed
                                                           Filed07/23/21
                                                                 07/02/21 Page
                                                                           Page64
                                                                                64ofof141
                                                                                       141




                                                                                                     Page    63


 1                    Q.        Are    you      familiar              with       the    notation       in    the

 2       box    where         there's      a    checkmark              where       it    says    revise


 3       and    resubmit?

 4                   MR.       GILL:       Objection.                  This       document       was       not


 5       listed       in      the    Schedule          A    topic       for       deposition          with

 6       the    30(b) (6)           notice.        So       I    will       direct       Mr.    Tan    to

 7       answer       these         questions.              But,       counsel,          these       are


 8       being       answered based               on       his       personal          knowledge       and


 9       not    as   a     representative                  of    Yuanda.


10                   MR.      CARBONE:            Okay.


11       BY    THE   WITNESS:


12                   A.        Counsel,          what           is    your       question,       please?

13                                         (WHEREUPON,                 the       record    was       read    by


14                                         the     court             reporter.)


15       BY    THE   WITNESS:


16                   A.        Yes .


17      BY    MR .   CARBONE :


18                   Q.        What       does     that          mean       to    you?


19                   A.        So    if   Whitestone                  has    any          if    they

20      have             if   they     expect       us          to    make       any    changes       then    on

21      our    drawings         then      we     will           revise       and       resubmit       back    to


22      Whitestone .

23                   MR.      CARBONE:           Just           for    the       record,       Mr.    Gill,


24      with     respect        to     this      document,              I    believe       this




                                               Veritext Legal Solutions
     www. veritext. com                                                                                888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW                  Document 121-29
                                                  Document 128-8                Filed
                                                                                 Filed07/23/21
                                                                                       07/02/21 Page
                                                                                                 Page65
                                                                                                      65ofof141
                                                                                                             141




                                                                                                                        Page       64


     1       document         falls          within             the       scope          of    topics          for

     2       discussion,            many          topics          but       particularly                   topic             number

     3       2   with    respect             to       Yuanda's             scope          of    work       with          respect

     4      to    shop       drawings             which          is       one       of    the       scope          items

     5      which       is    spelled             out       on    page          1    of       the    purchase                order.

     6       I   appreciate             your          comments.                 I    just       want       the          record

     7      to    be    clear       that          I    believe             this          document          falls             within


     8      the    scope       of       the       topics          of       discussion.


     9                   MR.       GILL:              Counsel,             sounds             like       you       and       I


    10      have       worked       well.              I    respectfully                      disagree             to    any


    11      questions          specific                to       this       shop          drawing.              I    agree


    12      that       shop    drawings                in       general             fall       within          the       scope
1
    13      of    work.        But       I    will          not       interfere                with       any       questions

    14      regarding          this          exhibit.                 I    just          want       to    put       in       the

    15      record       that       I    didn't             recognize                this       document                or       shop


    16      drawings          in    particular                   as       those          topics          being

    17      identified .

    18                   MR.       CARBONE :                I   appreciate                 your          comments.                 We


    19      don't       need       to    argue             about          it.        I    just       want          the       record

    20      to    be    clear       that       given            the        purchase             order          and       given

    21      the    scope       that's          spelled                out       in       the    large       paragraph


    22      on    page    1    of       the   purchase                    order          it's    my      position                it


    23      does       appear       within            the       scope.

    24                   MR.       GILL:          Okay.




                                                       Veritext Legal Solutions
         www.veritext.com                                                                                                    888-391-3376
      Case 1:20-cv-01006-GHW
      Case l:20-cv-01006-GHW Document
                             Document 128-8
                                      121-29 Filed
                                              Filed07/23/21
                                                    07/02/21 Page
                                                              Page66
                                                                   66ofof
                                                                        141
                                                                          141




                                                                                                                 Page          65


 1       BY    MR.     CARBONE:


 2                     Q.       Let's             take       a    look       at       what       is    Plaintiff's

 3       5,    please,         which          is       another          shop          drawing          submittal

 4      number         2 .     And       just          so    the       record          is       clear,          the       first

 5       shop     drawing           is       Plaintiff's                Exhibit             4.        That          is    the

 6       first       page      is       Perkins             and       Eastman.              There's             a    box       and

 7      there's         a     submittal,                   submittal             is    abbreviated,                      number

 8       001 .       The      date       in       that box             is    10/15/2014.                    The

 9      document             begins          on       page    WCC       05789,             ends       on    page          0

10      WCC      06144.         Just          so       the       record          is    clear.

11                                           Mr.       Tan,       I    am    asking             you    to       look          now

12      at     Plaintiff's               5,       which          is    another                   the       face          sheet


13      is     Perkins         and       Eastman.                 Similar             to    the       earlier

14      document,             there's             a    box    at       the       top.           It    refers             to

15      file      number        020,          submittal                NO02 .          It       says       make

16      corrections             noted.                 There's          a    checkmark                in    that          box.

17      It's      dated        February                23,    2015.              It    begins          on       page          WCC

18      011977         and    it        ends          on   page       WCC        012351.              So    I    just

19      want      to    make        sure,             sir,    you       have          that       document?

20                     A.       So       I    have         the        document             or    Exhibit            4     and

21      5.       And    I    see        the       first       page          on   both.               But

22      specifically                I    am    not         sure       where           you       are    pointing my

23      to .


24




                                                      Veritext Legal Solutions
     www.veritext.com                                                                                                    888-391-3376
          Case
          Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW             Document 128-8
                                             Document 121-29 Filed
                                                              Filed07/23/21
                                                                    07/02/21 Page
                                                                              Page67
                                                                                   67ofof141
                                                                                          141




                                                                                                      Page    66


     1                                           (WHEREUPON,            Exhibit          No.     5    was

     2                                           marked        for     identification.)

     3      BY     MR.    CARBONE:


     4                    Q.         All     I   am     asking       you     is    do    you     have        this


     5      document           in    front       of     you    have     which       is     Plaintiff's


     6      No .    5?


     7                    A.         Yes .


     8                    Q.         Are     you      familiar         with       this     document?

     9                    A.         General          understanding,               yes .


    10                    Q.         In    the     shaded        box    on    the       first        page     of


    11      the     document          which        is    WCC .


    12                    A.         Yes .


    13                    Q.         There's          actually         two    number        2's.        The

    14      third        comment,          which        is    the    second        number        2,    it    says

    15      previous           submittal           comments         must      be    addressed.               Do


    16      you     see    that?


    17                    A.         Yes .


    18                    Q.         Can     you      tell    me    what      they       are     referring


    19      to     when    it       says     previous          submittal           comments           must    be

    20      addressed?

    21                                       What       is   Perkins         Eastman        referring              to

    22      by     that    statement?               What       is   your      understanding?

    23                    MR.   GILL:            Objection.            Go     ahead        and    answer.


    24
v




                                                 Veritext Legal Solutions
         www.veritext.com                                                                               888-391-3376
          Case
          Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW                     Document
                                                     Document 121-29
                                                              128-8        Filed07/23/21
                                                                          Filed  07/02/21 Page
                                                                                           Page68
                                                                                                68ofof141
                                                                                                       141




                                                                                                           Page        67

(
     1      BY    THE    WITNESS:


     2                   A.            My       understanding             is    that       we    will       submit


     3      and    if    there             is    any       response       to    our    submitted

     4      documents             then          we


     5      BY    MR.    CARBONE:


     6                   Q.            My       question          is    this,    Mr.       Tan.           And    just


     7      going       back       to       my       initial       preamble          comments             with


     8      respect          to    your          deposition             today,       what       I'm       trying       to

     9      do    is    obtain             information             from       you.     If       you       don't       know


    10      the    answer          to       one       of    my    questions,          it    is       perfectly

    11      okay       for    you          to    tell       me    you    do    not    know       the       answer.


    12      Just       like       if       you       don't       understand          one    of       my
f
    13      questions ,            it's          perfectly             okay    for    you       to    tell       me    you

    14      don't       understand my                      question.           You    understand?


    15                   A.            I    understand.


    16                   Q.            So       on   the     face       sheet    of    this          Exhibit          No.

    17      5,    on    the       first          page,       the       second    comment             number       2

    18      says       previous             submittal             comments       must       be       addressed.

    19                                           Can       you    tell   me     specifically               what


    20      comments          the          Perkins         Eastman        is    referring             to   by     this


    21      notation?


    22                  MR.       GILL:              Same        objection.


    23      BY    THE   WITNESS:


    24                  A.          My          understanding             is    that       our       new




                                                       Veritext Legal Solutions
         www.veritext.com                                                                                        888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW               Document 128-8
                                           Document 121-29 Filed
                                                            Filed07/23/21
                                                                  07/02/21 Page
                                                                            Page69
                                                                                 69ofof 141
                                                                                      141



                                                                                                        Page      68


 1       submittal          needs       to      respond          to    the    previous             comments

 2       but    not    any       specific            in    this       one.

 3       BY    MR.    CARBONE:


 4                    Q.         Okay.          But       with    respect             to    the    specific


 5       comments          that       Yuanda         was    obligated             to       respond,          can

 6       you    tell       me    what      comments            those        were       by    Perkins


 7       Eastman?


 8                    A.         So    the      drawings          may       have       many       pages       and

 9       each    page       has       some      comments.              So    my       understanding                is

10       that    the       comments            was    specific          to    those          drawings.

11                    Q.         Hold      that       document          and       I    would       like       you


12       to    take    a    look      at       Plaintiff's             No.    12       which       is       the


13       structural             glass      curtain          wall       section             084426.

14                    A.         Yes,      I    see.


15                                             (WHEREUPON,             Exhibit         No.        12    was


16                                             marked       for       identification.)

17      BY    MR.     CARBONE:


18                    Q.        And     if      Plaintiff's             12,       section          084426,

19       structural          glass         curtain          wall,       and       it   begins           on    page


20      WCC     011814       and      it       ends    on      page     01833.             Now,        if    we   go

21      to    the     second       physical            page       of    the    document,                which       is

22       011815,       I'm      going          to    direct       your       attention             to       section


23       1.03,       performance               requirements.                 Paragraph            B     begins

24      with     the       word    general.               Do    you     see    that?




                                                Veritext Legal Solutions
     www. veritext. com                                                                                      888-391-3376
          Case
          Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW                Document 128-8
                                                Document 121-29 Filed
                                                                 Filed07/23/21
                                                                       07/02/21 Page
                                                                                 Page70
                                                                                      70ofof141
                                                                                             141




                                                                                                                Page    69

{

     1                    A.         Yes .


     2                    Q.         If    you       look       at    that          section,          it    reads          B,


     3       general,          provide          glass-supported                      glaze       curtain             wall

     4       systems,          including             anchorage             capable          of       withstanding

     5       without        failure          the      effects             of    the       following.

     6                                       And      I    am    going          to    skip       to    number          3


     7       where     it      says       movements             of    supporting                structures

     8       indicated          on    drawings,             included                but    not       limited          to


     9       story    drift,          twist,          column          shortening,                long-term


    10       creep    and       deflection                from       uniformly             distributed                and

    11       concentrated             live          loads .          A,    where          the    wall       spans


    12       between        two      independent              buildings,                  the    movements             of


    13       supporting           structure               ought       to       be    taken       as    the       worst

    14       case    combination                of    the       independent               movement              of    the

    15       two    buildings.

    16                                       Do      you    see       that?


    17                    A.         Yes,       I    see.


    18                    Q.         And     do      you    understand                that       the       Perkins


    19      Eastman         complaint               about     the         propriety             of    the       Yuanda's


    20      work     as     conveyed            by    Sciame          and       as    conveyed             by


    21      Whitestone            was      at       the    point          of    the    WT-3          clerestory

    22      which     at       the    intersection                of       the       academic          building


    23      above     and       the     gymnasium             building               below?           Do    you


    24      understand




                                                     Veritext Legal Solutions
         www. veritext. com                                                                                          888-391-3376
            Case
            Case l:20-cv-01006-GHW
                 1:20-cv-01006-GHW                     Document
                                                       Document 121-29
                                                                128-8                 Filed07/23/21
                                                                                     Filed  07/02/21 Page
                                                                                                      Page71
                                                                                                           71ofof141
                                                                                                                  141




                                                                                                                  Page       70


       1                      MR.       GILL:                 Objection.               Sorry,         I    thought          that


       2      was       the    end          the       question.                 Go     ahead.


       3                      MR .      CARBONE :                   I    will       end    my    question            so    you

       4      can       object.


       5                      MR.       GILL:                 Foundation,              mischaracterizes


       6      facts .          Go       ahead             and       answer.


       7      BY    THE       WITNESS:


       8                      A.            We       have          to    go    by    our    calculation               because


       9      I    am   not                 I    don't             have       expertise          in       this    area.           I


     10       also      don't           have          a       personal          opinion.


     11       BY    MR.       CARBONE:


     12                       Q.            Mr.       Tan,          I    am    not     asking         you      for    any


     13       opinions .                I       am    just          asking          you    if    you       know      at    the

     14       location             of       the       overall             structure             that's         being       built


     15       that      the        location                   of    the       WT-3    clerestory               curtain

     16       wall,       that          is       at       a    location             where       the       academic

     17       building             is       the       component                that       connects          the      academic


     18       building             above             with          the    gymnasium             below       is    the      WT-3

     19       clerestory                curtain                wall?           That's       all       I   am     asking.


     20                   MR.           GILL:                 Objection.              Mischaracterizes                     the


     21       facts .          If       you       want             to    show    him       structural             drawings


     22       and    talk          about             structural                drawings .             But      foundation.

     23       Go    ahead          and          answer.

     2 4

V.


                                                              Veritext Legal Solutions
           www.veritext.com                                                                                               888-391-3376
          Case 1:20-cv-01006-GHW
          Case l:20-cv-01006-GHW                  Document
                                                  Document 128-8
                                                           121-29 Filed
                                                                   Filed07/23/21
                                                                         07/02/21 Page
                                                                                   Page72
                                                                                        72ofof141
                                                                                               141




                                                                                                                        Page   71


     1      BY    THE    WITNESS:


     2                   A.         I    understand                      that       the    conflict                right       now


     3       is   about       this       WT-3             clerestory                area.

     4      BY    MR.    CARBONE:


     5                   Q.         Mr.       Tan,             I    understand             the       conflict.                 I    am


     6      asking       you       if    you          are          familiar          with       the       physical


     7      location          of    the       building                   where       the    WT-3          clerestory

     8      curtain       wall          is    located?                    That's          all    I    am       asking          you,

     9      is    the    location.

    10                   A.        Yes .


    11                   Q.        And        is          it       your       understanding                --       strike

    12      that .       Let's          take          a    look          at    Plaintiff's                No.       6    which
)
    13      is    Sciame       transmittal                         dated       1/23/2017.                 It       begins          on

    14      WCC    04600       and       ends             on       WCC    04607.           Do    you       have          that


    15      document?


    16                   A.        Yes,           I       see.


    17                                                (WHEREUPON,                   Exhibit          No.       6    was


    18                                                marked             for    identification.)

    19      BY    MR .   CARBONE :


    20                   Q.        If        you          go       to    the    third       page          of       that


    21      document          which          is       an       S    drawing,          S-133.00             which          is       on

    22      WCC    page       04 602 .            I    want             you    to   go     to   that           page,       okay?


    23                   A.        Yes,           I       see       the       third      page        of    the

    24      document .
)




                                                          Veritext Legal Solutions
         www.veritext.com                                                                                                 888-391-3376
               Case 1:20-cv-01006-GHW
               Case l:20-cv-01006-GHW                    Document 128-8
                                                                  121-29 Filed
                                                                          Filed07/23/21
                                                                                07/02/21 Page
                                                                                          Page73
                                                                                               73ofof
                                                                                                    141
                                                                                                      141




                                                                                                                         Page       72


          1                       Q.         On    the        third       page          there's             two    boxes


          2       highlighted                in    yellow;           correct?

          3                       A.         Yes .


          4                       Q.         And     the       box       to    the          left       it    says       note,       WSP


          5       noted .          Do    you       see        that       box?           I    am    going          to    withdraw


          6       that       question             because           both       boxes          begin          that       way.

          7       It's       a    confusing              question             so    I       will       withdraw          it.

          8                                          The       box       to    the          left,       the       yellow       box


          9       to    the       left       has     a    red       arrow          leading             from       the    left       of


         10       the    box       to    a    box        that       is    also          in    red but             it's       not

         11      highlighted.                     And     the       first          thing          it    says       in    that       box

         12       is    maximum          deflection                 or    maximum             DEFL          along       D.     Do


         13      you     see       that?


         14                       A.         Yes .


         15                       Q.         And     then          out    of       that       box       there's          an    arrow


         16      that        leads       up              yes,       there's             an    arrow          that       leads       up

         17      and     to       the    right           and       then       there's          a       line    that          that

         18      arrow           leads       to.        And        that       line,          that       is    the       location,

         19      is     it    not,       of       the     WT-3       clerestory                curtain            wall?


         20                      A.          This        is    a    structural                drawing          and       from my

         21      background              I    can't           be    certain.

         22                      Q.          So    you        can't       tell          from       this       drawing          it    is


         23      or    not       location            of       the   WTC-3          clerestory                 curtain          wall?


         24      That's          your        testimony?
v.   ;


                                                              Veritext Legal Solutions
              www.veritext. com                                                                                               888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW            Document 121-29
                                            Document 128-8              Filed
                                                                         Filed07/23/21
                                                                               07/02/21 Page
                                                                                         Page74
                                                                                              74ofof141
                                                                                                     141




                                                                                                             Page       73


     1                   A.         Correct .          I    can't        be    certain             whether          this

     2       is   where       the    WTC-3    curtain             wall        is.

     3                   Q.         Okay.     In       the       calculation              submitted                by


     4      Yuanda       as    part    of    this          shop     drawing          submittal                01    and


     5      shop    drawing          submittal             02,    which        are       Plaintiff's                4

     6      and    Plaintiff's          5,    can          you    tell        me    if    there          is       any


     7      Yuanda       calculations           contained                in    there          in    those

     8      submittals          addressing             the       deflection              between             the

     9      bottom       of    the    academic             building           --    the       deflection                at


    10      the    bottom       of    the    academic             building           and       the

    11      deflection          at    the    top       of    the        auditorium             or    gymnasium


    12      of    the    building       below?              Can     you       tell    me       if    those

    13      calculations             exist    as       part       of     the       Yuanda          shop       drawing

    14      package?


    15                   MR.    GILL:        Objection.                 Mischaracterizes                          the


    16      contract          documents       specifically                    what       the       drawings


    17      show    regarding          the    buildings                 and    also       what       is

    18      contained          in    Exhibit       4       and    5 .     Go       ahead       and       answer.


    19      BY    THE   WITNESS:


    20                  A.          Well,    Plaintiff's                Exhibit           4    and       5    I    only

    21      have    the       chance    to   browse              through           this       morning             and

    22      they    have       several       hundred pages                 maybe.              So    I       can    only


    23      speak       from    general       terms          that,        yes,       will       have          drawing


    24      and    calculation          with       our       submittal.
V



                                              Veritext Legal Solutions
         www.veritext.com                                                                                         888-391-3376
          Case 1:20-cv-01006-GHW
          Case l:20-cv-01006-GHW             Document 128-8
                                                      121-29 Filed
                                                              Filed07/23/21
                                                                    07/02/21 Page
                                                                              Page75
                                                                                   75ofof
                                                                                        141
                                                                                          141




                                                                                                          Page          74

!


     1       BY    MR .   CARB ONE :


     2                    Q.      My    question             is    very          specific.              It's       not

     3       general       in    nature .

     4                                      Can       you    tell       me       if    included          within


     5       the    Yuanda       calculations                submitted                as    part    of

     6       Plaintiff's          4    and    Plaintiff's                   5    Yuanda       has

     7       calculations             addressing             the       deflection             of    the

     8       academic          building       and       of    the       auditorium                and    gymnasium

     9      below?


    10                    MR.    GILL:        Objection                to       Exhibit       4    and    5    do

    11      not     contain       calculations .                   If       you       want    to    answer

    12      questions           about       calculations                present             him with          the

    13       calculations .             Go    ahead          and       answer.


    14      BY     THE    WITNESS:


    15                    A.      So    I    answered             you       earlier          but    I    can       still


    16      only     tell       you    that    usually             with          our       submittal          we    will


    17      include        the    calculation,               yeah,              but    because          this       is

    18      not     my    expertise.              I   really           don't          understand


    19      everything           about       the      --    or     I    don't          understand             what's


    20      in    the     calculation          in      the        submittal.


    21      BY    MR .    CARBONE :


    22                    Q.      Mr.       Tan,      can    you        testify             that   once        Yuanda


    23      received           Plaintiff's            Exhibit           5       from Whitestone

    24      whether        Yuanda       put    the         curtain          wall           into    fabrication?




                                                  Veritext Legal Solutions
         www.veritext. com                                                                                     888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW               Document 128-8
                                                    121-29 Filed
                                                            Filed07/23/21
                                                                  07/02/21 Page
                                                                            Page76
                                                                                 76ofof141
                                                                                        141




                                                                                                         Page       75


 1                   A.         Usually           we    will       receive             the    revised

 2       design      and/or          the    drawing           and then             we       will    start

 3       fabricating.                Oh,    okay,        approved             drawings.

 4                   Q.         My    question,              Mr.    Tan,       is       this.           Can    you


 5       tell    me,      and    if    you        can't       that's          fine.           Can       you    tell


 6       me   once     Yuanda         received           the       Perkins             Eastman          submittal


 7       number      2,     which      is       Plaintiff's              No.       5    marked          make


 8       corrections            noted,          did     Yuanda          put    the          curtain       wall

 9      WTC-3,       clerestory             into        production?                    If    you    know.


10                   A.         I'm    not        sure       whether          we       started          the


11       fabrication            after       we        have    received             the       revised


12      drawing        in   Exhibit             5 .


13                   Q.      Mr.       Tan,           could    you       tell          me          strike

14      that .

15                                     Would           you    agree       that          the

16      specifications                section           that       is    applicable                to    the

17      WTC-3       clerestory             is    a     structural             glass          curtain          wall


18      spec     which      is    Plaintiff's                 Exhibit          12?

19                   MR.    GILL:           Objection.                  Foundation.                 Go    ahead


20      and    answer.


21      BY    THE    WITNESS:


22                  A.       Usually             after       we     receive             the    specs       we

23      would       give    it    to       licensed professional                            engineer           to

24      calculate .          So      from        a    professional              perspective,                   it's




                                                Veritext Legal Solutions
     www.veritext. com                                                                                        888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW               Document 121-29
                                           Document 128-8                Filed
                                                                          Filed07/23/21
                                                                                07/02/21 Page
                                                                                          Page77
                                                                                               77ofof141
                                                                                                      141




                                                                                                           Page          76


 1       up   to    the       professional                engineer             to    decide          if    it       is    a


 2       good      fit       or    suitable          or       not.

 3       BY   MR.       CARBONE:


 4                      Q.         Mr.    Tan,       I    am    asking          you       a    totally


 5       different            question.              My       question          to       you       simply       is

 6       this .         You       are    presented             here       today          as    a    corporate


 7       representative .                  I    am       asking          you    about          a    spec       section

 8       that      is    spelled          out       as    part       of       Yuanda          scope       of    work

 9       in   the       purchase          order.              And    I    am    asking             you    if    this

10       specification                  section          is    the       specification                   section

11       that      governs          the    fabrication                   of    the       WTC-3       clerestory


12       curtain         wall.           Please          answer          that       question,             if    you

13       can .      And       if    you    can't          answer          that       question,             just          let

14      me    know.


15                      MR.    GILL:           Objection.                 Foundation.                    Misstates


16      prior       testimony.                 Go    head       and       answer.


17      BY    THE       WITNESS:


18                  A.             If    your       question             is    if    these         specs        govern

19      the      fabrication              of    the       Yuanda          WTC-3          fabrication,                I

20      actually             cannot       answer          that       question.

21      BY    MR.       CARBONE:


22                  Q.             Thank       you.           That's          all    I    asked          for.


23                                        Can       you       tell   me        whether         prior           to   the


24      fabrication                of    the    WTC-3          clerestory                curtain         wall        if




                                                Veritext Legal Solutions
     www.veritext. com                                                                                          888-391-3376
      Case 1:20-cv-01006-GHW
      Case l:20-cv-01006-GHW                   Document 128-8
                                                        121-29 Filed
                                                                Filed07/23/21
                                                                      07/02/21 Page
                                                                                Page78
                                                                                     78ofof141
                                                                                            141




                                                                                                            Page       77


 1       Yuanda          ever        prepared            any       calculations                addressing             the

 2       independent                 movements               of    the       two    buildings          that          are

 3       referenced              in       Plaintiff's                  12    on    the    second       physical

 4       page       under        1.03,         performance                   requirements,             paragraph

 5       B3?


 6                       MR.     GILL:          Objection.                    Foundation.              There          is


 7       no    evidence              at   all       in       the       contract          documents          or       in

 8       the       deposition             that       there             are    two       independent


 9       buildings              at    issue.             So       go    ahead       and       answer       if    you


10       can .



11                       MR .    CARBONE :               Mr.       Gill,          I'd    appreciate             if    you


12       stop,       you        know,      coaching                the       witness.


13                       MR.     GILL:          I    am       not.


14                       MR .    CARBONE :               You       can       have       the    objection             but


15       you       don't        have      to    tell          him       the       answer.


16                       MR.     GILL:          I    am       not       telling          him    the    answer.

17       I    am   telling           you       that          you       are    misstating             the    document

18      and        I'm    giving          you       the       opportunity                to    correct          your

19      misstatement .

20                   MR.         CARBONE:                I    think          you    are       coaching          the

21      witness .

22                   MR.         GILL:          Well,          then          you    can       make    that


23      objection               to   the       judge.              You       know       full    well       because


24      in     the       deposition             of    the          other       witnesses             what    you       are




                                                    Veritext Legal Solutions
     www. veritext. com                                                                                          888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW                Document 128-8
                                                         121-29 Filed
                                                                 Filed07/23/21
                                                                       07/02/21 Page
                                                                                 Page79
                                                                                      79ofof
                                                                                           141
                                                                                             141




                                                                                                             Page      78

!

     1       saying       is    100       percent           incorrect.              You      know       that.


     2       BY    MR .   CARBONE :


     3                    Q.         Mr.       Tan,     my       question          is    very      simple,


     4       there's       a    reference             here        in    the       specification               that          I

     5       cited .       It       talks       about        the       worst       case      combination                of


     6       the    independent                movements           of       the    two    buildings.                   My

     7       question          to    you       is,    do     you       have       any    knowledge            of


     8       Yuanda       having          calculations                 to    address         what       is    being

     9       referenced             in    this       section           of    the    specifications?

    10                    MR.       GILL:        Objection.                  Foundation.                What       two


    11      buildings           are       you    referring              to?

    12                    MR.       CARBONE:            I    am    asking          him    if      he    can

    13       identify          the       two    buildings              that       are    referenced               in

    14      this     spec       and       if    Yuanda           ever       prepared         calculations                   in

    15      connection           with          those        buildings.


    16                    MR.       GILL:        Objection.                  Foundation            to    the


    17      extent        this       specification                 is       relevant         to    the       WTC-3

    18      clerestory.                  Go    ahead.


    19                    MR.    CARBONE:              The       witness           said      this

    20      specification                 governs           WTC-3       --    strike         that.           He


    21      didn't        know       answer.           My        apologies.             Go     ahead.

    22      BY    MR.     CARBONE:


    23                    Q.         Could       you        an   my     question,            Mr.       Tan?


    24                    MR.    GILL:           Please          answer.




                                                     Veritext Legal Solutions
         www.veritext. com                                                                                        888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                 Document 121-29
                                             Document 128-8          Filed
                                                                      Filed07/23/21
                                                                            07/02/21 Page
                                                                                      Page80
                                                                                           80ofof141
                                                                                                  141




                                                                                                      Page    79


 1       BY    THE     WITNESS:


 2                     A.         Same       response.              The       calculation             we   will

 3       actually           give       the       drawing       to    a    structural             engineer

 4       and    that        takes       expertise.              So       the    structural             engineer


 5       will              it's       based       on    his    judgment,          his       or       her

 6       judgment .

 7       BY    MR .    CARBONE :


 8                     Q.         Let's          take    a    look       at    Plaintiff's            No.    7,

 9      which         is    a   Sciame           RFI    transmittal             dated November               9,


10       2016.         And      also     I       am    going    to       show    you       Plaintiff's            8,


11      which         is    a   Sciame           RFI    transmittal             dated       12/29/16.             I


12      would         like      you    to

13                    A.          Yes,       I    have       both.


14                                               (WHEREUPON,          Exhibit          No.       7   was


15                                               marked       for    identification.)

16                                               (WHEREUPON,          Exhibit         No.        8   was


17                                               marked       for    identification.)

18      BY    MR .    CARBONE :


19                    Q.          Let's          look    at    Plaintiff's             7    first      which


20      is    the     Sciame          RFI        transmittal          dated November                  9,    2016,

21      WCC     page        09968      through          WCC     09982.          You        have      that


22      please?

23                    A.        Yes,         yes.


24                    Q.          I   would        like       you    to   go    to    the     third




                                                  Veritext Legal Solutions
     www.veritext. com                                                                                     888-391-3376
             Case l:20-cv-01006-GHW
             Case 1:20-cv-01006-GHW               Document 128-8
                                                           121-29 Filed
                                                                   Filed07/23/21
                                                                         07/02/21 Page
                                                                                   Page81
                                                                                        81ofof141
                                                                                               141




                                                                                                              Page       80


        1      physical          page       of    the     document            which          is    --    there's         a

        2      bolded                not    bolded.           It's       highlighted                in    yellow,

        3      page       09970.           That's       the    box,       the          bigger       of    the      two

        4      boxes.           It    says       two.        And    it    says          the       structural


        5      adequacy          of    this       anchor       as       the       relative          movements


        6      between          the    auditorium             roof       and       main       building          still


        7      has    not       been       submitted.

        8                                        Do    you    see       that?


        9                   A.         Yes,       I    see.


       10                   Q.         And       in    the    second                   in    the    number         2,    the

       11      note,       it    says       the       relative                strike          that.

       12                                        This    document,                Mr.       Tan,    have      you
(" '
V
       13      ever       seen       this    document          before             today?


       14                   A.         I    won't       say    I    haven't             seen       it    before.


       15      But    I    have       no    detailed          knowledge.


       16                   Q.         Mr.       Tan,    on    this      particular                 project         --

       17                   THE       INTERPRETER:                 You're          breaking             up.     The


       18      interpret          hears          too.


       19                   MR.       C ARB ONE:         Let       me    stop          the    video       and      then

       20      come       back    on       and    see    if    anything                changes.

       21                   THE      VIDEOGRAPHER:                  We   are           now    going       off      the    a

       22      record       at       12:45       p.m.


       23                                             (WHEREUPON,             a    recess          was    had.)


       24                   THE      VIDEOGRAPHER:                  Back          on    the    record         at




                                                       Veritext Legal Solutions
            www.veritext.com                                                                                       888-391-3376
       Case 1:20-cv-01006-GHW
       Case l:20-cv-01006-GHW                Document 128-8
                                                      121-29 Filed
                                                              Filed07/23/21
                                                                    07/02/21 Page
                                                                              Page82
                                                                                   82ofof141
                                                                                          141




                                                                                                     Page        81


  1       12:57      p.m.


  2       BY   MR.     CARBONE:


  3                    Q.         Mr.    Tan,          looking          at       Plaintiff's             7,    which


  4       is   the     RFI       which       is       1033    that's             dated       November           9,

  5       2016    on    page          09970,          number       2,       it    refers       to    the

  6       relative          movements             between          auditorium                roof    in       main

  7      building           still       has       not       been       submitted.


  8                                      Do       you       see    that,          sir?


  9                    A.         Yes,       I    see       the    note.


10                     Q.         Can    you          tell    me       whether          prior       to    the


11        fabrication             of    the       Yuanda          materials,                Yuanda       ever

12       prepared           calculations                addressing                the       relative


13       movements           between             auditorium             roof          and    the    main


14       building .


15                                       I       just       want       to    know       do    you    have        any

16       knowledge           of       them       preparing             any       calculations?


17                   A.           This       I    am    not       sure.

18                   Q.           When       you       say    you       are       not       sure,    I    just


19       want     some       clarification.                       Do    you       think       they       did

20       prepare        calculations                   or    you       don't          know?

21                   A.           I    know       that       we    have          submitted          the


22       calculation              but    I       am    not    sure          if    our       calculation              has


23       responded           to       this       note       that       you       mention.           Based        on


2 4      the    time        of    the    submittal                which          is   October        2016        I




                                                 Veritext Legal Solutions
      www.veritext. com                                                                                       888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW             Document 121-29
                                             Document 128-8             Filed
                                                                         Filed07/23/21
                                                                               07/02/21 Page
                                                                                         Page83
                                                                                              83ofof141
                                                                                                     141




                                                                                                       Page    82

c
     1       believe      the       WT-3     wall          was    fabricated,             maybe       even

     2       installed         already.


     3                  Q.          Mr.     Tan,       are       you    familiar          with    what


     4       efforts      Yuanda          made        to    comply       with       Whitestone's


     5       request      with       respect           to    the       remedial       work?           Withdraw

     6       that .


     7                                      If    we       can    go    back    to    what       is


     8       Plaintiff's            16,     that's          the    Yuanda       letter         June     28,

     9       2019     authored by            Mr.       Zhu,       Z-h-u.        You       have    that


    10       document,         sir?

    11                  A.          Yes .


    12                  Q.          And     the       remedial          work,       that    required          shop

    13       drawings;         is    that        correct?

    14                  A.          Yes .        It    needs       some       new    details,          yeah.


    15                  Q.          And     it    also,          the    remedial          work    also

    16       required         certain        calculations                to    be    prepared by

    17      Yuanda      in     connection              with       the    new    details;          is    that

    18       correct?


    19                  A.          Yes .


    20                  Q.          And     once       the       shop    drawings          for    the


    21      remedial          work    was        approved          and    the       calculations            were


    22      reviewed,          in    order        to   perform           the    remedial          work

    23      Whitestone          needed           certain         materials           to   be     provided by

    24      Yuanda,      is     that        correct,          if       Yuanda       was    going       to




                                                  Veritext Legal Solutions
         www. veritext. com                                                                                 888-391-3376
           Case l:20-cv-01006-GHW
           Case 1:20-cv-01006-GHW               Document 128-8
                                                         121-29 Filed
                                                                 Filed07/23/21
                                                                       07/02/21 Page
                                                                                 Page84
                                                                                      84ofof141
                                                                                             141




                                                                                                            Page     83


      1       cooperate         with          respect          to       the    remedial          work?

      2                  THE        INTERPRETER:                    Annette,          could       you       read    it


      3      back?


      4                                           (WHEREUPON,                  the    record       was       read     by


      5                                          the       court          reporter.)


      6                  MR.        CARB ONE:             Let       me    rephrase          that.           Hold    on.


      7      Let's      start        over       because             I    think       before       the


      8      interpreter             interprets                for       Mr.    Tan,    I    think          the    court


      9      reporter         has        to    read       the       entire       question          because


     10      otherwise          we       are    getting             the       answer    to       the    entire

     11      question.              So    let's          try    that          first.        Can    you       read


     12      back .      And        if    necessary             I       would    suggest          you       read    it

     13      again      but     I    want       to       make       sure       you    got    my    entire


     14      question .


     15                                          (WHEREUPON,                   the    record was            read     by


     16                                          the       court          reporter.)


     17                  MR .       CARBONE :             Let       me    strike       that       question.              I


     18      will     rephrase            it.        A    little          cumbersome             there.


     19      BY   MR.    CARBONE:


     20                  Q.          Mr.       Tan,      would           you    agree       with       me   in     order


     21      to   cooperate              with    Whitestone                regarding             the    remedial

     22      work     that's         addressed             in       Plaintiff's             16    that      Yuanda


     23      would      have        to   provide           to       Whitestone          shop       drawings,

     24      approved         roof        calculations                   and   materials?
v.



                                                     Veritext Legal Solutions
          www.veritext.com                                                                                        888-391-3376
           Case l:20-cv-01006-GHW
           Case 1:20-cv-01006-GHW               Document 128-8
                                                         121-29 Filed
                                                                 Filed07/23/21
                                                                       07/02/21 Page
                                                                                 Page85
                                                                                      85ofof141
                                                                                             141




                                                                                                     Page       84


      1                   A.         Yuanda          has    expressed             its    willingness             to

      2       cooperate         with       Whitestone.                 If    Whitestone             is    going

      3       to         if    Yuanda                if    Whitestone             has    decided          to    do

      4       the    remedial         work          then    Yuanda          will       supply       the


      5       drawings,         the       calculation             and       the    material.

      6                   Q.         Mr.       Tan,       aren't       you       aware       that


      7       Whitestone 's           already             performed          this       remedial          work       as

      8       directed         by    Sciame?

      9                   A.         Yes,       I    am    aware       of    this       fact    because


    10        during      my    correspondence                   or    communication                with

    11        Whitestone            they       have       shared       with       us.

    12                    Q.         So,       Mr.     Tan,      you    know       Whitestone             has

    13        already      performed                the    remedial          work       as    directed          by

    14        Sciame      and       the    owner,          and    yet       you    are       saying       that

    15        Yuanda      was   willing              to    cooperate             and    to    provide


    16        strike      that.

    17                                         Mr.     Tan,      isn't       it    a    fact    that       Yuanda

    18       never       provided          the       materials          to       Whitestone          required

    19       by    Whitestone             to    perform          the    remedial             work    that's


    20        identified        in        Yuanda' s         June       28,       2019    letter       which          is

    21       Plaintiff's             16?

    22                   MR.    GILL:               Objection.              Go    ahead       and   answer.


    23       BY    THE   WITNESS:


    2 4                  A.          It's       not       because       Yuanda          has    refused          to
I


                                                     Veritext Legal Solutions
          www. veritext. com                                                                               888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW               Document 121-29
                                               Document 128-8         Filed
                                                                       Filed07/23/21
                                                                             07/02/21 Page
                                                                                       Page86
                                                                                            86ofof141
                                                                                                   141




                                                                                                        Page      85


     1       supply      these       material.                Rather    Whitestone                has       picked

     2      their       own    suppliers.                Whitestone          has      made        the

     3      decision          to    procure         these       materials             for    different


     4      reasons .



     5      BY    MR.    CARBONE:


     6                  Q.          Well,      Mr.       Tan,    just       so    the       record          is


     7      clear,      then        you    are      in    fact       aware       that       Yuanda          did   not


     8      provide       the       material          required by            Whitestone                to

     9      perform       the       remedial         work;       is    that       correct?


    10                  MR.        GILL:       Objection.              Go    ahead          and       answer.


    11      BY    THE   WITNESS:


    12                  A.         We     have      supplied          some       parts       such       as


    13      gaskets .         But        for   a    few       parts    due       to   the     timeline


    14      concern       Whitestone               has    decided       to    make          their       own


    15      purchase .


    16      BY    MR.   CARBONE:


    17                  Q.          So    just      to    be    clear,       you      know        as    a    fact,


    18      you    have      personal          knowledge             that    Yuanda         did        not


    19      provide       all      the     materials            required by Whitestone                           to

    20      perform       the      remedial          work       referenced            in    Yuanda' s            June


    21      28    letter?

    22                  MR.     GILL:          Objection.              Go    ahead         and        answer.


    23      BY    THE   WITNESS:


    24                  A.         My    answer          is    the    same    as      what        I    just      said
I



                                                   Veritext Legal Solutions
         www.veritext.com                                                                                    888-391-3376
           Case l:20-cv-01006-GHW
           Case 1:20-cv-01006-GHW                Document 128-8
                                                          121-29 Filed
                                                                  Filed07/23/21
                                                                        07/02/21 Page
                                                                                  Page87
                                                                                       87ofof141
                                                                                              141




                                                                                                           Page       86


      1       earlier .          Whitestone              decided            to    purchase          from       someone

      2       else    and       so    Yuanda          did    not       supply       all       the    material.


      3      BY    MR.     CARBONE:


      4                    Q.         And       one    of    the       reasons          Whitestone             advised

      5      you     why    they          were    getting             the    materials            from     a    third

      6      party       was     because          Yuanda          was       not    supplying          the


      7      materials           to       Whitestone             in    a    timely manner.                 Would

      8      that     be    a    fair          statement?

      9                    MR.       GILL:        Objection.                 Go    ahead       and    answer.


     10      BY    THE     WITNESS:


     11                    A.         My       understanding                is    that       Whitestone          did


     12      not     have       enough          time    between             their       decision         to     do    to
r
\
     13      the    work        and       so    they    didn't             have    enough         time     for


     14      Yuanda        to    fabricate             the       material          so    they       have      made

     15      the     decision             to    purchase          from       some       other       company.

     16      BY    MR.     CARBONE:


     17                    Q.        Mr.        Tan,    is       the       testimony         you     just       gave,

     18      is    that     based          on    your       own       personal          knowledge          or    is

     19      that    based       on        information                you    received          from      someone


     20      else    at     Yuanda?


     21                   A.          I   personally              have      participated              with       the


     22      Whitestone          for           this          I    personally             have      participated


     23      in    the     communication,                 so      that's          how    I   came     to       know.


     24                   Q.         Mr.        Tan,    if       we    refer      back       to    Plaintiff's
(.


                                                      Veritext Legal Solutions
          www.veritext.com                                                                                      888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW            Document
                                            Document 128-8
                                                     121-29 Filed
                                                             Filed07/23/21
                                                                   07/02/21 Page
                                                                             Page88
                                                                                  88ofof141
                                                                                         141




                                                                                                           Page       87


     1       16,    that's      Mr.    Zhu's          letter          of    June       28,         2019.

     2                  A.       Yes,       I    see.


     3                  Q.       Yuanda          is    provided with                   corresponding

     4       cost .     That     refers          to    the       cost       of      the    shop          drawings,


     5       the    calculations            and       the       materials,             doesn't            it?


     6                  A.       It    corresponds                   to    Whitestone's                  letter       or


     7       correspondence            to       us    stating             the    same.

     8                  Q.       Mr.       Tan,       my    question             is,      is       this    --    maybe


     9       you    don't      understand             it.        The       paragraph               refers       to


    10       relevant         remedial          work       and       it    talks       about         Yuanda          is

    11       provided         with    corresponding                   cost.          And       I    just       want       to

    12       clarify      that       the    relevant             remedial            work          would       include


    13       shop     drawings,        calculations                   and materials.                      Is    that       a

    14       fair     statement?


    15                  A.       I    actually             --    I   understood                your       question.


    16      And my      answer        was       --    my    answer          was      to    answer          your

    17       question .         So    Whitestone                sent       us   a    letter          rejecting

    18       our    work.       And    in    that          letter          it   mention             that       for    the

    19       remedial         work    there          will       be    corresponding                  cost       for


    20      the     drawing,         the    calculation                   and materials.                   So    when

    21      Yuanda      responded           to       Whitestone's               letter             and    when       we


    22      mentioned          the    corresponding                  cost,          it's       the       same    or


    23      correlates         with        Whitestone's                wording            of       corresponding

    24      cost .
I


                                                 Veritext Legal Solutions
         www. veritext. com                                                                                     888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW             Document 128-8
                                             Document 121-29            Filed
                                                                         Filed07/23/21
                                                                               07/02/21 Page
                                                                                         Page89
                                                                                              89ofof141
                                                                                                     141




                                                                                                         Page    88

(
     1                    Q.      So,       Mr.    Tan,       is    it    your       testimony            you       do

     2       not    interpret          the    last       paragraph             of    Mr.      Zhu ' s     letter

     3       to    indicate       that       if    Yuanda          is    going       to      cooperate          with

     4       the    remedial          work    they       are       expecting            to    be    paid       for

     5       shop    drawings,          calculations                and       for    the      materials?

     6                    MR.    GILL:        Objection.                 Go    ahead         and    answer.


     7      BY     THE    WITNESS:


     8                    A.      So    this       is    a    formal          business

     9      correspondence .                 So    it's       business          to      business.              In


    10      their        letter,       in    Whitestone's                letter         they       brought          up


    11      the     corresponding             cost.           So    when      we     responded            it's

    12      the     same.        Actually          in    the       process         we     have      supplied

    13      the     shop       drawings,          the    calculation                and      we    have    agreed


    14      to    provide        material.              But    we       did   not       mention          about

    15      asking        for    more       money.


    16                   Q.       Is    there       any written               communications                   that

    17      you    are     aware       of    by    Yuanda          to   Whitestone                indicating

    18      that    Yuanda        will       provide          materials             for    the      remedial

    19      work    to    Whitestone              without          being      paid        for     those


    20      materials?

    21                                      Are    you    aware         of    any       written

    22      communications              to    that       effect?

    23                   A.       I    am    not    100      percent          sure        whether         it's      an

    24      e-mail       or     other       form    of    communication.                     But     I    am    sure




                                                  Veritext Legal Solutions
         www.veritext.com                                                                                  888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW               Document 128-8
                                                    121-29 Filed
                                                            Filed07/23/21
                                                                  07/02/21 Page
                                                                            Page90
                                                                                 90ofof
                                                                                      141
                                                                                        141




                                                                                                                 Page       89


 1      we     have      expressed             our       willingness.

 2                    MR .     CARBONE :                Well,          Mr.      Gill,        I    would          call

 3       for    the      production                of    that          document             or    documents


 4      because          in    our    review             of       the      documents              produced by

 5      Yuanda        we      did not          locate             any      documents              to    that

 6      effect .


 7                    MR.     GILL:            It       was       used       in    Mr.       Grzic's             and


 8      Mr.    Dearth'            testimony.                  I       believe          it    was       an    e-mail

 9      that    was        Defendant's                  Exhibit            17     or    18.        I    will          get


10      the    reference             to    it.           But          before       the       end       of    the


11      deposition            I   will         give       you          the      reference              to    it.           That

12      document           was    used         during             the      deposition              though.


13                   MR .     CARBONE :              Mr.          Gill,         Defendant's                 17


14                   MR.      GILL:            I    overstated.                    It's          not    17.           It


15      would       be    before          17.        Exhibit               16.

16                   MR.      CARBONE:               Okay.                Thank        you,       Mr.       Gill.


17      For    the       record,          Defendant's                     Exhibit           16.


18                                        Do       you    happen             to    have                Mr.       Gill,

19      do    you    happen         to     have          that         exhibit?


20                   MR.      GILL:            I    have          a   copy.            Do    you       want       me       to


21      send    it       to   Mr.    Tan?

22                   MR.      CARBONE:               Maybe            I   will         just       refer          to    the


23      exhibit,          Mr.     Gill.             If   you          want        to    send       it       to    him

24      that's       fine.




                                                   Veritext Legal Solutions
     www.veritext.com                                                                                                 888-391-3376
                    Case l:20-cv-01006-GHW
                    Case 1:20-cv-01006-GHW               Document 128-8
                                                                  121-29 Filed
                                                                          Filed07/23/21
                                                                                07/02/21 Page
                                                                                          Page91
                                                                                               91ofof141
                                                                                                      141




                                                                                                                            Page       90

 f
               1                   MR.       GILL:           I    will.           Mr.    Tan       should          receive             it


               2       shortly .


               3       BY   MR.    CARBONE:


               4                   Q.         Mr.       Tan,          let    me    know       when       you       get       the


               5       document .


               6                   A.         Okay,          I    receive          it.

               7                   Q.         The       document             we    are       referring             to       now       is


               8       Defendant's            16.        That          is    an    e-mail          from Mr.             Tan       to

               9       Steven      Grzic       on       which          Phil       Carvelas,             C-a-r-v-e-l-a-s ,


              10       is   copied.           That's             dated April             27,       2020.


              11                                        Do       you    have       any       earlier          written

              12       communication               to    Mr.          Grzic       or    anybody          else          at
          I

              13      Whitestone             indicating                that       Yuanda          can    bear          the

              14      material          and    shipping                cost       for    the       remedial             work?

              15                   A.         We    have          a    lot    of       communication                   over       a


              16      long       period       of    time          with       Whitestone,                so    I    am       not       sure


              17      if    it    was    expressed                earlier          in    an       e-mail          or   maybe

              18      possibly          on    the       phone          call.           But    I    know       that          we    had


              19      communication                with          Whitestone             regarding             this.


              20                   Q.        My     question,                Mr.       Tan,       is    that       writing             is


              21      April       of    2020.           And       just       for       your       edification,                   the


              22      lawsuit          was    commenced                in    July       --    I    have       the      wrong

              23      summons .          The       lawsuit            was     commenced                well       in    advance


              24      of    that       date.
t.
     s.




                                                                 Veritext Legal Solutions
                   www.veritext. com                                                                                             888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW                   Document 128-8
                                                   Document 121-29            Filed
                                                                               Filed07/23/21
                                                                                     07/02/21 Page
                                                                                               Page92
                                                                                                    92ofof141
                                                                                                           141




                                                                                                             Page       91


     1                                         I    am     asking         you       about    written

     2       communications                between                Yuanda       and Whitestone.                    Are


     3       you    aware       of    any          written          communications                prior          to    that

     4      April        27,    2020       communication                      where    Yuanda          is


     5      indicating           to       Whitestone                they       will    provide          the

     6      materials           and       the       shipping             cost       free    of    charge          to

     7      Whitestone?               I    am       just          asking       if    you    are       aware.

     8                    MR.    GILL:              Objection.                 Go    ahead       and    answer.


     9      BY     THE    WITNESS:


    10                   A.          Right          now       I    cannot       give       you    a    definite

    11      answer       because           I       am    not       sure.        I    can    check       my       e-mail.

    12      I    need     to    check          my       e-mail       to       obtain       more       information


    13      or    to     answer       your          question.


    14                   MR .    CARBONE :                Mr.       Gill,       I    would       like       to    leave


    15      a    space     in    the      record              and    to       the    extent       Mr.       Tan    would


    16      be    kind     enough         to        check          his    e-mail.           If    he    has       any


    17      written        communications                         between       anyone       at       Whitestone


    18      wherein        Yuanda         is        agreeing             to    provide       the       material

    19      and    shipping          at        its       expense          as    opposed          to


    20      Whitestone ' s           expense              I       would       like    those       documents             to

    21      be    produced.


    22                   MR.     GILL:              To    the       extent          that   Whitestone             does

    23      not    have        those      documents                 Yuanda          will   produce           them.

    24      BY    MR.    CARBONE:
v




                                                        Veritext Legal Solutions
         www.veritext.com                                                                                         888-391-3376
          Case 1:20-cv-01006-GHW
          Case l:20-cv-01006-GHW               Document 128-8
                                                        121-29 Filed
                                                                Filed07/23/21
                                                                      07/02/21 Page
                                                                                Page93
                                                                                     93ofof
                                                                                          141
                                                                                            141




                                                                                                                        Page       92


     1                   Q.         Mr.       Tan,          as       of       April             27,    2020,       are       you


     2       aware      that       the    remedial                   work                   strike          that.

     3                                        As    of          April             27,       2020,       are       you    aware

     4      as    to    the    status          of       Whitestone's                            performance             of    what


     5      we    are    calling          the       remedial                      work?

     6                   A.         I    won't          be          able          to       provide          you    an    exact


     7      time       point.           But    I    have             had          communication                   with


     8      Whitestone             along       the          way.

     9                   Q.         That's          not             my    question.                    My    question          is,

    10      do    you    know      as     of       April             27,          2020          whether       Whitestone


    11      had    started         the        remedial                   work?


    12                                        Do    you             know          whether             they    had
j
    13      completed          the       remedial                   work?              I    am    asking          you    if    you

    14      know       the    status          of    Whitestone's                            performance             of       the


    15      remedial          work.           That's                all       I    am       asking.

    16                   A.        April           27       I       am    not          sure       what       their       status

    17      is    for          I   mean        Whitestone                         status          is    for       the


    18      remedial          work.

    19                   Q.        With        respect                   to       the       materials             that    are


    20      being       addressed             in    Defendant's                            16    which       is    your      April


    21      27,    2020       e-mail,          how          long          would             it    have       taken       Yuanda


    22      to    fabricate             those      materials?

    23                  A.         Right           now          I    cannot                recall      exact        time       we

    24      gave    Whitestone             but          I       know          that         we    have        given       them       a




                                                    Veritext Legal Solutions
         www.veritext.com                                                                                                    888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                   Document 128-8
                                                        121-29 Filed
                                                                Filed07/23/21
                                                                      07/02/21 Page
                                                                                Page94
                                                                                     94ofof141
                                                                                            141




                                                                                                              Page    93


 1       timeline          for       fabrication                to       delivery         to    the

 2       construction                site.


 3                    Q.         And       that          timeline          would         that       be    an    e-mail

 4       or   communication                    after          this       April      27,    2020          date       or


 5       before?


 6                    A.         I    am       not       sure       about      this       exact          time.


 7                    MR.       CARB ONE:                So,    Mr.       Gill,      my    request             is,       I

 8      will     just       reiterate                   the    request.             If    there ' s           any


 9       documents          that          could          answer          the   question             I    posed       to


10      Mr.    Tan     regarding                   any    written          communications


11       regarding          a    timeline                for    the      providing             of       the


12      materials           and       the          shipping materials                     for       the       remedial

13      work     to    Whitestone                   I'd       ask    they      be    produced.


14                    MR.       GILL:              To    the    extent         they       haven't             been


15      produced           and       to    the          extent       that      Whitestone                does    have


16      them     we    will          produce.


17      BY    MR .    CARBONE :


18                    Q.         If       we       can    take       a   look       at    Plaintiff's                17,


19      Goetz        Fit zpatrick ' s                   letter       dated       July      26,          2019.


20      Mr.    Tan,        you       are       copied          on    this      letter.              Do    you


21      recall        receiving                a    copy       of   this       letter       from my

22      office?

23                    A.         I    do .

24




                                                    Veritext Legal Solutions
     www.veritext. com                                                                                          888-391-3376
          Case l:20-cv-01006-GHW
          Case  1:20-cv-01006-GHW              Document 121-29
                                               Document 128-8           Filed
                                                                         Filed07/23/21
                                                                               07/02/21 Page
                                                                                         Page95
                                                                                              95ofof141
                                                                                                     141




                                                                                                          Page    94

(
     1                                             (WHEREUPON,          Exhibit           No.    17       was

     2                                             marked       for    identification.)

     3      BY    MR.    CARBONE:


     4                   Q.         Do       you    recall       whether        either          Mr.       Zhu    or

     5      you    responded             or    anyone          responded        to       this    letter          on


     6      behalf       of     Yuanda?


     7                   A.         I    believe          we    did.

     8                   Q.         And       was    your       response        produced             to    your


     9      attorney          as    part       of    the       document        discovery             in    this


    10      litigation,             to       your    knowledge?

    11                   THE       INTERPRETER:                 I'm    sorry,        I   didn't           get

    12      that .


    13                                             (WHEREUPON,          the     record          was       read    by


    14                                             the    court       reporter.)

    15      BY    THE    WITNESS:


    16                   A.         I    believe          so.

    17                   MR .      CARBONE :             Mr.    Gill,     I    would       just       to    the

    18      extent       the       document          has       not    been     produced          and       to    the


    19      extent       it     was      produced by Yuanda                    as   part        of    the

    20      discovery           process,            if    it    wasn't        produced          I'd       ask    that

    21      it    be    produced             and    if    it    was    produced          if     you       know

    22      where       it    was       produced          in    your    document          discovery              if

    23      you    could point                that       out    or    simply point              out       that    it

    24      was    produced             it   would be           much    appreciated.




                                                    Veritext Legal Solutions
         www.veritext.com                                                                                   888-391-3376
      Case 1:20-cv-01006-GHW
      Case l:20-cv-01006-GHW               Document
                                           Document 128-8
                                                    121-29 Filed
                                                            Filed07/23/21
                                                                  07/02/21 Page
                                                                            Page96
                                                                                 96ofof141
                                                                                        141




                                                                                                    Page       95


 1                   MR.    GILL:           Okay.


 2      BY    MR.    CARBONE:


 3                   Q.         The    response           that       you      are      referring          to,

 4      Mr.    Tan,       was       that    a    response           from      you      or    was    that       a


 5      response          from Mr.          Zhu     or    was       that      a   response          from


 6      attorneys,          if       you    know?

 7                   A.         I    can't       recall        how      we    have      responded


 8      right       now.        Maybe       e-mail        or    a    formal         letter.

 9                   Q.         Mr.    Tan,        are    you       familiar           with       what    is


10      Plaintiff's             18    which        is    another            Goetz      Fitzpatrick

11      letter       dated          February        23,       2019?


12                   A.         I    don't       have     a    clear         recollection.

13                                          (WHEREUPON,              Exhibit           No.    18    was


14                                         marked         for       identification.)

15                   MR.    CARBONE:              Mr.     Gill,         I    have      the    same


16      request       with          respect       to     this       letter        as    I    did    with       the

17      earlier       Goetz          Fitzpatrick              letter.


18                   MR.    GILL:          Okay.          If    I    can      clarify         something?


19      Can   we     go    off       the   record?


20                   THE   VIDEOGRAPHER:                      We're         now   off       the    record


21      at    1:45    p.m.


22                                          (WHEREUPON,             a       discussion            was    held


23                                         off      the       record.)


24                   THE   VIDEOGRAPHER:                  Back          on    the      record       at




                                                Veritext Legal Solutions
     www.veritext.com                                                                                    888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                 Document 128-8
                                                      121-29 Filed
                                                              Filed07/23/21
                                                                    07/02/21 Page
                                                                              Page97
                                                                                   97ofof141
                                                                                          141




                                                                                                     Page       96


 1       p.m.



 2       BY    MR .    CARB ONE :


 3                     Q.         Mr.     Tan,       if    you    can       take    a    look       at    what


 4       has    been        Plaintiff's              Exhibit          23,    please.           Let       me    know

 5       when       you     get    it.


 6                     A.         Yes .


 7                                             (WHEREUPON,             Exhibit          No.    23    was


 8                                             marked       for       identification.)

 9      BY     MR .    CARBONE :


10                     Q.         On    the       first     page       of    the    document             which


11       is    WCC     04972.           Just        for    the    record,          the    document             goes


12      on     to     page       04981.           Looking        at    page       4972,       the    first


13      page .         This       is    an     e-mail       sent       by    you    on    April          22,

14      2019;         is    that       correct?

15                     A.         Yes .


16                     Q.        And      in      the     last    line       or    the    last       sentence

17      of     the     document,             it     says,       Yuanda       is    suppose          to    and

18      entitled            to   be     paid        long    time       ago    in    accordance                with

19      the     contract.


20                                        Do      you     see    that?


21                     A.        Yes .


22                     Q.        Prior         to   your        sending       this       e-mail          in

23      April         of    2019,       did       you     send    any       written


24      correspondence                  to     Whitestone             indicating          that      Yuanda




                                                  Veritext Legal Solutions
     www.veritext. com                                                                                    888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                     Document 121-29
                                                 Document 128-8             Filed
                                                                             Filed07/23/21
                                                                                   07/02/21 Page
                                                                                             Page98
                                                                                                  98ofof141
                                                                                                         141




                                                                                                                    Page       97


 1       would provide                     in    connection             with          the       remedial             work

 2       free      of     charge            shop       drawings,                calculations                   or

 3      materials?

 4                      A.         I       won't       be    sure       unless             I    check          my    e-mails


 5      because           it   was          a    long       time       ago.

 6                      MR .   CARBONE :                I    think          I    am    going             to    request


 7       that      Mr.       Tan       check       his       e-mails.                 And       if       there       are       any

 8      e-mails           addressing               my       question             I    call          for       their

 9      production .                   I    think       I've       already             called             for       their


10      production             earlier             though.              I       will       do       it    again       just

11      to    be     safe.


12                      MR.    GILL:              We    will       produce             them.

13      BY    MR .      CARBONE :


14                      Q.      Mr.             Tan,    take       a    look          at       Plaintiff's                22       if


15      you     would,         please.                 Do    you       have          it?

16                      A.         Yes .


17                                                (WHEREUPON,                   Exhibit             No.       22    was


18                                                marked       for          identification.)

19      BY    MR .      CARBONE :


20                      Q.      Mr.         Tan,        I    guess          if       you       go             this    is       a

21      chain        of      e-mails.              And       the       first          e-mail             that       has    a

22      date       is     an   e-mail             Saturday,            April           28,          2018       at


23      a.m.         It's      addressed                to    Mr.       James          Dearth.                 It's       on

24      page    WCC          04011,         and        then    the          last       page          of       the    e-mail




                                                   Veritext Legal Solutions
     www.veritext. com                                                                                                888-391-3376
      Case 1:20-cv-01006-GHW
      Case l:20-cv-01006-GHW                Document 128-8
                                                     121-29 Filed
                                                             Filed07/23/21
                                                                   07/02/21 Page
                                                                             Page99
                                                                                  99ofof
                                                                                       141
                                                                                         141




                                                                                                                  Page    98


 1       chain    is       004023.


 2                                         Mr.          Tan,       if    you       look          at    the       page


 3       which    is       04014,          if       you       could          go    to       that       page,       there's


 4       an   e-mail        in       the    middle.                 I    believe             you       are       cc'd    on


 5       that    e-mail .             If    you          could          go    to       that       page.


 6                    A.         Yeah,          I       am    looking             at    it.


 7                    Q.         Were       you          privy          to    what          was       being


 8       discussed,             the    technical                   issues          being          discussed

 9      between        Yuanda,             Yuanda's                personnel                on    one    hand       and


10      Whitestone's                 personnel                on    the       other          hand       in

11      connection              with       the          building             movement             at    WT-3?


12                    A.         If    I    were             copied          on    the       e-mail          I    could


13      see .



14                    Q.         Well,          if       you       look       at       page       04014,          you    were

15      copied        on    the       e-mail.                 You       see       that?


16                    A.         Yes .


17                    Q.         Did       you          have       an    understanding                   of       the

18      technical           issues          that          were          being          discussed             by


19      Whitestone              and    Yuanda             in       this       e-mail             trail?

20                    A.         I    have          a    general             understanding                   that       the


21      conflict           or    the       issue          is       about          the       degree       of       the

22      deflection .                 But    as          for    how       to       make       the       changes,          then


23      for     the    technical             details                it's          our       technical             folks.


24      They     communicate               with           Whitestone                   so    I   wouldn't           know




                                                    Veritext Legal Solutions
     www.veritext. com                                                                                              888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW                   Document 121-29
                                                       128-8 Filed
                                                              Filed07/23/21
                                                                    07/02/21 Page
                                                                              Page100
                                                                                   100ofof141
                                                                                           141




                                                                                                        Page   99


 1      of    the    technical                details.

 2                   Q.         But       you       have       an    understanding                that    the

 3      issue       or    the       conflict             is    addressing             the    degree       of    the

 4      deflection .                And       when       you    talk       about       the    degree       of


 5      deflection,             what          are       you    referencing?                 The    degree       of


 6      the    deflection                of    what?

 7                   A.         It       refers          to    WT-3,       the    curtain          wall.

 8      WT-3    curtain             wall,          the    movement.              The    level       of


 9      movement .             So    the       conflict             point    at       this    specific


10      location,           the      WT-3          as    the    clerestory             in    the    WT-3


11      curtain          wall       how       big       the    deflection             should       be.


12      Relative          movement.                 How       big    the    relative          movement

13      should       be.


14                   Q.         And       are       they       talking       about          the    deflection


15      and    the       relative          movement             of    the    academic             building

16      versus       the       auditorium                or    the    gymnasium?

17                   A.         So       the       academic          building          while       we    are


18      speaking          of    the       whole          project          because       we    are       talking


19      about    the        wall,         the       curtain          wall    for       the    academic


20      building .


21                   MR .      CARBONE :                Last    exhibit          is          Mr.    Gill,


22      did    you    have          an    opportunity                to    give       Mr.    Tan

23      Plaintiff ' s           45,       the       one       expert       report       of    February          1?

24                   MR.       GILL:           I    did       forward       it    to    him       this




                                                   Veritext Legal Solutions
     www.veritext.com                                                                                     888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                   Document
                                               Document 128-8
                                                        121-29 Filed
                                                                Filed07/23/21
                                                                      07/02/21 Page
                                                                                Page101
                                                                                     101ofof141
                                                                                             141




                                                                                                       Page       100


 1       morning        when            I   got       to    the    office.           So    he    should          have

 2       that .


 3       BY   MR.     CARBONE:


 4                    Q.            Do      you       have       it,    Mr.    Tan?


 5                    A.            Yes .


 6                                                (WHEREUPON,             Exhibit          No.    45    was


 7                                                marked          for    identification.)

 8      BY    MR .    CARBONE :


 9                    Q.            Mr.      Tan,          did    you    have    any       discussions


10      with      the      author            of       this       report,       Mr.    Wei,       prior       to    the


11      compilation                 of      this       report?

12                    MR.       GILL:             I    object          because       pursuant          to    the

13      scheduling              order          expert            reports       were       supposed          to    be

14      by    the     same          day      discovery was                closed.           So    this       topic

15      would        not     have           been       a    topic       you    could       have    asked          him


16      about .         But         I    will         direct       Mr.    Tan    to       answer       the

17      question           so       that       we      don't       get    into       --    as    you    said,


18      there's         no      reason            to       fight       just    for    the       sake    of


19      fighting.               I       want      to       put   in     the    record       that       the


20      report       would              have      been       issued       after       his       deposition             if


21      we    had    honored                the       schedule.           So    go    ahead       and       answer,


22      Mr.    Tan.


23      BY    THE    WITNESS:


24                   A.             So      what       is    your      question           now?




                                                      Veritext Legal Solutions
     www.veritext.com                                                                                        888-391-3376
      Case 1:20-cv-01006-GHW
      Case l:20-cv-01006-GHW                     Document
                                                 Document 128-8
                                                          121-29 Filed
                                                                  Filed07/23/21
                                                                        07/02/21 Page
                                                                                  Page102
                                                                                       102ofof141
                                                                                               141




                                                                                                          Page       101


 1       BY    MR .       CARBONE :


 2                        Q.          My    question             is,       did       you    ever    discuss          the

 3       compilation                  of    this          report       with          the    author       of    the

 4       report,           Mr.        Wei,       W-e-i?

 5                        A.          I    am    not       clear       about          the    content          details


 6      because             I    --       just    this          morning          Adam       forwarded          it    to

 7      me .      I       think           it's    our          technical             expert       wrote       this.           I


 8      was     aware            that       the       technical             director          was       preparing


 9      this     letter,                  but    as       for    the       contents          of    the    letter          I

10      only     saw            this       morning.


11                        Q.          My    question             is,       given       that       you    were       aware

12      of     the        technical              director             drafting             this    document,          did

13      you     have            any       verbal          or    written          communications                with

14      him     regarding                  his    preparation                of       the    document?

15                        A.          I    have       notified             our       technical          director

16      about         the        need       to    produce             the    letter.              But    as    for    the

17      contents,                details,             I    have       no    knowledge.

18                        MR .    CARBONE :                Mr.    Gill,          I    am    finished          with


19      the     deposition                  of    Mr.          Tan.        Mr.       Tan    and    everybody


20      else,         I    would           like       to       thank       you       four    your       efforts

21      today .


22                                           Mr.          Gill,       as    far      as     the   deposition


23      transcript               are       you     waiving             signature?

24                        MR.    GILL:            Hold          on,    I    have       some       follow-up




                                                      Veritext Legal Solutions
     www.veritext.com                                                                                           888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                    Document 128-8
                                                         121-29 Filed
                                                                 Filed07/23/21
                                                                       07/02/21 Page
                                                                                 Page103
                                                                                      103ofof
                                                                                            141
                                                                                              141




                                                                                                         Page    102


 1       questions.               But       we       are    reserving          signature.                 I   just

 2       have       a   couple         of       questions.


 3                                                      EXAMINATION


 4       BY   MR.       GILL:


 5                      Q.        If       you       could       look    to    Plaintiff's                Exhibit


 6       15   which          is   the       Whitestone             letter          dated          June    24,

 7       2019.

 8                      A.        Yes .


 9                      Q.        You       were        questioned            by    Mr.       Carbone,          you


10       testified            that         this       may    have       been       one       of    several

11       communications                    to       Whitestone          where       Whitestone

12       indicated            Sciame's               rejection.           Do       you       recall       that


13       testimony?


14                      A.        I    am       not     sure      if    this       is    the       first      one


15      but     I   am       sure      that          this    is    one    of       the       official


16      letters          we    have         received             from Whitestone.


17                      Q.        And       you       see    in    Exhibit          15       the    first       line


18      of    the       letter         states:              We    are    writing             to    formally

19      notify          you    that         Sciame          has    rejected             as    non-conforming


20      Yuanda ' s           certifications                  of    the    WT-3          structural

21      components?                   Do   you        see    that?


22                      A.        Yes,          I   do.


23                      Q.        Have      you        ever             are    you       aware      of     any

24      letter          or    e-mail            communication             from Whitestone                     where




                                                     Veritext Legal Solutions
     www.veritext. com                                                                                        888-391-3376
     Case l:20-cv-01006-GHW
     Case  1:20-cv-01006-GHW Document
                             Document 121-29
                                      128-8                      Filed
                                                                  Filed07/23/21
                                                                        07/02/21 Page
                                                                                  Page104
                                                                                       104ofof141
                                                                                               141




                                                                                          Page      103


 1      Whitestone           tells       Yuanda       that       Whitestone        is    rejecting

 2      it,    not    Sciame        is       rejecting,          where     Whitestone          itself

 3      is    rejecting        Yuanda ' s           work?

 4                   MR .    CARBONE :          Objection          to     form.


 5      BY    THE    WITNESS:


 6                   A.       It    was       Whitestone          who     has    forwarded          the


 7      information           to    Yuanda          that    Sciame        has    rejected          the


 8      work .


 9      BY    MR.    GILL:


10                   Q.       If    you       can    turn    to    Exhibit        5,    which       is

11      the    revised        shop       drawings,          in    the     middle.

12                  A.        Yes .


13                   Q.       You     see      on    the    first       page     which    is       WCC

14      11977?


15                  A.        Yes,       I    see.


16                   Q.       The     top      left-hand          corner        says    Perkins

17      Eastman       submittal              review    comments,           and    then    there's             a


18      box    under        there?


19                  A.        Yes .


20                  Q.       And      you      see    the    first        line    in    the    box       it

21      says     specification                section       084413?

22                  A.       Yes .


23                  Q.       And      you      see    there's        no    reference          to


24      specification              section          084426?




                                              Veritext Legal Solutions
     www.veritext.com                                                                              888-391-3376
       Case 1:20-cv-01006-GHW
       Case l:20-cv-01006-GHW             Document
                                          Document 128-8
                                                   121-29 Filed
                                                           Filed07/23/21
                                                                 07/02/21 Page
                                                                           Page105
                                                                                105ofof
                                                                                      141
                                                                                        141




                                                                                                  Page    104


  1                   A.         So    the          specs       referring             to   what?

  2                   Q.         There's                only    one       reference.             That    one

  3       reference         is       084413.

  4                   A.         Yeah,          I       see    that.


  5                   Q.         If    you          can       turn       to    the    third      page    of

  6      Exhibit       5,    WCC       11979.

  7                   A.         Yes .


  8                   Q.         The      upper              left-hand          corner      of    that    page


  9      it   says           there's                a    box    that          says    Whitestone

10       Construction                Corporation?

11                    A.         Yes .


12                    Q.         You      see           the    four       lines       under      that    says

13       specification                0 8 4 4 13-1 8 6-glazed                   aluminum         curtain


14       wall ?


15                    A.         Yes .


16                    Q.         You      know           what       that       refers      to?

17                    A.         I   am     not          sure       about       the    186.      The     first

18       part     I   know       it's       a       serial          number.

19                    Q.         Serial             number          for    what?

20                    A.     Specs .


21                    Q.     And          you           see    it       says   glazed       aluminum

22       curtain       wall.           Do       you          know       what   that     refers      to?


23                    A.     Yes,           it          is          I    know.


2 4                   Q.     What           is          it?




                                                 Veritext Legal Solutions
      www.veritext.com                                                                                  888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW                 Document 121-29
                                                 Document 128-8          Filed
                                                                          Filed07/23/21
                                                                                07/02/21 Page
                                                                                          Page106
                                                                                               106ofof141
                                                                                                       141




                                                                                                         Page    105


     1                    A.          My    understanding                is    that       it's       a


     2       structural              or    architectural                draft       facade       wall .

     3                    Q.          Is    that       different             from    the       structural

     4       glass       curtain           wall?


     5                    MR .       CARBONE :          Objection             to    form.

     6       BY   THE     WITNESS:


     7                    A.          My    understanding                is    that       curtain         wall


     8       refers       to     a    unitized          curtain          wall.


     9       BY   MR.     GILL:


    10                    Q.          Again       looking          at    Exhibit          5,    the      third


    11       page,       the     last       line       in    the    box       says      DWG     shops,

    12      bracket,           WT-1,        3,    6,    8,    end bracket,                full       scope.

    13                                       Do    you       know       what       that    WD    refers         to?


    14                    A.          These       are       different          facade          wall      types       for

    15       this    project.

    16                    Q.          And    the       one    we    are       talking          about      in    this


    17       litigation              is   WT-3;        is    that       correct?


    18                    A.          Correct .


    19                    MR.        GILL:        That's       all       I    have.


    20                                           FURTHER       EXAMINATION


    21      BY    MR .    CARBONE :


    22                    Q.         Mr.     Tan,       with       respect         to     the    drawings


    23      and,     shop        drawings          that       are       attached          here,       can      you

    24      tell     me    whether           the       shop    drawings            that        are    included
i




                                                   Veritext Legal Solutions
         www. veritext. com                                                                                    888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW               Document 128-8
                                                    121-29 Filed
                                                            Filed07/23/21
                                                                  07/02/21 Page
                                                                            Page107
                                                                                 107ofof141
                                                                                         141




                                                                                                           Page       106


 1       as   part       of    this       submittal              if       they    also          include          the

 2       shop    drawings            for       the        structural             glass          curtain          wall

 3      which       is    referenced                in     section          084426?


 4                   THE       INTERPRETER:                  Annette,             can       you       please


 5       read    that         back       to    me .

 6                                             (WHEREUPON,                 the    record             was    read       by


 7                                             the        court       reporter.)

 8      BY    THE    WITNESS:


 9                   A.         I    won't          be     able       to    give       you       a    definite


10      answer       because             from       the     Whitestone                --    let      me     rephrase

11      this .       First          off,       Exhibit           5    I    haven't          studied             it

12      completely             so    I    am    not        sure       if    it    includes             the       all

13      glass       curtain          wall.            But    from Whitestone 's                        stamp,          it

14      shows       that       it    is       the     WT-3       should be             included             in       the

15      drawings .

16      BY    MR.    CARBONE:


17                   Q.         Mr.       Tan,        the    interpreter                   refers          to    all


18      glass       curtain          wall.            I    was       referring             to    the

19      structural             glass       curtain           wall.              Did    the       interpreter

20      misspeak          in    that       you        really meant                the       structural

21      glass       curtain          wall       as        opposed          to    the       all    glass

22      curtain       wall?

23                  A.          I    wanted           to    say       WT-3       type       of   wall.

24                  Q.          If    we      go      back       to       the   purchase             order           for    a




                                                Veritext Legal Solutions
     www.veritext.com                                                                                            888-391-3376
          Case 1:20-cv-01006-GHW
               l:20-cv-01006-GHW Document 128-8
                                          121-29 Filed
                                                  Filed07/23/21
                                                        07/02/21 Page
                                                                  Page108
                                                                       108ofof
                                                                             141
                                                                               141




                                                                                                            Page         107

(
     1       second,      please.            That's          Plaintiff's,                   I    believe            2.

     2                                      Mr.       Tan,       are    you       there?


     3                 A.         Yes,       I       found.


     4                 Q.         On       page             the    first          page          of    the      document

     5      which    is     01100,          it       was    that       big    paragraph                   towards         the


     6      middle .        And     it      began          with    Yuanda          USA          Corp:          Do    you


     7       see   that?


     8                 A.         Yes .


     9                 Q.       And         if       you    go    to    the       bottom             of   that

    10      paragraph         and      count          up,    1,    2,    3,       4,    5       lines,         it    talks


    11      about    specifications.                        And    one       of    the          specifications

    12      listed     is     specification                  04426.           Do       you       see      that?


    13                 MR.     GILL:             Objection.              This          is       beyond         the


    14      scope    of     what       I   asked Mr.              Tan    about.


    15                 MR.     CARBONE:                 It's      really          not.


    16                 MR.     GILL:             I    didn't       ask    him          about          the

    17      purchase        order.


    18                 MR .    CARBONE :               It    doesn't          matter.                You       asked

    19      him    about      the    spec            section.


    20                 MR.     GILL:         Ask           him    about       the       spec         section.


    21      That's     fine.

    22                 MR .    CARBONE :               I    am    asking       him.             I    am     going

    23      about    asking         him unless               you    direct             him      not       to   answer.

    24                 MR.    GILL:              I   may.

1


                                                     Veritext Legal Solutions
         www.veritext.com                                                                                           888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW              Document 128-8
                                                   121-29 Filed
                                                           Filed07/23/21
                                                                 07/02/21 Page
                                                                           Page109
                                                                                109ofof141
                                                                                        141




                                                                                                        Page      108


 1                    MR.       CARBONE:          Okay.


 2       BY    MR.    CARBONE:


 3                    Q.         You     see    that,          Mr.       Tan?


 4                    A.         Yes .


 5                    Q.         That     spec       section             which      is    spec          section

 6       084426       which       is     the    structural                glass         curtain          wall

 7       section          which    is     referenced                in    Plaintiff's               Exhibit


 8       12,    that       is    part     of    Yuanda's             scope         of    work       in       the

 9      purchase           order;        correct?


10                    A.         WT-3     is    our       work       scope.

11                    Q.         That     spec       section             is   Yuanda's             work       scope

12      as     well;       is    that     correct?

13                    A.         Correct .


14                    Q.         And     would       I          would         it   be     safe          to    say

15      that        Yuanda       would     not       have       fabricated               the       curtain

16      wall        that    is    referenced              in    084426         without             an    approval

17      from        the    owners,        architect             and       engineer         which             is    the


18      architect           and    engineer              of    record         on   the     project?

19                    A.         Our     contract             was    signed        with        Whitestone,


20      so     if    Whitestone           has    approved,                then     we    will           start       the

21      fabrication              process.

22                    Q.         Mr.     Tan,    I       want       to    make     sure        I    understand


23      it .        The    entity who           is       approving            your      shop        drawings

24      is     not    Whitestone           but       Perkins             Eastman        who        is    the




                                               Veritext Legal Solutions
     www.veritext.com                                                                                         888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW             Document 128-8
                                         Document 121-29            Filed
                                                                     Filed07/23/21
                                                                           07/02/21 Page
                                                                                     Page110
                                                                                          110ofof141
                                                                                                  141




                                                                                                 Page   109


 1       architect          and    engineer           of   record          for    the      project;

 2       isn't      that     correct?

 3                   MR.     GILL:        Objection.                 Mischaracterizes                 the


 4      witness           testimony,           misstates             the   requirements               of     the

 5       contract,          asked       and    answered.              Go   ahead        and      answer


 6      again .


 7      BY    THE    WITNESS:


 8                   A.       You       are    right.           The     review        was     done      by


 9      the    architect           and    the        engineers .           But     the      notice         we

10      received          from Whitestone.                     No    matter      what       kind      of

11      documents           they    are,       we     received          them      from Whitestone.

12      It's    Whitestone              who    forward          these      documents             to   us.


13                   MR .   CARBONE :            I    have      nothing          further.


14                   MR.    GILL:         We     reserve            signature.             You    are


15      ordering?


16                   MR.    CARBONE:            Yes,       I    definitely            am    ordering


17      the    transcript           of    Mr.        Tan's      testimony.

18                   MR.    GILL:         We    are     not         ordering       right         now.       We


19      will    get       back     to    you    on     that.


20                   THE    VIDEOGRAPHER:                  We're       now      off    the       record

21      at    2:26    p.m.        This        concludes             today's      testimony            given

22      by    Charles       Tan.         The    total          number      of    media       files      will


23      be    four    and    will        be    retained         by     Veritext         Midwest.


24                                        (WHEREUPON,                signature        was




                                              Veritext Legal Solutions
     www.veritext.com                                                                                 888-391-3376
       Case 1:20-cv-01006-GHW
            l:20-cv-01006-GHW Document
                              Document 128-8
                                       121-29 Filed
                                               Filed07/23/21
                                                     07/02/21 Page
                                                               Page111
                                                                    111ofof
                                                                          141
                                                                            141




                                                                          Page   110


  1                                   res e rved . )

  2                                   (WHEREUPON,             at   2:25   p.m.    the

  3                                  deposition           was      concluded.)

  4


  5


  6


  7


  8

  9


1 0


1 1


12


13


14


15

1 6


17


18

1 9


2 0


2 1


22


23

2 4




                                   Veritext Legal Solutions
      www.veritext.com                                                       888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW             Document 121-29
                                                  128-8 Filed
                                                         Filed07/23/21
                                                               07/02/21 Page
                                                                         Page112
                                                                              112ofof141
                                                                                      141




                                                                                                   Page          111


 1                                               CERTIFICATE


 2                                                          OF


 3                             CERTIFIED              SHORTHAND                REPORTER


 4


 5


 6                                   I,    ANNETTE              BREWER,          a    Certified

 7      Shorthand Reporter                  of       the    State          of    Illinois,             CSR

 8      License       No.     84-4121,           do    hereby             certify:

 9                                   That        previous             to       the    commencement                of

10      the    examination           of    the        aforesaid                witness,       the       witness

11      was    duly      sworn      by    me     to    testify             the       whole    truth

12      concerning          the     matters           herein;


13                                   That        the       foregoing             deposition


14      transcript          was     reported           stenographically by                         me,       was

15      thereafter          reduced        to        typewriting                under    my       personal


16      direction        and       constitutes              a    true          and    accurate          record

17      of    the    testimony           given        and       the       proceedings             had       at    the

18      aforesaid        deposition;

19                                   That       the        said       deposition             was       taken

20      before      me   at    the       time        and place             specified;

21                                   That        I    am    not       a    relative          or    employee

22      or    attorney        or    counsel           for       any       of   the    parties           herein,


23      nor   a     relative        or    employee              of    such       attorney          or


24      counsel       for     any    of    the       parties              hereto,       nor       am    I




                                            Veritext Legal Solutions
     www.veritext.com                                                                                       888-391-3376
              Case l:20-cv-01006-GHW
              Case 1:20-cv-01006-GHW      Document
                                          Document 128-8
                                                   121-29 Filed
                                                           Filed07/23/21
                                                                 07/02/21 Page
                                                                           Page113
                                                                                113ofof141
                                                                                        141




                                                                                           Page     112

(
         1       interested         directly     or   indirectly           in       the   outcome     of

         2       this    action.

         3                                IN   WITNESS       WHEREOF,           I    do   hereunto


         4       set    my   hand   at   Chicago,        Illinois,         this       17th    day   of

         5       February        2021.


         6

         7

                                                           Y\A
         8

                                                  ANNETTE        BREWER


         9                                         CSR   License          No.       84-4121

       10

       11


       12


       13

       14


       15


       16


       17


       18


       19

       20


       21


       22


       23


l_.;   2 4



                                               Veritext Legal Solutions
             www.veritext. com                                                                 888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW                   Document 128-8
                                                            121-29 Filed
                                                                    Filed07/23/21
                                                                          07/02/21 Page
                                                                                    Page114
                                                                                         114ofof141
                                                                                                 141




                                                                                                                 Page   113


r     1                                                     Veritext       Legal       Solutions


                                                                  1100   Superior        Ave


      2                                                               Suite      1820


                                                              Cleveland,         Ohio    44114


      3                                                        Phone:      216-523-1313


      4      February       18,    2021


      5      To:    Mr.    Gill


      6      Case    Name:       Whitestone             Construction            Corp.        v.    Yuanda       USA    Corp.


      7      Veritext       Reference             Number:         4439884


      8      Witness:           Minghiua          Tan                 Deposition         Date:           2/4/2021


      9      Dear    Sir/Madam:


     10      The    deposition          transcript             taken     in     the    above-referenced


     11      matter,       with    the       reading          and    signing      having          not    been


(v   12      expressly waived,                   has    been      completed       and    is       available


     13      for    review       and    signature.                Please       call    our    office       to


     14      make    arrangements                for    a   convenient          location          to


     15      accomplish         this        or    if    you    prefer      a    certified          transcript


     16      can    be    purchased.


     17      If    the    errata       is    not       returned within            thirty          days    of    your


     18      receipt       of   this        letter,         the     reading      and    signing will            be


     19      deemed waived.


     20


             Sincerely,


     21


     22      Production         Department


     23


     24      NO    NOTARY    REQUIRED            IN    CA



                                                        Veritext Legal Solutions
          www.veritext.com                                                                                            888-391-3376
         Case l:20-cv-01006-GHW
         Case 1:20-cv-01006-GHW                    Document 121-29
                                                   Document 128-8                  Filed
                                                                                    Filed07/23/21
                                                                                          07/02/21 Page
                                                                                                    Page115
                                                                                                         115ofof141
                                                                                                                 141




                                                                                                                       Page      114



(    1                                   DEPOSITION             REVIEW

                                   CERTIFICATION                OF    WITNESS

     2

                       ASSIGNMENT             REFERENCE          NO:       4439884

     3                 CASE    NAME:          Whitestone             Construction             Corp.          v.   Yuanda   USA   Corp.

                       DATE    OF       DEPOSITION:             2/4/2021

     4                 WITNESS'          NAME:          Minghiua       Tan

     5                 In    accordance                with    the    Rules       of    Civil

               Procedure,      I    have          read    the    entire       transcript                of

     6        my    testimony       or       it    has    been       read    to    me.

     7                 I    have    made          no    changes       to    the    testimony

              as    transcribed          by       the    court       reporter.

     8



     9        Date                                        Minghiua          Tan

    10                 Sworn       to    and       subscribed          before          me,    a

              Notary       Public       in    and       for    the    State       and    County,

    11        the    referenced          witness          did personally                appear

              and    acknowledge             that:

    12

                       They    have          read       the    transcript;

    13                 They    signed             the    foregoing          Sworn

                                   Statement;             and

    14                 Their       execution             of    this    Statement             is    of

                                   their          free    act    and       deed.

    15

                       I   have     affixed my                name    and    official             seal

    16

              this                 day       of                                          ,    20

    17



    18                            Notary           Public

    19

                                  Commission              Expiration          Date

    20

    21

    22

    23

    24

    25



                                                          Veritext Legal Solutions
         www.veritext.com                                                                                                  888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW                        Document
                                                        Document 128-8
                                                                 121-29 Filed
                                                                         Filed07/23/21
                                                                               07/02/21 Page
                                                                                         Page116
                                                                                              116ofof141
                                                                                                      141




                                                                                                                              Page      115


     1                                       DEPOSITION             REVIEW

                                       CERTIFICATION                OF       WITNESS

     2

                        ASSIGNMENT                REFERENCE             NO:    4439884

     3                  CASE       NAME:          Whitestone             Construction                Corp.          v.   Yuanda   USA   Corp.

                        DATE       OF       DEPOSITION:             2/4/2021

     4                  WITNESS              NAME :         Minghiua          Tan

     5                  In    accordance                with       the       Rules       of    Civil

               Procedure,          I    have          read    the       entire       transcript                of

     6         my   testimony           or       it    has    been       read       to    me.

     7                  I    have       listed my             changes          on    the       attached

               Errata       Sheet,          listing          page       and    line       numbers          as

     8        well    as     the       reason (s)            for    the       change (s) .

     9                  I    request             that       these       changes          be    entered

               as   part     of    the       record          of    my    testimony.

    10

                        I    have       executed             the    Errata          Sheet,          as    well

    11        as    this     Certificate,                   and    request          and       authorize

              that    both        be    appended             to    the       transcript             of    my

    12        testimony           and       be    incorporated                therein.

    13

              Date                                            Minghiua             Tan

    14

                        Sworn          to    and       subscribed             before          me,    a

    15        Notary        Public          in    and       for    the       State       and    County,

              the    referenced witness                       did    personally                appear

    16        and    acknowledge                 that:

    17                 They        have          read       the    transcript;

                       They       have           listed       all       of    their       corrections

    18                                 in    the       appended          Errata          Sheet;

                       They        signed             the    foregoing             Sworn

    19                                 Statement;             and

                       Their           execution             of    this       Statement             is    of

    20                                 their          free    act    and       deed.

    21                 I    have        affixed my                name       and   official              seal

    22        this                     day       of                                             ,    20

    23

                                   Notary              Public

    24



I   25                             Commission                Expiration              Date



                                                              Veritext Legal Solutions
         www.veritext.com                                                                                                         888-391-3376
                Case 1:20-cv-01006-GHW
                Case l:20-cv-01006-GHW    Document
                                          Document 128-8
                                                   121-29 Filed
                                                           Filed07/23/21
                                                                 07/02/21 Page
                                                                           Page117
                                                                                117ofof141
                                                                                        141




                                                                                    Page   116

    r '    i                                  ERRATA      SHEET

                                  VERITEXT    LEGAL      SOLUTIONS        MIDWEST

           2                          ASSIGNMENT         NO:   4439884

           3         PAGE/LINE (S)    /              CHANGE                   /REASON

           4

           5

           6

           7

           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19




          20         Date                               Minghiua        Tan

          21         SUBSCRIBED    AND    SWORN    TO    BEFORE    ME     THIS

          22         DAY    OF                                     ,     20

          23

                                     Notary    Public

          24



i
          25                         Commission         Expiration        Date


                                             Veritext Legal Solutions
               www.veritext.com                                                         888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW             Document 121-29
                                        Document 128-8             Filed
                                                                    Filed07/23/21
                                                                          07/02/21 Page
                                                                                    Page118
                                                                                         118ofof141
                                                                                                 141




    [&-3]                                                                                                      Page 1


                  &            09968        79:21              16    3:18 49:23 50:2       2016     3:16 79:10,20
                               09970        80:3 81:5              82:8 83:22 84:21             81:5,24
    &     2:6
                               09982        79:21                 87:1 89:15,17            2018     97:22
                  0
                                                 1                90:8 92:20               2019     3:19,20,21
    0    65:9                                                 1672        112:8                 12:3,8 47:24
                               I     3:9 4:8 17:10,12
    001     62:12 65:8                                        17     3:9,19 89:9,13            49:11,24 50:6
                                    17:17 18:8,19
    004023        3:22 98:1                                       89:14,15 93:18               82:9 84:20 87:1
                                    19:8,16 34:11
    01     73:4                                                   94:1                         93:19 95:11 96:14
                                    35:1 42:2143:5
    01051       22:14                                         17th       112:4                 96:23 102:7
                                    64:5,22 99:23
    01100       26:11 107:5                                   18     3:20 89:9 95:10       2020     17:11 90:10
                                    105:12 107:10
    01101       26:21                                             95:13 113:4                  90:21 91:4 92:1,3
                               1.03     68:23 77:4
    01102       37:12                                         1820        113:2                92:10,21 93:4
                               1/23/2017             71:13
    01105       48:17                                         186     104:17               2021     1:15 4:2
                               10     48:18
    01107       60:24 61:5                                    19     60:24 61:14                11:12 112:5 113:4
                               10/15/2014             65:8
    01112       42:14                                         1:20       1:4               212     2:4
                               100     3:23 40:23
    011814        3:17 68:20                                  1:45       95:21             216-523-1313
                                   78:1 88:23
    011815        68:22                                                                        113:3
                               10006        4:14                               2
    0119     26:11                                                                         22     3:11,21 96:13
                               10019        2:4               2     3:1023:11,12
    011977        3:14 65:18                                                                   97:14,17
                               1006        1:4                    26:8,14 30:13
    012351        3:14 65:18                                                               224-1200          2:8
                               102     3:4                        37:17 42:12,17,21
    01833       3:17 68:20                                                                 23     3:21,22 65:17
I                              1033     81:4                      43:5 48:15 64:3
    02    73:5                                                                                 95:11 96:4,7
                               105     3:5                        65:4 66:14 67:17
    020    65:15                                                                           24     26:10 47:24
                               10:55       42:9                   75:7 80:10 81:5
    04011       3:22 97:24                                                                     49:11 50:6 102:6
                               II     17:11                       107:1,10
    04014       98:3,14                                                                    26     3:10,19 93:19
                               1100        113:1              2's    66:13
    04426       107:12                                                                     27     90:10 91:4 92:1
                               1105     55:18                 2/4/2021             113:8
    04600       3:15 71:14                                                                     92:3,10,16,21 93:4
                               11977        103:14                114:3 115:3
    04602       71:22                                                                      28    3:18 49:24 82:8
                               11979        104:6             20    4:14 16:8 21:21
    04607       3:15 71:14                                                                     84:20 85:21 87:1
                               12     3:17 68:12,15               114:16 115:22
    04972       3:22 96:11                                                                     97:22
                                   68:18 75:18 77:3               116:22
    04981       3:22 96:12                                                                 2:25     110:2
                                   108:8                      200     2:7
    05789       65:9                                                                       2:26     109:21
                               12/29/16          3:17         2004       7:9,21
    06144       65:10
                                   79:11                      2011       8:13                            3
    0838    22:13
                               12:45       80:22              2012       8:19,21 9:9       3    3:11 22:6,10
    084413        103:21
                               12:57       81:1                   9:11,20 10:13,18             26:3,5 30:14,20,24
        104:3
                               133.00       71:21                 11:1,3 12:6,7                39:23 42:21 43:5
    084413-186
                               13th     16:8 21:21                13:21                        69:6,21 70:15,18
        104:13
                               15    3:18 47:22 48:4          2013       22:13 26:10           71:3,7 72:19,23
    084426        68:13,18
                                   49:12 50:7 55:8            2014       62:13                 73:2 75:9,17
        103:24 106:3
                                   62:13 102:6,17             2015       8:8,10 12:13          76:11,19,24 78:17
        108:6,16
                                                                  65:17                        78:20 82:1 98:11

                                                 Veritext Legal Solutions
    www.veritext.com                                                                                   888-391-3376
 Case l:20-cv-01006-GHW
 Case 1:20-cv-01006-GHW             Document 128-8
                                             121-29 Filed
                                                     Filed07/23/21
                                                           07/02/21 Page
                                                                     Page119
                                                                          119ofof141
                                                                                  141




[3 - answer]                                                                                            Page 2


     99:7,8,10,10                         7              acts    29:12                ahead     32:5 33:17
     102:20 105:12,17                                    adam      2:7 101:6            35:6,16 37:24
                           7     3:15 22:12 79:8
     106:14,23 107:10                                    add     58:9                   38:9 44:2,14
                               79:14,19 81:3
     108:10                                              additionally         51:19    47:17 49:15 50:24
                           71     3:15
30     23:1 63:6                                         address       9:23             51:15,20 52:15
                           79     3:15,16
30th     2:7                                               11:20 13:17 16:6             59:10,24 60:17
                                          8
3100     2:3                                               16:8 21:18 78:8             62:3 66:23 70:2,6
312     2:8                8     3:16 79:10,16           addressed       66:15         70:23 73:18 74:13
36     9:24                    105:12                      66:20 67:18 83:22           75:19 77:9 78:18
                           84-4121        111:8            92:20 97:23                 78:21 84:22 85:10
              4
                               112:9                     addressing       73:8         85:22 86:9 88:6
4     1:15 3:13 4:2
                           8:30     1:15                   74:7 77:1 81:12             91:8 100:21 109:5
     34:10,12 43:5
                                          9                97:8 99:3                  aig   14:20
     62:9,16 65:5,20
                           9     3:16 18:19 79:9         adequacy        80:5         allowing      24:22
     73:5,18,20 74:6,10
                               79:20 81:4                administer       4:19        aluminum       16:7,20
     107:10
                           94     3:19                   advance        90:23          20:24 21:16
44114        113:2
                           95     3:20                   advise     24:23               104:13,21
4439884            113:7
                           96     3:22                   advised       86:4           amount     55:16
     114:2 115:2 116:2
                           97     3:21                   affiliated     21:2          anchor     80:5
45     3:23 99:23
                           9:02     4:2                  affiliations     4:24        anchorage      69:4
     100:6
                                                         affixed    114:15            annette    1:13 4:18
48     3:18                               a
                                                           115:21                      83:2 106:4 111:6
4972     96:12             a.m.     1:15 4:2 42:6
                                                         aforesaid       111:10        112:8
              5                42:9 97:23
                                                           111:18                     answer     15:22
5     3:14 43:5 65:3       abbreviated           65:7
                                                         agill   2:9                   19:11,18,20 21:20
    65:12,21 66:1,6        able     12:24 19:4
                                                         ago     11:22 48:8            23:6,16,18 24:4,4
    67:17 73:6,18,20           46:16,17 92:6
                                                           96:18 97:5                  24:18,23 25:3
    74:6,10,23 75:7,12         106:9                     agree     4:7 6:1             27:21 32:5 33:3
    103:10 104:6           academic           37:21
                                                           18:11 53:13 59:7            33:17 35:6,17
    105:10 106:11              38:7 69:22 70:16
                                                           59:20 60:14 64:11           36:2,12,23 37:2,8
    107:10                     70:17 73:9,10
                                                           75:15 83:20                 37:24 38:9,12
50     3:18                    74:8 99:15,17,19          agreed     5:20 88:13         39:6 44:2,15,17
                           accomplish           113:15
              6                                          agreeing       91:18          46:16 47:17 49:15
                           accurate           6:15
                                                         agreement        3:11         50:24 51:16 52:15
6    3:3,15 23:1 63:6
                               41:15 111:16
                                                           22:10 26:3 33:11            52:19 58:1,8
    71:12,17 105:12
                           accused        41:13
                                                           33:14 34:1,18,20            59:10,12 60:1,8,17
60606        2:8
                           achieved           6:19
62    3:13
                                                           35:13 36:6,21               62:3 63:7 66:23
                           acknowledge                     37:13,19 39:22
66    3:14                                                                             67:10,11 70:6,23
                               114:11 115:16
68    3:17                                                40:8 42:13                   73:18 74:11,13
                           act    114:14 115:20
                                                         agreements       37:18        75:20 76:12,13,16
695-8100           2:4
                           action      4:20 112:2
                                                          42:18                        76:20 77:9,15,16


                                          Veritext Legal Solutions
www. veritext. com                                                                             888-391-3376
     Case 1:20-cv-01006-GHW
     Case l:20-cv-01006-GHW               Document
                                          Document 128-8
                                                   121-29 Filed
                                                           Filed07/23/21
                                                                 07/02/21 Page
                                                                           Page120
                                                                                120ofof141
                                                                                        141



    [answer - bound]                                                                                          Page 3


      78:21,24 83:10               108:17,18 109:1,9          attention         68:22      based      23:5,18,19
      84:22 85:10,22,24          architectural         7:12   attorney          5:3,6,8      24:5,6,13,20 31:17
      86:9 87:16,16,16             7:17 105:2                     20:1 94:9 111:22           31:18 34:1 36:10
      88:6 91:8,11,13            area     14:7,8 70:9              111:23                    36:15 46:12 47:10
      93:9 100:16,21               71:3                       attorneys         61:9,16      47:16 53:14 63:8
      106:10 107:23              argue     23:15,21               62:1 95:6                  79:5 81:23 86:18
      109:5                        42:4 64:19                 auditorium           73:11     86:19
    answered      21:19          arrangements                     74:8 80:6 81:6,13        basically       58:8
      63:8 74:15 109:5             113:14                         99:16                    basis     10:14,15
    answering      23:20         arrow      72:9,15,16        august        8:13,19,21       34:19 35:9,12
      24:12,20                     72:18                          9:9,11,20 10:13          bates     22:13 26:11
    answers      5:15 6:15       arts    7:20                     12:6,7                     37:12
    anybody      20:6            ascertain      38:5          author        100:10         bear     90:13
      90:12                      aside     32:17                  101:3                    began      107:6
    apologies     78:21          asked     43:845:9           authored          82:9       beginning         5:2 34:4
    appear      64:23              76:22 100:15               authorize          115:11      39:2
      114:11 115:15                107:14,18 109:5            authorized          4:19     begins     27:9 45:7
    appearance      5:2          asking     20:2 23:2,4       available         113:12       48:24 57:16 61:9
    appearances         2:1        25:22 26:2 30:23           ave       113:1                65:9,17 68:19,23
      4:24                         33:23 35:8,8,12            aware        39:8,14           71:13
(   appeared      2:5,9            43:5 44:6,21,22                40:5,17 84:6,9           behalf     2:5,9 46:20
    appearing      19:24           46:7 57:4 58:19                85:7 88:17,21              52:6 57:9 94:6
    appears     21:15              65:11 66:4 70:12               91:3,7 92:2,3            believe     23:8 63:24
    appended      115:11           70:13,19 71:6,8                101:8,11 102:23            64:7 82:1 89:8
      115:18                       76:4,7,9 78:12                           b                94:7,16 98:4
    applicable     75:16           88:15 91:1,7                                              107:1
                                                              b    23:1 49:7 63:6
    appreciate     64 : 6, 1 8     92:13,15 107:22                                         better     16:5
                                                                  68:23 69:2
      77:11                        107:23                                                  beyond      107:13
                                                              b3    77:5
    appreciated      94:24       asks     35:16                                            big     99:11,12 107:5
                                                              bachelor          7:20
    approval     49:1,13         aspects     38:18                                         bigger     80:3
                                                              bachelor's         6:20,21
      56:7,9 108:16              assignment        114:2                                   bit     12:19
                                                                  7:1
    approved      75:3             115:2 116:2                                             blank     13:15
                                                              back       11:5 25:1
      82:21 83:24                associate      19:9                                       boils    59:13
                                                                  38:24 42:8 45:6
      108:20                     associates       20:15                                    bolded     80:2,2
                                                                  48:15 56:14 57:23
    approving      108:23        assume      42:23 43:3                                    bond      14:11,19
                                                                  63:21 67:7 80:20
    april    90:10,21             45:8,13 59:18                                            bottom      30:14,17
                                                                  80:24 82:7 83:3
      91:4 92:1,3,10,16          attached       3:24                                        48:17 73:9,10
                                                                  83:12 86:24 95:24
      92:20 93:4 96:13             105:23 115:7                                              107:9
                                                                  106:5,24 109:19
      96:23 97:22                attendance        10:14                                   bound      43:14,20
                                                              background           45:3
    architect    43:15,21        attending      4:23                                        44:12 45:14,17,17
                                                                  53:23 72:21
     45:2146:5 47:6                                                                         46:4,12 47:4


                                              Veritext Legal Solutions
    www.veritext.com                                                                                 888-391-3376
    Case l:20-cv-01006-GHW
    Case 1:20-cv-01006-GHW             Document
                                       Document 128-8
                                                121-29 Filed
                                                        Filed07/23/21
                                                              07/02/21 Page
                                                                        Page121
                                                                             121ofof141
                                                                                     141




[box - chong]                                                                                         Page 4

box      63:2 65:6,8,14         74:17,20 79:2             55:19,21 56:20          certification        114:1
     65:16 66:10 72:4           81:22,22 84:5             59:17 60:7,22             115:1
     72:5,8,8,10,10,11          87:20 88:13               62:7,18 63:10,17        certifications
     72:15 80:3 103:18        calculations     38:20      63:23 64:18 65:1          102:20
     103:20 104:9               73:7,13 74:5,7,11         66:3 67:5 68:3,17       certified     1:13
     105:11                     74:12,13 77:1             70:3,11 71:4,19           111:3,6 113:15
boxes      72:1,6 80:4          78:8,14 81:12,16          74:1,21 76:3,21         certify     111:8
bracket           105:12,12     81:20 82:16,21            77:11,14,20 78:2        chain     3:21 97:21
breach        35:22             83:24 87:5,13            78:12,19,22 79:7           98:1
breached           61:23        88:5 97:2                79:18 80:19 81:2         chairman       12:11
break      41:21,23           California     10:21        83:6,17,19 85:5,16        13:8,9 27:5
breaking           80:17        10:22                    86:3,16 89:2,13,16       chance      73:21
brewer         1:13 4:18      call    89:2 90:18         89:22 90:3 91:14         change      51:21,22
     111:6 112:8                97:8 113:13              91:24 93:7,17              52:2 53:15,18
briefly       5 1 :2          called    1:10 5:12        94:3,17 95:2,15            54:6,7,11,14,18
bringing          14:15         6:3 16:7 97:9            96:2,9 97:6,13,19          115:8 116:3
broad      19:21              calling    9:3 92:5        99:21 100:3,8            changes      48:19
brought           88:10       calls    33:16 35:3         101:1,18 102:9            63:20 80:20 98:22
browse        73:21             43:24 62:2                103:4 105:5,21            114:7 115:7,9
building          10:5        capable     24:19           106:16 107:15,18        changing      41:22
     37:21 38:7 69:22           69:4                     107:22 108:1,2           channel      13:1
     69:23 70:17,18           capacity     24: 1         109:13,16                channels      12:23
     71:7 73:9,10,12          capital    34:13 49:2    carroll      2:6           charge      9:13 10:4
    74:8 80:6 81:7,14          49:3                    carvelas       90:9          12:17 28:11,22
    98:11 99:15,17,20         carbone      2:3 3:3,5   case     1:44:13            91:6 97:2
buildings          69:12,15     5:5,6,17 6:7 7:15        45:18,19,20 69:14        charles     4:9 109:22
    73:17 77:2,9 78:6           9:2,5 10:7,11,12         78:5 113:6 114:3         check     91:11,12,16
    78:11,13,15                 14:12 16:11,15,18        115:3                     97:4,7
built    70:14                  16:21 17:14,20         cause     32:24 35:10      checkmark         63:2
business          6:23 8:9      18:5 19:15 22:8        caused       32:8,13,17     65:16
    8:16,18,22 9:10            23:7,23 24:11,24          33:7 35:11 59:14         Chicago     2:8 9:21
     10:1 12:9,17,21           26:16 27:20,23            60:4                      9:22,24 10:14,17
    88:8,9,9                   28:3,5 29:23 30:5       cc'd    98:4                 11:1,14,24 112:4
buy     15:16                  30:18 32:15 33:9        cct    37:21               chief    28:12,17

              c                33:18,22 35:7           cell   4:5                  29:9 30:2 53:2
                               36:1 37:5 38:3,13       cellular     4:4            62:20
c    15:821:928:14
                               39:20 40:4 41:12        certain      72:21 73:1    china     7:2,4,6 15:2
    34:13 45:20 90:9
                               41:19,23 42:3,10          82:16,23                 Chinese     15:13,24
ca     113:24
                               44:5,20 46:1,19         certificate        111:1    17:2,3
calculate         75:24
                               47:2148:6 49:21           115:11                   chong     28:14
calculation         49:20
                               50:4 51:4 52:4,21
    52:1 70:8 73:3,24

                                          Veritext Legal Solutions
www.veritext. com                                                                           888-391-3376
 Case l:20-cv-01006-GHW
 Case 1:20-cv-01006-GHW          Document 128-8
                                          121-29 Filed
                                                  Filed07/23/21
                                                        07/02/21 Page
                                                                  Page122
                                                                       122ofof141
                                                                               141




[cited - cooperate]                                                                             Page 5

cited     78:5             coming     32:11          completed      92:13     consensus       53:12
city     7:5 15:21         commenced         90:22     113:12                   53:24
  21:22                      90:23                   completely      106:12   constitutes      111:16
civil     1:11114:5        commencement              compliance      59:4     construction          1 :3
   115:5                     111:9                   complications              3:11,12 4:11 5:7
clarification       19:7   comment     66:14           32:17                    10:6 11:6,9 22:11
  35:1 39:17 81:19           67:17                   comply      59:15,19       22:12 32:10 93:2
clarifications             comments      52:17         82:4                     104:10 113:6
  19:10                      59:1 64:6,18            component       70:17      114:3 115:3
clarify     10:15 14:4       66:15,19 67:7,18        components               contain    74: 1 1
  23:7 41:14 52:6            67:20 68:1,5,6,9          102:21                 contained       73:7,18
  87:12 95:18                68:10 103:17            concentrated             containing       47:20
classes     7:19           commission                  69:11                  content    35:21
clear     18:6 23:15         114:19 115:25           concern     85:14          39:13 101:5
  23:21,23 24:12             116:25                  concerning      111:12   contents       101:9,17
  39:13 55:6 58:7          communicate               concluded      110:3     context    45:16
  64:7,20 65:4,10            98:24                   concludes      109:21    continue       23:6
  85:7,17 95:12            communication             conclusion     5:20      contract    23:12
  101:5                     20:16 28:11 54:1           33:17 35:4,16           25:8 31:17 33:21
clearly     8:14 10:19       54:3 84:10 86:23          44:1 62:3               34:13 35:5,21,23
  17:18 57:12 58:2           88:24 90:12,15,19       condition     51:13       36:11,14,15 38:5
  58:4 60:20                91:4 92:7 93:4             52:11                   38:16 39:9,9,10,15
clerestory       69:21       102:24                  conditioned      50:21    39:18,19,21 40:7
  70:15,19 71:3,7          communications            conditions     37:13      40:17,19,21 41:4,5
  72:19,23 75:9,17          20:19,20 88:16,22          42:13 54:24             41:6 43:9,10,23
  76:11,24 78:18            91:2,3,17 93:10          conduct     14:20         45:2,5 49:5 57:2,5
  99:10                      101:13 102:11           conducts      13:23       58:10,13,14 59:4
Cleveland        113:2     company     9:1           conference     4:16       59:15 60:20,21
client     13:4 28:12        13:24 14:2 15:19        confirm     5:18          73:16 77:7 96:19
clients    10:6              15:24 16:8,20,23        conflict   71:2,5          108:19 109:5
close     49:7               17:1,4,6 21:1,2,4,6       98:21 99:3,9           contractor      25:9
closed     100:14           21:13,16,17 22:3         conforming      55:10     32:14 39:11 43:15
coaching      41:13         27:5 86:15                 102:19                  44:11 45:19 46:5
  77:12,20                 compensated               confusing     72:7        47:5
coast     9:14,15,16        51:19 52:2 54:19         connection     21:9      convenient       113:14
  10:2 29:3                compilation                25:6,15 28:7            conversations         4:4
column      69:9            100:11 101:3              29:13 31:24 38:6        conveyed       69:20,20
combination                complaint     69:19        38:17 39:5 78:15        cook    1:14
  69:14 78:5               complete    5:22           82:17 97:1 98:11        cooperate      31:10
come      80:20             50:14 51:8 52:10         connects     70:17        50:14 51:8,23
                                                                               52:9 53:17 54:15


                                      Veritext Legal Solutions
www.veritext. com                                                                     888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW             Document
                                        Document 128-8
                                                 121-29 Filed
                                                         Filed07/23/21
                                                               07/02/21 Page
                                                                         Page123
                                                                              123ofof141
                                                                                      141



    [cooperate - department]                                                                            Page 6

      54:23 83:1,21            corrections        65:16   cumbersome                 dearth     89:8 97:23
      84:2,15 88:3               75:8 115:17                  83:18                  december         19:8
    cooperation        50:21   correctly     21:24        cuny        15:8 21:9        35:1
      51:13 52:12              correlates        87:23        37:20,20 38:7,17       decide     76:1
    coordinate        31:11    correspondence                 43:21 45:20            decided      84:3
    coordination        10:5     54:19 84:10 87:7         curriculum          7:10     85:14 86:1
      13:4,5 28:11               88:9 96:24               curtain       38:18,19     decision     85:3
      29:11                    corresponding                  68:13,19 69:3            86:12,15
    copied     90:10             50:13 51:7,12                70:15,19 71:8          deed     114:14
      93:20 98:12,15             52:13 53:10 87:3             72:19,23 73:2            115:20
    copy     17:20,24            87:11,19,22,23               74:24 75:8,17          deemed       113:19
      25:14 26:3 39:15           88:11                        76:12,24 99:7,8,11     defective     48:20
      40:6 89:20 93:21         corresponds         87:6       99:19 104:13,22          55:23 60:13
    corner     18:7            cost     50:13 51:7,12         105:4,7,8 106:2,13     defendant        1 :7 2:9
      103:16 104:8               52:13 53:10 57:19            106:18,19,21,22        defendant's        89:9
    corp     1:3 3:13 21:3       57:22 58:5 60:5,9            108:6,15                 89:13,17 90:8
      22:4,12 27:9               60:10,11,11,12           cv     1:4 4:14              92:20
      107:6 113:6,6              61:9 87:4,4,11,19                      d            defined     35:6 39:21
      114:3,3 115:3,3            87:22,24 88:11                                      definite     91:10
                                                          d    3:19:4 16:19
    corp's    5:7                90:14 91:6                                            106:9
                                                              72:12
    corporate       24:14      costs    53:19 59:7                                   definitely      41:23
                                                          daily    10:14,15
      34:9 76:6                  59:22 61:15 62:1                                      109:16
                                                          data     38:21
    corporation        1:6     counsel     4:9,22                                    definition      12:20
                                                          date    26:1065:8
      4:11,12 8:3,12             7:13 63:7,12 64:9                                     60:17
                                                              90:24 93:4 97:22
      15:23 39:3 104:10          111:22,24                                           defl    72:12
                                                              113:8 114:3,9,19
    correct    8:23 9:18       count     107:10                                      deflection      69:10
                                                              115:3,13,25
      11:4,8,11,17 15:6        county     1:14                                        72:12 73:8,9,11
                                                              116:20,25
      15:11 18:1221:10           114:10 115:15                                        74:7 98:22 99:4,5
                                                          dated       3:16,17,18
      21:15 22:5 24:2,3        couple     41:6 102:2                                  99:6,11,14
                                                              3:19,20 17:11
      25:10 30:7 31:8,9        course     20:8 60:5                                  degree     6:20,22 7:1
                                                              22:12 47:23 49:23
      38:7 39:5 43:11          courses     7:12,18                                    7:8,11,16,21 98:21
                                                              62:12,13 65:17
      43:12 45:11 47:12        court     1:14:13,18                                   99:3,4,5
                                                              71:13 79:9,11,20
      47:13 48:14 49:2           5:3 61:23 63:14                                     degrees     7:22
                                                              81:4 90:10 93:19
      49:13 50:8,9,23            83:5,8,16 94:14                                     delay     32:2,9
                                                              95:11 102:6
      54:9 55:19 56:5            106:7 114:7                                         delays     31:12 32:17
                                                          day     100:14 112:4
      56:11,15,23 57:8         courts     1:12                                        32:24 33:12 35:10
                                                              114:16 115:22
      57:23 58:6 61:14         created     25:23                                     delivered       29:18
                                                              116:22
      72:2 73:1 77:18           33:13                                                delivery     30:4
                                                          days     113:17
      82:13,18,24 85:9         creep     69:10                                        31:20 93:1
                                                          dcarbone          2:5
      96:14 105:17,18          csr     111:7 112:9                                   department
!
                                                          dear     113:9
      108:9,12,13 109:2                                                               113:22


                                           Veritext Legal Solutions
    www.veritext.com                                                                           888-391-3376
 Case l:20-cv-01006-GHW
 Case 1:20-cv-01006-GHW           Document 121-29
                                  Document 128-8       Filed
                                                        Filed07/23/21
                                                              07/02/21 Page
                                                                        Page124
                                                                             124ofof141
                                                                                     141



[depends - eastman]                                                                             Page 7


depends      19:13       development          10:4   docket     4:13              68:8,10 69:8
deposition     1:9 3:9     10:8,9,10 12:22,23        docs     17:24               70:21,22 73:16
  4:7,9,15 5:9,21,24       13:2,2 15:24 16:9         document         17:15       75:3 82:13,20
  6:9 17:11 18:15          21:22                       17:16 18:4,7,10,14         83:23 84:5 87:4
  18:17,19 19:2,3        different     12:23           18:20,22 22:9,15           87:13 88:5,13
  20:1,5 22:22 23:1        29:7,7 30:10                22:18,23,24 25:4           97:2 103:11
  23:9,14 24:7,10,22       32:11 76:5 85:3             25:11,15 26:12,18          105:22,23,24
  25:5,6 34:10 63:5        105:3,14                    26:21 30:19 35:15          106:2,15 108:23
  67:8 77:8,24           direct     14:14 61:7         36:8 37:24 38:9        drift     69:9
  89:11,12 100:20          63:6 68:22 100:16           39:1,12 40:3 41:2      due     5:18 85:13
  101:19,22 110:3          107:23                      41:22 44:1 55:11       duly     5:13 6:4
  111:13,18,19           directed     32:23            59:24 60:15,23             111:11
  113:8,10 114:1,3         54:8 59:6 84:8,13           62:8,11,14,19,22       duties       10:3 12:14
  115:1,3                direction     111:16          62:23 63:4,24              12:19
depth      19:5,14,17    directly     56:6             64:1,7,15 65:9,14      dwg      105:11
described      16:23       112:1                       65:19,20 66:5,8,11                   e
  29:5 37:3              director     101:8,12         68:11,21 71:15,21
                                                                              e    3:1,21 12:11
describing     28:21       101:15                     71:24 77:17 80:1
                                                                                  16:14,17 19:8
  34:17                  disagree     24:11            80:12,13 82:10
                                                                                  20:22 27:3 30:11
description     36:9       64:10                       89:3,12 90:5,7
                                                                                  40:14 88:24 89:8
design     14:9,10,18    disagreement                 94:9,18,22 96:10
                                                                                  90:8,9,17 91:11,12
  29:8 30:3 31:19          23:22 36:14                96:11,17 101:12
                                                                                  91:16 92:21 93:3
  38:20 49:19 51:24      discipline    6:21            101:14 107:4
                                                                                  95:8 96:13,22
  60:10 75:2             discovery     94:9,20       documents        5:19
                                                                                  97:4,7,8,21,21,22
designed     29:17         94:22 100:14                17:9 25:7 47:10
                                                                                  97:24 98:4,5,12,15
designer     20:24       discuss    24:17             47:12 49:5 59:4
                                                                                  98:19 101:4
  21:5,5,13 22:1           52:22 101:2                67:4 73:16 77:7
                                                                                  102:24
  28:12,17 30:2          discussed     19:2           89:3,4,5 91:20,23
                                                                              earlier      21:19 30:7
  53:2 62:20               98:8,8,18                  93:9 109:11,12
                                                                                  36:21 37:8 45:10
designer's     29:9      discussion     19:5         doing    54:16
                                                                                  48:13 52:20 53:2
designers     20:10,19     53:3 64:2,8 95:22         donald     2:3 5:6
                                                                                  53:15 55:22 65:13
  20:19,21 28:17         discussions        100:9    draft    53:4 105:2
                                                                                  74:15 86:1 90:11
detailed    39:13        disrupt     32:3            drafting    53:7
                                                                                  90:17 95:17 97:10
  80:15                  disruption     35:10         101:12
                                                                              east    9:13,15,16
details    13:139:12     disruptions        31:12    drawing     38:21
                                                                                  10:2 29:3
  82:14,17 98:23           32:24 33:12                64:11 65:3,5
                                                                              eastman       3:13
  99:1 101:5,17          distributed     69:10        71:21 72:20,22
                                                                                  62:11,12 65:6,13
determination            district    1:1,1,12         73:4,5,13,23 75:2
                                                                                  66:21 67:20 68:7
  44:11,12                 4:12,13 15:20              75:12 79:3 87:20
                                                                                  69:19 75:6 103:17
determine      61:23       16:9 21:22                drawings     62:21
                                                                                  108:24
                                                      63:21 64:4,12,16


                                      Veritext Legal Solutions
www.veritext. com                                                                       888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW            Document
                                       Document 128-8
                                                121-29 Filed
                                                        Filed07/23/21
                                                              07/02/21 Page
                                                                        Page125
                                                                             125ofof141
                                                                                     141




    [economic - file]                                                                                        Page 8

(   economic       15:24       essentially     46:3         expect       63:20           fabricator        21:7
       16:9 21:21              event      35:11             expecting         88:4       facade      105:2,14
    edification        90:21   everybody          4:23      expense       91:19,20       face     65:12 67:16
    education      6:19          5:4 101:19                 expert       3:23 99:23      facing     51:3
    effect     88:22 89:6      evidence      77:7               100:13 101:7             fact     84:9,17 85:7
    effects     69:5           exact     92:6,23 93:6       expertise         70:9          85:17
    efforts     82:4           exactly     19:22                74:18 79:4               factory     20:13
       101:20                  examination           1:10   expiration          114:19     21:12,13 22:2
    eight     55:14 56:1,1       3:3,4,5 6:6 102:3              115:25 116:25              28:19
    either     94:4              105:20 111:10              explain       10:20 47:7     facts     70:6,21
    electronic     18:1        examined        6:4              58:17,18                 failed     58:9,12 59:5
    employ       14:15         example       14:17          explains       39:3          failing    49:4
    employed       9:7,19      exclusion     49:7           explanation          57:13   fails    57:8
    employee      8:11         execute     58:9                 58:3 62:5                failure     59:15,19
      13:20 27:13              executed      28:1,3,7       expressed         54:20        60:5 69:5
      111:21,23                  115:10                         84:1 89:1 90:17          fair    22:4 53:14,21
    ends      65:9,18 68:20    execution       114:14       expressly         113:12       55:1 86:8 87:14
      71:14                      115:19                     extension         43:4       fall    64:12
    engineer     43:15,21      exhibit     3:8,9,10,11          47:7                     falls    64:1,7
      45:21 46:5 47:6            3:13,14,15,15,16           extensions         43:4,16   familiar     26:17
      75:23 76:1 79:3,4          3:17,18,18,19,20           extent      23:2 35:2          34:20 62:19,22
      108:17,18 109:1            3:21,22,23 17:10               78:17 91:15,22             63:1 66:8 71:6
    engineered         29:17     17:12 18:8 22:6                93:14,15 94:18,19          82:3 95:9
    engineering        7:11      23:11,12 26:3,5,14         extra       53:15            familiarity       44:8
      7:17 8:24 16:7,20          30:13 34:11 39:23          extract      6:10              44:24
      21:1,1631:13               48:4 49:12 50:2,7          extraneous          35:14    familiarize       20:8
      38:20 60:11                55:8 62:16 64:14                         f              far     31:19 101:22
    engineers     109:9          65:5,20 66:1                                            fault     51:21
                                                            f      12:1127:3
    english     5:14,15          67:16 68:15 71:17                                       february        1:15
                                                            f.j.    3:1122:10
    entered     39:22            73:18,20 74:10,23                                         3:20 4:2 65:17
                                                            fabricate         86:14
      115:9                      75:12,18 79:14,16                                         95:11 99:23 112:5
                                                                92:22
    enterprise        17:6       89:9,15,17,19,23                                          113:4
                                                            fabricated         14:22
    entire     83:9,10,13        94:1 95:13 96:4,7                                       federal     1:11
                                                                14:23,24 82:1
      114:5 115:5                97:17 99:21 100:6                                       fees    61:9,1662:1
                                                                108:15
    entitled    18:14 54:6       102:5,17 103:10                                         feng     12:11 13:8
                                                            fabricating         75:3
      54:7 96:18                 104:6 105:10                                              27:3
                                                            fabrication         28:23
    entity     16:12,13          106:11 108:7                                            fight     100:18
                                                                30:4 31:19 60:11
      22:2 108:23              exhibits    3:7,24                                        fighting     100:19
                                                                74:24 75:11 76:11
    errata     113:17            5:22 17:21 25:5                                         file    25:23 26:4
                                                                76:19,19,24 81:11
      115:7,10,18 116:1        exist   73:13                                               65:15
                                                                93:1 108:21



                                            Veritext Legal Solutions
    www.veritext.com                                                                               888-391-3376
         Case l:20-cv-01006-GHW
         Case 1:20-cv-01006-GHW                  Document 128-8
                                                          121-29 Filed
                                                                  Filed07/23/21
                                                                        07/02/21 Page
                                                                                  Page126
                                                                                       126ofof141
                                                                                               141




        [filed - go]                                                                                        Page 9


    (    filed    4:12                foregoing         111:13      39:11 64:12 66:9       gill's   20:15
        files     25:15 109:22            114:13 115:18             68:24 69:3 73:23       give     12:19 14:16
        fill     13:17                form        6:1188:24         74:3 98:20                  14:17 16:5 44:18
        finance         14:9,10           103:4 105:5             generally      29:22       45:4 62:5 75:23
        financially        4:20       formal       13:22 88:8     gentleman       27:4       79:3 89:11 91:10
        find     49:24                    95:8                    getting    24:21           99:22 106:9
        fine     75:5 89:24           formally         102:18       29:13 83:10 86:5       given     54:13 64:20
              107:21                  forth       54:24           ghw     1 :4               64:20 92:24
        finished         101:18       forward          99:24      gill   2:7 3:4 5:18,23     101:11 109:21
        firm      8:24                    109:12                    6:1 17:20,22 19:6        111:17
        first     6:3 8:15,17         forwarded           101:6     20:14,17 22:24         gives    61:15
           8:17,21 9:7,19                 103:6                     23:18,23 24:3,12       giving    58:2 77:18
          22:17 25:4 27:8             found       50:1 61:4         24:16 27:17 29:22      glass    68:13,19
          28:10 30:12,19                  107:3                     32:5 33:3,16             69:3 75:17 105:4
          37:18 39:1,7                foundation          51:15     34:23 35:15 36:23        106:2,13,18,19,21
          40:16,20 41:1,2                 62:3 70:5,22              37:23 38:8 39:17         106:21 108:6
          48:10 50:16 62:10               75:19 76:15 77:6          41:9,12,14,21,24       glaze    69:3
          65:4,6,21 66:10                 78:10,16                  42:143:24 44:14        glazed     104:13,21
          67:17 72:11 79:19           four       48:23 101:20       45:22 46:14 47:17      go    4:8 10:22,23
          83:11 96:10,12                  104:12 109:23             49:15 50:24 51:15        16:2 26:20 27:7
          97:21 102:14,17             fox    2:6                    52:15 55:18 56:16        32:5 33:17 35:6
           103:13,20 104:17           free      91:6 97:2           59:10,23 60:15           35:16 37:11,14,24
           106:11 107:4                   114:14 115:20             62:2 63:4,23 64:9        38:9,24 41:20
        fit    76:2                   front      34:2 66:5          64:24 66:23 67:22       42:17,2144:1,14
        fitzpatrick        2:2 5:7    fulfill     31:17 36:10       70:1,5,20 73:15         45:6,14 47:17
          95:10,17                        37:4 47:9 58:10           74:10 75:19 76:15       48:15,16,23 49:15
        fitzpatrick's       93:19         58:12                     77:6,11,13,16,22        50:24 51:15,19
        five     41:24 42:1,1,4       fulfilled     36:15           78:10,16,24 84:22       52:15 55:12,14
        fix     32:12                 fulfilling       27:14,19     85:10,22 86:9           57:17 59:10,24
        fixed     10:24               full    77:23 105:12          88:6 89:2,7,13,14       60:17,20,23,24
        fixswibel.com           2:9   further      3:5 23:16        89:16,18,20,23          62:3 66:23 68:20
        floor     2:7                     23:22 37:9 52:17         90:1 91:8,14,22          70:2,6,8,23 71:20
        flushing        11:19             62:5 105:20              93:7,14 94:17            71:22 73:18 74:13
          13:13,18                        109:13                   95:1,15,18 97:12         75:19 76:16 77:9
        focus     9:6 32:18                                        99:21,24 100:12          78:18,21 79:24
                                                   g
        folks     98:23                                             101:18,22,24            82:7 84:22 85:10
                                      g    12:1115:5 16:17
        follow     101:24                                           102:4 103:9 105:9       85:22 86:9 88:6
                                          20:22 21:23 27:3
        following        69:5                                       105:19 107:13,16        91:8 95:19 97:20
                                          28:13,14 30:9
        follows        5:16 6:5                                     107:20,24 109:3         98:3,5 100:21
                                      gaskets      85:13
          10:20 48:18                                               109:14,18 113:5         106:24 107:9
                                      general      25:9 26:19
c                                                                                           109:5
                                          32:14 34:5 39:3

                                                    Veritext Legal Solutions
        www. veritext. com                                                                          888-391-3376
         Case l:20-cv-01006-GHW
         Case 1:20-cv-01006-GHW             Document 121-29
                                            Document 128-8         Filed
                                                                    Filed07/23/21
                                                                          07/02/21 Page
                                                                                    Page127
                                                                                         127ofof141
                                                                                                 141



        [goal - june]                                                                                            Page 10

    r
(        goal      6:14              hereto       111 :24         115:12                     interference          4:4
        goes       96:11             hereunto          112:3    incorrect      78:1          internal          14:19
        goetz       2:2 5:6 93:19    highest      6:18          independent          69:12   international            6:23
            95:10,17                 highlighted         72:2     69:14 77:2,8 78:6          interpret         5:13
        goetzfitz.com          2:5     72:11 80:2               indicate      31:22              80:18 88:2
        going       8:2 17:8,9       hold       7:2168:11         88:3                       interpretation
            17:23 19:1 23:4            83:6 101:24              indicated      12:13             34:17 44:19,22,23
            23:21 24:23 32:16        holding       17:19          69:8 102:12                    45:1,4 46:8 47:8
            60:23 61:7 67:7          home        17:23          indicating      88:17            58:3,21
            68:22 69:6 72:5          honored          100:21      90:13 91:5 96:24           interpreter         5:12
            79:10 80:21 82:24        hundred          73:22     indirectly      112:1            6:5 7:13 9:2,4
            84:2 88:3 97:6           hypothetical               individual      20:23            10:10 14:4 16:2,2
            107:22                     59:24 60:3                 30:6                           16:11,14,17,19
        good        5:5,10 76:2                   i             industry      16:7,20            27:23 28:1,4
        govern        76:18                                       21:1,16                        30:16 55:20 80:17
                                     idea   53:13
        government            17:3                              information         6:9          83:2,8 94:11
                                     identification
            17:3                                                  6:10 20:9 47:20                106:4,17,19
                                       17:13 22:7 26:15
        governs        76:11                                      67:9 86:19 91:12           interprets         83:8
                                       48:5 50:3 62:17
            78:20                                                 103:7                      intersection         69:22
                                       66:2 68:16 71:18
        group        53:12                                      informational                intimately         26:17
                                       79:15,17 94:2
        grzic       90:9,12                                       52:7                       involved          14:9
                                       95:14 96:8 97:18
        grzic's      89:7                                       initial     31:22 67:7           46:20
                                       100:7
        guess       97:20                                       initially    30:9 53:5       issue      5:17 33:7,13
                                     identified        15:10
        gymnasium            69:23                                54:2                           77:9 98:21 99:3
                                       23:1 25:24 64:17
            70:18 73:11 74:8                                    input     53:7,8             issued       100:20
                                       84:20
            99:16                                               insists     50:11            issues      32:8,11,13
                                     identify     24:8 27:1
                      h                                         inspection      48:19            46:11 98:8,18
                                       78:13
                                                                  55:23                      item      34:10 49:7
        h    12:11 16:14,17          illinois    1:14 2:8
                                                                installation        31:13    items       18:19 64:4
            20:22 27:3 28:14           111:7 112:4
                                                                  31:23 32:3 33:1
            50:5 82:9                inaudible        28:2                                                 j
                                                                  33:13 49:6 60:12
        hand        18:7 98:9,10     include      74:17                                      j   2:3
                                                                installed     82:2
            103:16 104:8               87:12 106:1                                           james       97:23
                                                                instance      14:18
            112:4                    included         23:13                                  jay     37:21
                                                                  15:17 29:8
        happen        89:18,19         69:8 74:4 105:24                                      job     29:19 32:3
                                                                insurance      14:10
        happy        6:14              106:14                                                judge       77:23
                                                                  14:10,19
        hard       17:24             includes      106:12                                    judgment           79:5,6
                                                                interest     24:21
        head       76:16             including        43:16                                  july      3:19 8:13,13
                                                                interested     4:21
        hear       27:23               53:20 69:4                                                12:2,8 90:22
        hears       80:18            incomplete         59:23                                   93-19
                                                                interfere     4:6 64:13       .     -i io >in 1 1 -m
I       held    4:15 8:22            incorporated                                            june 3:18 49:11,24
            95:22                      37:18 42:19                                               50:6 82:8 84:20

                                                  Veritext Legal Solutions
        www.veritext.com                                                                                 888-391-3376
            Case l:20-cv-01006-GHW
            Case 1:20-cv-01006-GHW               Document 128-8
                                                          121-29 Filed
                                                                  Filed07/23/21
                                                                        07/02/21 Page
                                                                                  Page128
                                                                                       128ofof141
                                                                                               141



        [June - manner]                                                                                      Page 11


(               85:20 87:1 102:6       large      64:21              license     111:8        look     17:10,16
                         k             lawsuit         15:7 90:22      112:9                      18:21 22:9 26:7
                                         90:23                      licensed      75:23           30:12,13 37:16
            k    28:4
                                       layperson         44:23      limited      43:16 69:8       47:22 49:22 50:10
        kind           13:17 20:18
                                         45:1 46:7                  line     30:17 42:21          62:9 65:2,11
                40:1791:16
                                       lead      29:6                 42:22 43:8,13               68:12 69:2 71:12
                109:10
                                       leader      29:4               45:6 56:6 57:17             79:8,19 93:18
        know            6:13 16:22
                                       leading         72:9            58:16 61:10,11,14          96:3 97:14 98:2
                17:2 19:1921:18
                                       leads     72:16,16,18           72:17,18 96:16             98:14 102:5
                25:2,14,24 27:18
                                       leave      13:15 91:14          102:17 103:20          looking     17:8 38:4
                33:23 34:7 39:12
                                       left     27:2 37:12             105:11 115:7               49:9 81:3 96:12
                40:11 41:3 46:17
                                         72:4,8,9,9 103:16             116:3                      98:6 105:10
                48:20 58:18 61:19
                                         104:8                      lines     43:5 48:24      lot    36:8 90:15
                67:9,11 70:13
                                       legal     33:16 35:3,16        55:14 56:1,1 61:8       lower     18:7 37:12
                75:9 76:14 77:12
                                         43:24 44:19,21                104:12 107:10                     m
                77:23 78:1,21
                                         45:3 46:7 47:7             link     22:19
                81:15,20,21 84:12                                                             m     28:13 30:9
                                         62:2 113:1 116:1           listed     19:4 49:8
                85:17 86:23 90:4                                                              ma     28:13 30:9,10
                                       letter     3:18,18,19          63:5 107:12 115:7
                90:18 92:10,12,14                                                             madam       113:9
                                         3:20 19:8 35:1                115:17
                92:24 94:21 95:6                                                              madison     2:7
                                         47:23 48:7,10,11           listing     115:7
                96:4 98:24 104:16                                                             mail    19:8 40:14
    \
                                         49:11,23 50:7              litigation       25:17
                104:18,22,23                                                                    88:24 89:8 90:8
                                         52:8,22,23,24 53:4           94:10 105:17
                105:13                                                                          90:17 91:11,12,16
                                         53:7,9,16 54:23            little    12:19 83:18
        knowledge              15:20                                                            92:21 93:3 95:8
                                         55:2,3,4,9 82:8            live     69:11
                19:14,17,22 23:5                                                               96:13,22 97:21,22
                                         84:20 85:21 87:1           Up     2:2,6 5:7
                23:19 24:6,13,19                                                               97:24 98:4,5,12,15
                                         87:6,17,18,21 88:2         loads      69:11
                26:4,19 63:8 78:7                                                              98:19 102:24
                                         88:10,10 93:19,20          local     15:16 17:2
                80:15 81:16 85:18                                                             maUs     3:21 97:4,7
                                         93:21 94:5 95:8            locate     89:5
                86:18 94:10                                                                    97:8,21
                                         95:11,16,17 101:9          located      7:3 9:20
                101:17                                                                        main     80:6 81:6,13
                                         101:9,16 102:6,18            11:10,18 13:10
        knowledgeable                                                                         making     24:16
                                         102:24 113:18                15:3 21:17 37:21
                24:1                                                                           29:16
                                       letters     48:9,13            71:8
        kushner              19:9                                                             management          10:5
                                         102:16                     location      9:22
                         1                                                                      11:7,9 13:3 14:11
                                       level     6:18 99:8            15:18 20:20 70:14
                                                                                              manager     8:1,6
        1       2:7 15:5 21:23         levin     2:6                  70:15,16 71:7,9
                                                                                                10:1 12:14,15,20
            28:13 30:9 90:9            liability       58:11          72:18,23 99:10
                                                                                                13:6 27:13 29:2
        language             5:14,14   liable    57:18                113:14
                                                                                               47:8
            5:15 33:11 43:19           liaison     29:12,15         long     8:6,11 11:22
                                                                                              mandarin       5:14,15
            51:10,14 53:10             liang     28:13 30:10          12:4 30:8 41:24
                                                                                              manner     6:12
            58:15,20                   liaoning        7:2,5 15:4     69:9 90:16 92:21
                                                                                               29:19 32:2 86:7
                                         15:21 16:10 21:23            96:18 97:5


                                                       Veritext Legal Solutions
        www.veritext.com                                                                               888-391-3376
 Case l:20-cv-01006-GHW
 Case 1:20-cv-01006-GHW           Document
                                  Document 128-8
                                           121-29 Filed
                                                   Filed07/23/21
                                                         07/02/21 Page
                                                                   Page129
                                                                        129ofof
                                                                              141
                                                                                141



[manufactured - november]                                                                           Page 12

manufactured             meaning      44:19          moment         9:6 59:19    negotiated          46:24
  15:9,13,14 29:14       means      44:7 45:17       moments           48:8      negotiating         40:22
  29:18                    47:3 52:13 56:22          monetary           53:18      46:21
marked       17:13         57:6                      money        88:15          negotiation         41:10
  22:7 26:7,15 48:5      meant      106:20           morning           5:5,10    negotiations         41:8
  50:3 62:17 66:2        media     4:8 109:22            73:21 100:1 101:6         47:1
  68:16 71:18 75:7       meet     20:6                   101:10                  never      22:20,23
  79:15,17 94:2          meeting     29:10           movement            69:14     84:18
  95:14 96:8 97:18       meetings        20:14           98:11 99:8,9,12,12      new      1:12:4 9:14
  100:7                  members         28:6            99:15                     10:22,23 11:15,23
market      10:4,10      mention      81:23          movements           69:7      12:2,4 13:2,3,11
  12:22,23 13:2            87:18 88:14                   69:12 77:2 78:6           13:12 29:3 37:21
marketing      13:1      mentioned        5 1 :24        80:5 81:6,13              38:7 67:24 82:14
material     14:24         53:1 87:22                murphy        5:11            82:17
  15:16 28:23 52:1       microphones         4:3,6                 n             nine     19:1,3 61:8
  60:11 84:5 85:1,8      middle     27:7,8 39:2                                  ninth     61:14
                                                     n    3:19:4 12:11
  86:2,14 88:14            57:17 98:4 103:11                                     no02      65:15
                                                         15:5,5,8 16:14,17
  90:14 91:18              107:6                                                 non      102:19
                                                         16:17,19 20:22,22
materials     14:21,23   midwest      4:17                                       nonconforming
                                                         21:9,23,23 27:3
  15:8,12,14 21:8          109:23 116:1                                            59:14
                                                         28:13,14,14 30:9
  32:2,22 49:20          mine     60:3                                           nos    3:8
                                                         30:1145:20
  53:20 81:11 82:23      minghiua        1:10 3:2                                notary       113:24
                                                     nails    15:17
  83:24 84:18 85:3         6:2 28:10 113:8                                         114:10,18 115:15
                                                     name        4:16 5:5
  85:19 86:5,7 87:5        114:4,9 115:4,13                                        115:23 116:23
                                                         15:18 16:6,12,13
  87:13,20 88:5,18         116:20                                                notation      63:1
                                                         16:18 28:13,14,14
  88:20 91:6 92:19       minutes     41:6                                          67:21
                                                         30:6,9,11,11 113:6
  92:22 93:12,12         mischaracterizes                                        note     3:13 4:2
                                                         114:3,4,15 115:3,4
  97:3                    38:8 41:9 60:16                                          62:13 72:4 80:11
                                                         115:21
matter     4:10 5:8       70:5,20 73:15                                            81:9,23
                                                     names        28:8
  23:9,14 25:21            109:3                                                 noted     65:16 72:5
                                                     national       17:3
  52:23 54:2,4           missed     7:14 10:8                                      75:8
                                                     naturally         54:18
  107:18 109:10          misspeak        106:20                                  notice     1:11 3:9
                                                     nature       74:3
  113:11                 misstatement                                              17:10 19:3 34:11
                                                     near     11:19 14:7
matters     25:24         77:19                                                    63:6 109:9
                                                     nearby       15:16
  111:12                 misstates       59:24                                   notices      5:4
                                                     necessary         83:12
maximum       72:12       76:15 109:4                                            noticing      5:3
                                                     need    20:8 23:15
  72:12                  misstating       77:17                                  notification        47:19
                                                         64:19 91:12
mean      27:18 31:5     mistake     60:5,8                                      notified     101:15
                                                         101:16
 43:19 44:10 46:6        modification                                            notify     102:19
                                                     needed       82:23
  57:7,10 63:18           50:12                                                  november           3:16
                                                     needs       16:2 31:16
  92:17                                                                            17:11 79:9,20
                                                         68:1 82:14

                                     Veritext Legal Solutions
www.veritext.com                                                                           888-391-3376
 Case l:20-cv-01006-GHW
 Case 1:20-cv-01006-GHW             Document
                                    Document 128-8
                                             121-29 Filed
                                                     Filed07/23/21
                                                           07/02/21 Page
                                                                     Page130
                                                                          130ofof141
                                                                                  141



[november - part]                                                                                      Page 13

    81:4                     47:10 58:10,12              70:10                        package      73:14
number        19:16        obligations          24:8   opinions        70:13          page     3:1,8 18:10
    30:14,20,24 34:10        27:15,19 33:6             opportunity            77:18     18:13 26:20,21
    34:12 37:17 42:17        34:12,18 35:19              99:22                          27:7,8 30:12,19
    64:2 65:4,7,15         obtain        6:24 7:10     opposed         1 1 :24          37:11,14 39:1,2
    66:13,14 67:17           7:16 67:9 91:12              12:20 14:15 91:19             42:13,14,18 48:16
    69:6 75:7 80:10        obtained        7:7,21         106:21                        48:17,21 55:14
    81:5 104:18,19           15:15                     order     3:10 7:16              60:24 61:4,5
    109:22 113:7           obviously         23:4        23:10 25:18,22                 62:10 64:5,22
numbers           115:7    occurs        58:11           26:1,9 27:15 28:8              65:6,9,9,17,18,21
ny     2:4 37:20           October        22:12          31:18 35:13,14                 66:10 67:17 68:9
             o               26:10 62:13 81:24           36:6,17 38:15                  68:19,20,21 71:20
                           office     9:20,21            39:21 40:7,18,22               71:22,22,23 72:1
o    15:5 21:23 28:14
                             10:14,16,17,20              44:8,13,24 46:21               77:4 79:21 80:1,3
oath       4:19
                             11:1,5,7,16,18,20           47:1,11 48:16                  81:5 96:10,12,12
object      23:3 41:13
                             11:24 12:1 13:10            49:1,5 52:3,9                  96:13 97:24,24
    70:4 100:12
                             13:13,18 53:6               53:16,18 54:6,7,12             98:2,3,5,14 103:13
objection         19:6,7
                             93:22 100:1                 54:14,18 55:12                 104:5,8 105:11
    22:24 23:8 27:17
                             113:13                      58:19 59:16 61:1               107:4,4 115:7
    32:5 33:16 34:23
                           offices       11:2,9,13       61:5,24 64:5,20,22             116:3
    34:24 35:1,15
                             11:13                       76:9 82:22 83:20             pages     68:8 73:22
    36:23 37:23 38:8
                           official      11:5            100:13 106:24                paid    50:22 51:12
    41:9 43:24 44:14
                             102:15 114:15               107:17 108:9                  52:14 54:16 88:4
    45:22 46:14 47:17
                             115:21                    ordering        109:15          88:19 96:18
    49:15 50:24 51:15
                           oh     75:3                   109:16,18                    paragraph        27:9
    52:15 56:16 59:10
                           ohio      113:2             ought     69:13                 30:14,17,20,23,24
    59:23 60:15 62:2
                           okay       12:18 16:1       outcome         4:21            32:21 37:3,7,16,17
    63:4 66:23 67:22
                             19:1 31:3 34:16             112:1                         39:1 42:17 43:1
    70:1,20 73:15
                             46:2 48:12 57:14          overall     28:24 34:5          45:9 48:18,18,23
    74:10 75:19 76:15
                             63:10 64:24 67:11           70:14                         50:10 52:7 53:9
    77:6,14,23 78:10
                             67:13 68:4 71:22          overstated        89:14         55:1,13,14,20,23
    78:16 84:22 85:10
                             73:3 75:3 89:16           owner      39:18 43:15          60:24 61:8,12,13
    85:22 86:9 88:6
                             90:6 95:1,18                43:2144:1145:20               61:14,19 64:21
    91:8 103:4 105:5
                             108:1                       46:5 47:5 84:14               68:23 77:4 87:9
    107:13 109:3
                           omission        5:19        owners      108:17              88:2 107:5,10
objections        5:1
                           once      13:20 74:22       ownership         17:4         paren     49:8
    19:10
                            75:6 82:20                 owns      16:22                parent     9:1 15:19
objects      35:2
                           ongoing        11:10                                        15:23 16:6,22
obligated         68:5                                             P
                           opened        11:21                                         17:4 22:3 27:5
obligation        31:17                                p.m.    80:22 81:1
                           opinion       46:7 54:2                                    part    7:10 17:5
    33:6 35:4,10 36:9                                    95:21 96:1 109:21
                            58:22 59:1 62:6                                            25:5 29:8 35:13
    36:10,15 37:3,4                                      110:2

                                          Veritext Legal Solutions
www.veritext.com                                                                                888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW                Document
                                           Document 128-8
                                                    121-29 Filed
                                                            Filed07/23/21
                                                                  07/02/21 Page
                                                                            Page131
                                                                                 131ofof141
                                                                                         141



    [part - primary]                                                                                    Page 14


(     39:7 47:11 73:4               69:18 75:6 103:16           49:23 50:7 62:9          64:22
      73:13 74:5 76:8               108:24                      65:2,5,12 66:5         positions     28:9
      94:9,19 104:18              permanent           11:13     68:12,18 71:12         possibly     90:18
      106:1 108:8 115:9             11:16                       73:5,6,20 74:6,6       preamble      67:7
    participated          46:24   person        20:6 22:1       74:23 75:7,18          precondition        33:7
      53:12 86:21,22                29:20 30:2,10               77:3 79:8,10,19        preconditions
    particular       9:12           44:7                        81:3 82:8 83:22          35:19 36:4
      54:22 64:16 80:16           person's       30:9           84:21 86:24 93:18      prefer     113:15
    particularly          64:2    personal       23:5,19        95:10 96:4 97:14       preparation         20:5
    parties     4:7 14:20           23:24 24:5,13               99:23 102:5 107:1        101:14
      32:11,13 60:20                45:4 58:3 63:8              108:7                  prepare     24:18
      111:22,24                     70:10 85:18 86:18         plan     49:1,12 56:9      48:24 49:12 53:4
    parts     39:6 85:12            111:15                    planner      28:13,18      81:20
      85:13                       personally         86:21      28:20,21,22 29:9       prepared      77:1
    party     4:20 14:16            86:22 114:11                29:10 53:2               78:14 81:12 82:16
      32:8,9,18 86:6                115:15                    plant     15:1,3,10,14   preparing        81:16
    pay     62:1                  personnel         10:16       20:11,1221:12,12         101:8
    paying      53:18               10:20 53:6 98:9             22:2                   present     4:22 7:24
    penn     2:3                    98:10                     plaza    2:3               13:21 74:12
    people     10:13              perspective        75:24    please     4:2,5 5:1     presented     44:23
      14:14,19 20:10,12           pertaining         43:9       7:13 16:16 19:11         76:6
      21:11 28:18 29:7            phil    90:9                  21:20 23:6 27:2        presently     5:8
      53:1                        phone     90:18 113:3         30:17,22 33:15           14:21
    perceive       54:17          phones      4:5               34:3 36:7,23           president     13:8
    perceived       54:11         physical       26:21          37:14 43:6 48:21        27:6
      54:13                         42:12 68:21 71:6            49:24 61:20 62:10      president's      13:9
    percent     40:23 78:1          77:3 80:1                   63:12 65:3 76:12       presuming        17:21
      88:23                       physically        13:10       78:24 79:22 96:4       pretty    30:8
    perfectly      67:10,13       pick    4:3                   97:15 106:4 107:1      prevent     23:4
    perform        49:4           picked      85:1              113:13                  33:12
      82:22 84:19 85:9            picking       57:17         point    25:1 33:10      previous     66:15,19
      85:20                       pinpoint       35:20          33:14,24 35:22          67:18 68:1 111:9
    performance                   place    4:5,7 111:20         36:5,10,16,20          previously       5:23
      53:19 68:23 77:4            plaintiff      1:4 2:5       47:15 58:14,23,24        36:18
      92:4,14                      4:10                        59:13 69:21 92:7        primarily     9:14
    performed        31:24        plaintiffs      5:22         94:23,23 99:9            27:14,18 29:3
      59:8 84:7,13                  17:10,17 18:8             pointing     65:22        30:3
    period    90:16                22:1023:11,11              posed     93:9           primary      12:16
    perkins     3:13 62:10         26:3,8 30:13               position     7:24 8:15    29:15,20 34:21
      62:11,12 65:6,13              34:11 39:23 42:12          8:21 36:18 52:5          39:9
     66:21 67:20 68:6              47:22 48:15 49:11           54:5 58:20,22


                                                Veritext Legal Solutions
    www.veritext.com                                                                             888-391-3376
 Case l:20-cv-01006-GHW
 Case 1:20-cv-01006-GHW             Document
                                    Document 128-8
                                             121-29 Filed
                                                     Filed07/23/21
                                                           07/02/21 Page
                                                                     Page132
                                                                          132ofof141
                                                                                  141




[prime - received]                                                                               Page 15

prime      23:12 38:5      project     10:5,21,21   publicly       16:24          87:15,17 90:20
  38:16 39:9,15,18           10:22 11:6,9 13:3      purchase       3:10           91:13 92:9,9 93:9
  39:20 40:6,21              13:3,4 14:9,11,18        23:10 25:18,21              97:8 100:17,24
  41:6 43:9,10,23            15:7,8 20:9 21:9         26:1,9 27:15 28:8           101:2,11
print     17:23              25:16,20 28:24           31:18 35:13,14          questioned         102:9
prior     18:17 58:6         29:1,7,11,22,23          36:6,17 37:13           questions         5:13
  76:16,23 81:10             30:8 31:14,23            38:15 39:21 40:7            6:11,13,15 18:23
  91:3 96:22 100:10          32:7 34:6 38:7,17        40:18,22 42:13              20:2 23:2,4 24:4,4
private     4:4 17:6         38:18 39:5 47:10         44:8,13,24 46:21            24:18,20,22 31:2
privy     98:7               47:12 51:22,22           47:1,11 48:16               35:3 63:7 64:11
problem      6:17            52:1 60:14 80:16         49:5 55:12 58:19            64:13 67:10,13
  21:21 32:12 35:11          99:18 105:15             59:16 61:1,4,24             74:12 102:1,2
  60:4                       108:18 109:1             64:5,20,22 76:9         quote       34:12 35:4,5
procedural        5:17     projects     11:10         85:15 86:1,15               53:10 61:15
procedure         1:12       14:22                     106:24 107:17                        r
  114:5 115:5              promptly      48:24         108:9
                                                                              r    90:9
proceeding        5:1        56:5,10,14,23          purchased        113:16
                                                                              randolph          9:24
proceedings                properly     29:14,17    purpose       6:8,10,11
                                                                              read     18:18,22
  111:17                     29:18,18               purposes       5:24
                                                                                  30:22 31:1 43:1,3
process     88:12          property     15:13         34:21 52:7
                                                                                  43:5,9 45:10 46:3
  94:20 108:21             propriety     69:19      pursuant       1:10,11
                                                                                  57:14 61:18 63:13
procure     85:3           provide     32:1,22        19:2 100:12
                                                                                  83:2,4,9,11,12,15
procurement                  37:9 49:19 69:3        put   32:16 64:14
                                                                                  94:13 106:5,6
  28:23                      83:23 84:15 85:8         74:24 75:8 100:19
                                                                                  114:5,6,12 115:5,6
produce     91:23            85:19 88:14,18         putting    52:11
                                                                                  115:17
  93:16 97:12                91:5,18 92:6 97:1
                                                               q              reading       113:11,18
  101:16                   provided     13:22
                                                    queens     11:19          reads       45:15 69:2
produced      23:24          14:1,13 15:9 21:8
                                                    question      7:14        really      45:3 74:18
  34:8,23 44:7 89:4         22:19 30:7 41:18
                                                      18:24 19:1921:19            106:20 107:15
  91:21 93:13,15             50:12 51:7,11,11
                                                      23:17,18,20 24:13       reason       100:18
  94:8,18,19,20,21          52:12 53:17 54:16
                                                      25:2,3 27:21 31:1           115:8 116:3
  94:21,22,24                82:23 84:18 87:3
                                                      36:16 39:6 40:2,3       reasonable         55:16
product     29:14,17        87:11
                                                      40:5 41:14 46:16        reasons       85:4 86:4
  31:13 32:1,3 33:2        providing     19:9
                                                      50:18,20 51:5,5         recall      9:23 10:19
  33:13 38:21               53:20 93:11
                                                      52:20 56:18,21              11:21 92:23 93:21
production        34:21    province     7:5 15:2
                                                      59:12,18 60:3               94:4 95:7 102:12
  75:9 89:3 97:9,10          15:4,21 16:10
                                                      63:12 67:6,14           receipt      113:18
  113:22                   public     17:7 114:10
                                                      70:2,3 72:6,7 74:2      receive      47:1975:1
professional       75:23     114:18 115:15,23
                                                      75:4 76:5,5,12,13           75:22 90:1,6
  75:24 76:1                 116:23
                                                      76:18,20 78:3,7,23      received       18:20
                                                      83:9,11,14,17 87:8          25:12 26:6 39:12

                                       Veritext Legal Solutions
www.veritext.com                                                                          888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW            Document 121-29
                                        Document 128-8      Filed
                                                             Filed07/23/21
                                                                   07/02/21 Page
                                                                             Page133
                                                                                  133ofof141
                                                                                          141



     [received - responsibility]                                                                      Page 16


       41:1,2 48:11            referring      8:3         relying      36:21 37:7       63:9 76:7
(
       74:23 75:6,11             10:16 19:22 25:7         remedial      3 1 :24       request     19:7 82:5
       86:19 102:16              25:11 26:5 35:21           32:23 50:15,22              93:7,8 95:16 97:6
        109:10,11                36:5 41:4 45:15            51:9 52:10 53:19            115:9,11
     receives     53:18          55:8 57:23 66:18           54:8 59:8,22 82:5         requested      39:15
     receiving     93:21         66:21 67:20 78:11          82:12,15,21,22              40:3,6,9,11,14,16
     recess     42:7 80:23       90:7 95:3 104:1            83:1,21 84:4,7,13           40:21,24 41:8,18
     recognize      64:15        106:18                     84:19 85:9,20             requesting      32:22
     recollection       40:9   refers     37:19 56:14       87:10,12,19 88:4          required     41:17
       40:13,15 41:17            58:5 65:14 81:5            88:18 90:14 92:2            82:12,16 84:18
       95:12                     87:4,9 99:7               92:5,11,13,15,18             85:8,19 113:24
     record     4:1,8,24         104:16,22 105:8           93:12 97:1                 requirement
       5:24 23:7,14 42:5         105:13 106:17           remediate       59:5           50:22 60:16
       42:9 63:13,23           refused     84:24         remedy        32:10          requirements        49:4
       64:6,15,19 65:4,10      refusing     55:4,7       remember          8:14         68:23 77:4 109:4
       80:22,24 83:4,15        regarding         20:2    remotely       4:23          reserve     109:14
       85:6 89:17 91:15          24:5 33:12 35:4         removal       60:12          reserved     110:1
       94:13 95:19,20,23         36:19 53:15 60:19       rep   12:17,21               reserving      102:1
       95:24 96:11               64:14 73:17 83:21       repeat     7:14              respect     15:6 25:24
       100:19 106:6              90:19 93:10,11          rephrase       6:14            26:20 29:4 31:22
       108:18 109:1,20           101:14                    83:6,18 106:10               32:21,22 33:1
       111:16 115:9            reiterate     93:8        replace    49:2,13             34:16 38:17 50:21
     recorded     4:9          reject     49:3             56:5,10,14,23 57:8           54:22 60:12 63:24
     red     72:9,10           rejected     47:15          57:23 58:5                   64:3,3 67:8 68:4
     reduced      111:15         49:6,10,14 59:5         replacement        60: 1 3     82:5 83:1 92:19
     refer    39:8 86:24         102:19 103:7            report     3:23 12:10          95:16 105:22
       89:22                   rejecting     46:11         13:6 99:23 100:10          respectfully     64:10
     reference     37:18         55:9 87:17 103:1          100:11,20 101:3,4          respond     54:10
       42:19 53:9 78:4           103:2,3                 reported       111:14          68:1,5
       89:10,11 103:23         rejection     3:18        reporter       1:13 4:18     responded      49:17
       104:2,3 113:7             47:16 48:7,12             5:3 16:16 63:14              81:23 87:21 88:11
       114:2 115:2               59:14 102:12              83:5,9,16 94:14              94:5,5 95:7
     referenced        23:11   related     4:19 7:12       106:7 111:3,7              response     50:6 55:3
       40:7 77:3 78:9,13         7:17 53:19 59:8           114:7                        67:3 79:2 94:8
       85:20 106:3 108:7       relation    21:4          reports     100:13             95:3,4,5,5
       108:16 113:10           relative    80:5,11       representation               responsibilities
       114:11 115:15             81:6,12 99:12,12          24:16                        10:3 12:15,19
     referencing       38:5     99:15 111:21,23          representative         8:9     60:19
       99:5                    relevant     50:14          8:16,18,22 9:10            responsibility
     referred    48:7,13        51:9 78:17 87:10           12:9 23:3,20 24:1            12:16 29:21 32:12
"w                              87:12                      24:6,14,14,20 34:9          32:24 36:9 58:11

                                            Veritext Legal Solutions
     www.veritext.com                                                                           888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW               Document
                                          Document 128-8
                                                   121-29 Filed
                                                           Filed07/23/21
                                                                 07/02/21 Page
                                                                           Page134
                                                                                134ofof141
                                                                                        141



    [responsibility - shenyang]                                                                      Page 17


f     59:9,20 60:6,9               47:4                       39:23 40:8 41:7         103:13,15,20,23
    responsible        9:12    ryan       4:16                43:11,20 45:19          104:4,12,21 107:7
       10:2 27:14,18                         s                46:11 50:11 54:8        107:12 108:3
      29:3,10 30:3                                            69:20 71:13 79:9      seeing     22:20
                               s    16:14,17 20:22
      59:21 60:10 61:24                                       79:11,20 84:8,14      seen     22:23 25:12
                                   28:4 71:21,21
      62:20                                                   102:19 103:2,7          26:6 62:23 80:13
                                   90:9 115:8,8
    rest     19:20                                          sciame's     47:16        80:14
                                   116:3
    resubmit         63:3,21                                  102:12                send     5:21 89:21,23
                               safe    97:11 108:14
    result    22:21 44:13                                   scope     31:19 39:3      96:23
                               sake       100:18
      54:8                                                    46:17 64:1,3,4,8      sending      5:19
                               sales      8:1,6 12:14
    retained        109:23                                    64:12,21,23 76:8        96:22
                                   12:15,20 13:6
    returned         113:17                                   105:12 107:14         sense     54:4
                                   27:12 29:2 47:8
    review      13:16                                         108:8,10,11           sensitive    4:3
                               sample       38:21
      31:13 89:4 103:17                                     screen     17:16,19     sent     5:22 19:8 25:5
                               satisfy      29:1
      109:8 113:13                                          seal    114:15 115:21     30:10 52:24 87:17
                               Saturday          97:22
      114:1 115:1                                           second     26:21          96:13
                               saw     22:17 25:4
    reviewed         82:22                                    30:14,17 37:16        sentence     31:15,21
                                   33:5 101:10
    revise     63:2,21                                        66:14 67:17 68:21       37:19 38:11,12
                               saying       15:23 22:1
    revised     75:1,11                                       77:3 80:10 107:1        43:2 44:4,6,10,18
                                   23:16 51:11 78:1
      103:11                                                section    68:13,18       45:7,16 46:3,13,18
                                   84:14
(   rfi    3:15,16 79:9,11
                               says       17:17 18:8
                                                              68:22 69:2 75:16        50:16 52:18 53:22
      79:20 81:4                                             76:7,10,10 78:9          55:15 56:4 57:1,6
                                   31:1033:11 37:13
    right     11:3,21                                         103:21,24 106:3         57:7,11,12,15,16
                                   42:18,22 43:2,9,13
      12:24 13:14 18:3                                        107:19,20 108:5,5       57:18 58:2,4,6,16
                                   44:9 45:7,13,16
      18:7 25:9 33:18                                         108:7,11                58:17,19,21,23,24
                                   48:19 50:11 51:6
      36:14 42:3,22                                         see    17:18 18:8,15      62:6 96:16
                                   51:6 55:15,23
      45:10 55:15 56:2                                       26:22 27:10 30:15      sentences     44:18
                                   56:7,9,13,21 57:11
      56:24 71:2 72:17                                       30:20 34:14 37:15      serial    104:18,19
                                   57:14,18 63:2
      91:10 92:23 95:8                                       37:22 38:2,11,12       service     13:5,5
                                   65:15 66:14,19
      109:8,18                                               42:4,19,23 43:17       set    5:22 54:24
                                   67:18 69:7 72:4
    robin     5:11                                           44:4,17 45:8,12,21       112:4
                                   72:11 80:4,4,11
    role    28:20                                            45:24 48:3,22          shaded      66:10
                                   96:17 103:16,21
    roles    29:8                                            49:8,9 50:15,16        share     12:24 51:2
                                   104:9,9,12,21
    roof     80:6 81:6,13                                    55:17 56:2,6,11,18     shared      53:11,23
                                   105:11
      83:24                                                  56:19 57:2,19            54:3 84:11
                               schedule          18:14,18
    room      4:22                                           61:9 65:21 66:16       sheet     65:12 67:16
                                   63:5 100:21
    rules     1:11 114:5                                     68:14,24 69:16,17        115:7,10,18 116:1
                               scheduling          100:13
      115:5                                                  71:16,23 72:5,13       shenyang      7:5 8:24
                               sciame       3:11,15,16
    ruling    46:11,12                                       80:8,9,20 81:8,9         15:1,2,21 16:8,10
                                   15:8 21:9 22:11
    rulings    43:14,20                                      87:2 96:20 98:13         16:14,24 20:22
                                   23:13 24:9 37:20
      43:22 45:18 46:4                                       98:15 102:17,21         21:15,22
                                   38:6,16 39:18,19

                                             Veritext Legal Solutions
    www.veritext. com                                                                         888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW           Document
                                      Document 128-8
                                               121-29 Filed
                                                       Filed07/23/21
                                                             07/02/21 Page
                                                                       Page135
                                                                            135ofof141
                                                                                    141



    [shipping - subscribed]                                                                        Page 18

    shipping      90:14       sixth     42:21,22         spoke      17:22 21:11     structural     38:20
f
       91:6,19 93:12            45:6 58:16                 21:14 22:1,2               68:13,19 70:21,22
    shop      38:21 64:4,11   skip    69:6               stamp      37:12             72:20 75:17 79:3
      64:12,15 65:3,5         sohmer       4:17            106:13                     79:4 80:4 102:20
      73:4,5,13 82:12,20      solutions      113:1       stamped      22:13           105:2,3 106:2,19
      83:23 87:4,13             116:1                      26:11                      106:20 108:6
      88:5,13 97:2            sorry      6:9 14:10       start     17:8 18:24       structure     69:13
       103:11 105:23,24         43:1 70:1 94:11            75:2 83:7 108:20           70:14
       106:2 108:23           sounds      41:21 64:9     started     8:16,19        structures     69:7
    shops     105:11          southern       1:1 4:13      75:10 92:11              studied     106:11
    shortening        69:9    space      91:15           state     1:14 4:23 5:1    subcontract       24:5
    shorthand         1:13    spans      69:11             111:7 114:10               24:8,17,18 37:19
      111:3,7                 speak      73:23             115:15                   subcontracting
    shortly     90:2          speaking       99:18       stated     34:4,24           38:19 39:4
    show      70:21 73:17     speaks      35:15 44:1     statement        35:9,12   subcontractor
      79:10                     60:15                      53:21 55:1 58:15           22:12 31:4,11
    shows      106:14         spec    75:18 76:7           66:22 86:8 87:14          43:14 45:18 46:4
    signature     27:1          78:14 107:19,20            114:13,14 115:19          47:5 49:1,3 56:10
      53:5 101:23 102:1         108:5,5,11                 115:19                     56:24 57:19
      109:14,24 112:8         specific     19:13,19      states    1:1,12 4:12      subject     5:8 15:7

O     113:13                    34:6 35:20 36:17           9:17 10:2 11:2,13          15:12 19:6,11,13
    signatures     26:22        64:11 68:2,4,10            14:23 34:12 35:2           19:16,17 23:9,13
      26:23                     74:2 99:9                  37:24 38:9 60:20          24:9 25:17,21
    signed     25:8 108:19    specifically       33:24     102:18                    34:24 52:23
      114:13 115:18             36:5 65:22 67:19         stating    53:16           subjects     19:20
    signing     44:13           73:16                      55:10 87:7                20:3
      113:11,18               specification              stationed        12:2,4    submit     67:2
    similar     12:16           76:10,10 78:4,17           13:11,12                 submittal     62:12
      65:13                     78:20 103:21,24          status    92:4,14,16        65:3,7,7,15 66:15
    simple     78:3             104:13 107:12              92:17                     66:19 67:18 68:1
    simply      32:18 76:5    specifications             stenographically            73:4,5,24 74:16,20
      94:23                     75:16 78:9 107:11          111:14                    75:6 81:24 103:17
    sincerely     113:20        107:11                   steven     90:9              106:1
    sir    42:15 43:19        specified      49:7        stop     77:12 80:19       submittals     38:21
      47:12 48:21 53:8          111:20                   story     69:9              73:8
      62:19 65:19 81:8        specs     75:22 76:18      street    2:7 16:8         submitted     19:8
      82:10 113:9               104:1,20                  21:21 37:21                67:3 73:3 74:5
    site   11:6,929:19        spell   16:15              stretched        30:8       80:7 81:7,21
      32:4 93:2               spelled     34:10 64:5     strike    71:1175:13       subscribed     114:10
    situation     32:10         64:21 76:8                78:20 80:11 83:17          115:14 116:21
L     51:3 59:3                                           84:16 92:2


                                           Veritext Legal Solutions
    www.veritext.com                                                                          888-391-3376
    Case l:20-cv-01006-GHW
    Case 1:20-cv-01006-GHW             Document 121-29
                                       Document 128-8     Filed
                                                           Filed07/23/21
                                                                 07/02/21 Page
                                                                           Page136
                                                                                136ofof141
                                                                                        141



[suggest - time]                                                                                    Page 19


suggest        83:12            41:21,23 47:22           86:17,24 87:8            testified    5:16 6:4
suitable           76:2         49:22 62:9 65:2          88:1 89:21 90:1,4          36:18 102:10
suite       2:3 113:2           68:12 71:12 79:8         90:8,20 91:15            testify     74:22
summons             90:23       93:18 96:3 97:14         92:1 93:10,20              111:11
superior           113:1      taken     1:10,12 4:9      95:4,9 96:3 97:7         testimony       22:22
supplied           85:12        69:13 92:21              97:14,20 98:2              25:3 36:22 41:10
     88:12                      111:19 113:10            99:22 100:4,9,16           47:2,6 53:15
supplier           21:5,7     takes     79:4              100:22 101:19,19          72:24 76:16 86:17
suppliers           15:17     talk    9:15 70:22          105:22 106:17             88:1 89:8 102:13
     85:2                       99:4                     107:2,14 108:3,22          109:4,17,21
supply        84:4 85:1       talking     9:16 11:3      109:22 113:8               111:17 114:6,7
     86:2                       25:18,20 39:17,20        114:4,9 115:4,13           115:6,9,12
supplying           86:6        41:5 42:11 55:7          116:20                   thank     10:1176:22
support        36:18            55:22 56:4 57:15       tan's     109:17             89:16 101:20
supported            69:3       61:13 99:14,18         task     28:4,7            thereof     34:13
supporting           69:7       105:16                 team      27:22,24           57:19,23 58:5
     69:13                    talks    37:17 48:19       28:1,3,6,15,21           thing     72:11
supports           58:15,20     78:5 87:10 107:10        29:4,4                   things    38:22
suppose        96:17          tan     1:10 3:2 4:9     technical        98:8,18   think     8:8 18:24
supposed            100:13      5:10 6:2,8,18 8:4        98:23,23 99:1              25:2 40:23 77:20
sure        17:7 29:16          9:7 13:16 14:4,21        101:7,8,12,15              81:19 83:7,8 97:6
     39:13 40:23 48:10          17:8,15,22 18:6,17     technology         15:20     97:9 101:7
     65:19,22 75:10            22:15 25:1,21             16:9 21:22               third     14:16,20
     81:17,18,22 83:13         26:18 27:21 28:10       tell    12:18 19:14,21       18:13 32:17 37:2
     88:23,24 90:16            29:2 30:12 32:16          28:8,8 66:18               37:7 42:12 43:8
     91:11 92:16 93:6          33:10,23 34:8,23          67:11,13,19 68:6           66:14 71:20,23
     97:4 102:14,15            35:8 36:4,16              72:22 73:6,12              72:1 79:24 86:5
     104:17 106:12             37:11 38:14,24            74:4,16 75:5,5,13          104:5 105:10
     108:22                    39:1442:11,17             76:23 77:15 81:10        thirty    113:17
swear        5:3               44:22 45:6 46:10          105:24                   thought      70:1
swibel       2:6               46:20 47:14 49:22       telling    34:18 54:14     three     18:10
sworn        5:13 6:4          50:11 51:6 52:5           77:16,17                 tier    28:16
     111:11 114:10,13          52:22 53:14 54:5        tells    103:1             time     5:2,20 16:3
     115:14,18 116:21          54:22 59:2,18           ten     41:24 42:2           22:17 25:4 29:1
system        38:20            61:2,7,22 62:10         term      35:5 57:2,5        40:20 41:1,2 43:4
systems        69:4            63:6 65:11 67:6           69:9                       43:4,16 47:15
               t               70:12 71:5 74:22        terms     33:20 37:13        51:3 55:16 81:24
                               75:4,13 76:4 78:3         39:3 42:13 47:1            86:12,13 90:16
t    28:4,14
                               78:23 80:12,16            73:23                      92:7,23 93:6
tag     18:7
                               81:3 82:3 83:8,20       territory     9:12           96:18 97:5 111:20
take     7:11,17 17:9
                               84:6,12,17 85:6
     18:21 22:9 26:7

                                          Veritext Legal Solutions
www.veritext.com                                                                            888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW             Document 128-8
                                                 121-29 Filed
                                                         Filed07/23/21
                                                               07/02/21 Page
                                                                         Page137
                                                                              137ofof141
                                                                                      141




    [timeline - want]                                                                                     Page 20

    timeline     28:24,24          79:11,20                   38:14,22 46:10                56:22,22 57:16,18
      29:10 31:19 85:13        transmitted        22:21       47:3,9,14 51:14,18            60:17
      93:1,3,11                trick    6:11                  52:9 53:24 57:1,4         vendor's         49:2 56:5
    timely     29:19 32:2      true     111:16                58:7 61:22 66:9               56:9,11,15,23
      86:7                     truth     111:11               66:22 67:2,24                 57:24 58:6
    title    8:8 42:14         try     83:11                  68:9 71:11 86:11          vendors        14:16
    today      11:12 18:17     trying       52:6 58:17        98:17,20 99:2             verbal       101:13
      19:2 20:1,5 22:22            58:18 67:8                 105:1,7                   verbiage         36:20
      23:24 25:6 26:8          turn     4:5 18:13         understood            43:10       61:15
      34:8,22 44:24                103:10 104:5               87:15                     veritext      4:16,17
      67:8 76:6 80:13          turns     42:1             uniformly          69:10          5:19 109:23 113:1
      101:21                   twist    69:9              unit    4:8                       113:7 116:1
    today's     5:24 6:8,9     two     39:6 66:13         united        1:1,12 4:12     versus       4:11 99:16
      23:9,14 109:21               69:12,15 72:1              9:16 10:2 11:2,13         vetting      13:3
    tomorrow         5:21          77:2,8 78:6,10,13          14:23                     video       4:8,16 80:19
    top     37:13 42:14            80:3,4                 unitized        105:8         videographer           4:1
      61:8,11 65:14            type     13:21 14:1,2      university         6:24           4:17 42:5,8 80:21
      73:11 103:16                 106:23                     7:2,3                         80:24 95:20,24
    topic     19:21 23:1       types     105:14           unnumbered                        109:20
      24:7 44:8 63:5           typewriting                    48:18                     videotaped          1:9
O     64:2 100:14,15               111:15                 upper         104:8           virtual      1:9 20:7
    topics     18:14,18                     u             usa     1:6 4:118:3,12                     w
      19:1,4,10 34:9                                          8:18,20,22 9:1,8
                               u    9:4 12:1115:8                                       w    2:7 49:3 101:4
      41:22 64:1,2,8,16                                       12:12 15:23 16:7
                                   16:19 21:9 27:3                                      waived       113:12,19
    total     109:22                                          21:3,4,8 22:3 24:2
                                   30:11,11 45:20                                       waiving       101:23
    totally    76:4                                           27:6,9 38:15 39:2
                                   50:5 82:9                                            wall    38:18,19
    touch     20:10                                           107:6 113:6 114:3
                               understand        6:12                                       68:13,19 69:3,11
    touches     14:8                                          115:3
                                   6:15 8:4 15:22                                           70:16,19 71:8
    traded     16:24 17:5                                 use     8:2
                                   19:24 21:24 31:4                                         72:19,23 73:2
    trail    98:19                                        usually       74:1675:1
                                   31:7,21 32:4 33:2                                        74:24 75:8,17
    training     13:22,23                                     75:22
                                   33:5 39:7,10                                             76:12,24 82:1
      14:1,2,7,13,16                                                    v
                                   43:22 46:2 51:10                                         99:7,8,11,19,19
    transcribed        114:7
                                   52:5 57:6,10,22        v    1:5 49:2 90:9                104:14,22 105:2,4
    transcript       13:15
                                   58:5 67:12,14,14           113:6 114:3 115:3             105:7,8,14 106:2
      13:16 101:23
                                   67:15 69:18,24         vague       27:17                 106:13,18,19,21
      109:17 111:14
                                   71:2,5 74:18,19        valid       23:8                  106:22,23 108:6
      113:10,15 114:5
                                   87:9 108:22            various        19:10 20:3         108:16
      114:12 115:5,11
                               understanding              vendor        31:7,10         want      15:22 18:6
      115:17
                                   17:24 23:6 31:14           42:22 43:2 45:7               18:13,22 23:14,23
    transmittal       3:15
\
                                   31:16 32:20 33:20          45:13,15,17 48:24          24:3 30:24 32:18
      3:16 71:13 79:9
                                   34:1,5,13 36:13            55:16 56:5,10,13           41:12,24 50:18,20

                                             Veritext Legal Solutions
    www.veritext. com                                                                             888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW        Document 128-8
                                            121-29 Filed
                                                    Filed07/23/21
                                                          07/02/21 Page
                                                                    Page138
                                                                         138ofof141
                                                                                 141



    [want - xu]                                                                                Page 21

       55:6 58:9,24          49:17,18 50:14            37:1 38:1,10 40:1        83:1,22 84:4,7,13
      61:18 64:6,14,19       51:8,23 52:10            41:13,16 44:3,16          84:19 85:9,20
      65:19 70:21 71:22      53:17 54:1,3,5,6         45:23 46:15 47:18         86:13 87:10,12,18
      74:11 81:15,19         54:11,15,17,20,24        49:16 51:1,17             87:19 88:4,19
      83:13 87:11 89:20      55:4,9 57:9 59:5,6        52:16 55:11,12          90:14 92:2,5,11,13
      89:23 100:19           59:8 63:19,22             56:17 59:11 60:2        92:15,18 93:13
       108:22                69:21 74:23 82:23        60:18 62:4 63:11         97:1 103:3,8
    wanted      52:13        83:21,23 84:2,2,3        63:15 67:1,23             108:8,10,11
      58:23 106:23           84:11,12,18,19           70:7 71:1 73:19      worked        21:14 22:3
    way      57:3,5 72:6     85:1,2,8,14,19           74:14 75:21 76:17        59:3 64:10
      92:8                   86:1,4,7,11,22           77:12,21 78:19       workers           28:16
    wcc    3:14,14,15,15     87:17 88:17,19           79:1 84:23 85:11     working           8:19,24
      3:17,21,22 22:13       90:13,16,19 91:2,5       85:23 86:10 88:7          11:24 40:18
      22:13 26:11,11         91:7,17,22 92:8,10       91:9 94:15 100:23    works        20:24
      42:14 55:18 65:9       92:17,24 93:13,15         103:5 105:6 106:8   worst       69:13 78:5
      65:10,17,18 66:11      96:24 98:19,24            109:4,7 111:10,10   writing       40:12
      68:20 71:14,14,22      102:6,11,11,16,24         112:3 113:8 114:1       90:20 102:18
      79:21,21 96:11         103:1,1,2,6 104:9        114:4,11 115:1,4     written       45:2 46:9
      97:24 103:13           106:10 108:19,20         115:15                   52:8,19 53:22
      104:6                  108:24 109:10,11       witnesses     77:24        57:2,5,12 58:2,4
    wd     105:13            109:12 113:6           word    8:2 10:7,8         62:6 88:16,21
    wei    100:10 101:4      114:3 115:3              14:5 31:4 68:24          90:11 91:1,3,17
    went     17:7          whitestone's     33:1    wording       34:6         93:10 96:23
    west     9:24            47:23 50:6 62:1          35:20 58:23 87:23        101:13
    whereof      112:3       82:4 84:7 87:6,21      words    37:6 43:3     wrong        90:22
    whispering      4:3      87:23 88:10 91:20      work    11:23 20:21    wrote       101:7
    whitestone      1:3      92:4,14 98:10            20:23 28:18 29:9     wsp        72:4
      3:10,12 4:10 5:7       106:13                   31:11,14,18,24       wt     69:21 70:15,18
      15:9 20:2 21:8       willing    49:18,19        32:9,23 37:20            71:3,7 72:19 82:1
      22:11 23:10,12         50:13 51:8,19,23         39:4 46:1147:16          98:11 99:7,8,10,10
      24:9 25:8,9,16,19      53:17 84:15              47:16 48:20 49:2         102:20 105:12,17
      25:22 26:9 27:15     willingness    54:21       49:10,14,18 50:15        106:14,23 108:10
      27:16 29:13,16        54:23 84:1 89:1           50:22 51:9,20        wtc     72:23 73:2
      31:5,12 32:19,21     withdraw      72:5,7       52:10 53:15,19           75:9,17 76:11,19
      35:3 37:20 38:6       82:5                      54:8,14,21 55:5,7        76:24 78:17,20
      38:15,16 39:4,8,11   withdrawn      29:14       55:9,23 56:6,11,15                 x
      39:16,19,22 40:8     withstanding      69:4     56:23 57:8,24
                                                                           x    3:1
      40:16,19,22 41:7     witness    3:15:4 6:3      58:6 59:6,8 60:13
                                                                           xu    5:11
      41:1843:11,20          14:6 16:4 18:2           60:13,14,17 64:3
      45:19 46:22 47:2       19:12 30:1 32:6          64:13 69:20 76:8
u     47:15,20 49:10,13     33:4,19 35:18             82:5,12,15,21,22


                                       Veritext Legal Solutions
    www. veritext. com                                                                 888-391-3376
 Case l:20-cv-01006-GHW
 Case 1:20-cv-01006-GHW               Document 121-29
                                               128-8 Filed
                                                      Filed07/23/21
                                                            07/02/21 Page
                                                                      Page139
                                                                           139ofof141
                                                                                   141



[y - zoom]                                                                           Page 22


              y                50:13,22 51:6,7,7      zhu's   51:14 53:5
                               51:11 52:6,9,11           87:1 88:2
y    9:4 15:8 16:17
                               53:16,17 54:7,11       zoom     1:94:16
    16:19 20:22 21:9
                               54:13,15,17,18,23
    30:11,11 45:20
                               57:8,9 58:9,12
yeah       13:19 48:10
                               59:3,5,9,20,21
    49:9 74:17 82:14
                               60:9 61:23,24
    98:6 104:4
                               63:9 68:5 73:4,7
year       7:7,21 11:12
                               73:13 74:5,6,22,24
    13:23
                               75:6,8 76:8,19
yellow       72:2,8 80:2
                               77:1 78:8,14
yesterday         17:22
                               81:11,11 82:4,8,17
york       1:12:4 9:14
                               82:24,24 83:22
    10:23,23 11:15,23
                               84:1,3,4,15,17,24
    12:2,5 13:11,12
                               85:7,18 86:2,6,14
    29:3
                               86:20 87:3,10,21
yuanda        1:63:10
                               88:3,17,18 89:5
    4:11 7:24 8:2,3,7
                               90:13 91:2,4,18,23
    8:12,15,18,20,22
                               92:21 94:6,19
    8:24 9:1,3,3,7,11
                               96:17,24 98:9,19
    10:1,14 11:2,12
                               103:1,7 107:6
    12:10,12,15 13:7,8
                               108:15 113:6
    13:21,22,23 14:8,8
                               114:3 115:3
    14:14,15,15,22
                           yuanda's         13:17
    15:9,19,23 16:6,7
                               16:22 27:14 29:17
    16:12,19,24 20:24
                               34:12,17,24 35:4
    21:3,4,8,15 22:3
                               37:3 46:11 47:15
    23:3,10,20 24:2,7
                               47:16 49:10,13
    24:15,21 25:15,16
                               50:6,21 51:13,21
    25:19,22,23 26:4,9
                               55:9 59:15 60:4,6
    27:5,6,9,13,13
                               64:3 69:19 84:20
    28:7,9 29:12,13,15
                               85:20 98:9 102:20
    29:16,21 31:8,16
                               103:3 108:8,11
    31:23 32:1,1,12,19
                                        z
    32:22,23 33:5,8,11
    33:14 35:2,9,11        z    12:11 27:3 50:5
    38:15,19 39:2,4,14         82:9
    40:6,16,20,21 41:2     zhu    12:11 13:8
  41:7 43:20 44:7              27:3 50:5,20 51:6
  44:12 46:3,12,21             51:11 52:8,23
  47:4,9,19,23,24              54:14 82:9 94:4
  49:12,18,23 50:12            95:5

                                         Veritext Legal Solutions
www.veritext.com                                                                888-391-3376
        Case 1:20-cv-01006-GHW
             l:20-cv-01006-GHW Document
                               Document 128-8
                                        121-29 Filed
                                                Filed07/23/21
                                                      07/02/21 Page
                                                                Page140
                                                                     140ofof
                                                                           141
                                                                             141




                               Federal         Rules          of    Civil       Procedure

i
                                                         Rule        30




              (e)     Review      By    the    Witness;             Changes.


              (1)    Review;       Statement             of    Changes.          On    request         by    the


              deponent       or    a    party       before          the    deposition             is


              completed,          the    deponent             must    be    allowed          30    days


              after       being    notified          by       the    officer          that    the


              transcript          or    recording             is    available          in    which:


              (A)    to    review       the    transcript             or    recording;             and


              (B)    if    there       are    changes          in    form       or    substance,            to


              sign    a    statement          listing          the    changes          and    the


              reasons       for    making          them.
    j

              (2)    Changes       Indicated             in    the    Officer's             Certificate.


             The     officer       must       note       in    the    certificate             prescribed


             by     Rule    30(f) (1)         whether          a    review      was     requested


             and,     if    so,    must       attach          any    changes          the    deponent


             makes        during       the    30-day          period.




             DISCLAIMER:            THE       FOREGOING             FEDERAL          PROCEDURE         RULES


             ARE     PROVIDED       FOR       INFORMATIONAL                PURPOSES          ONLY.


             THE     ABOVE    RULES          ARE    CURRENT          AS    OF   APRIL        1,


             2019 .        PLEASE      REFER        TO   THE       APPLICABLE           FEDERAL         RULES


             OF     CIVIL    PROCEDURE             FOR   UP-TO-DATE             INFORMATION.
    Case 1:20-cv-01006-GHW
         l:20-cv-01006-GHW Document
                           Document 128-8
                                    121-29 Filed
                                            Filed07/23/21
                                                  07/02/21 Page
                                                            Page141
                                                                 141ofof
                                                                       141
                                                                         141


                               VERITEXT             LEGAL             SOLUTIONS
            COMPANY          CERTIFICATE                AND       DISCLOSURE             STATEMENT


     Veritext       Legal          Solutions                represents             that    the
     foregoing          transcript             is       a    true,          correct       and       complete
     transcript          of    the       colloquies,                   questions          and       answers
     as    submitted by             the       court          reporter.             Veritext          Legal
     Solutions          further          represents                   that    the    attached
     exhibits,          if    any,       are       true,          correct          and    complete
     documents          as    submitted by                   the       court       reporter          and/or
     attorneys          in    relation             to       this       deposition          and       that
     the    documents          were       processed                   in    accordance          with
     our    litigation             support          and production                   standards .


     Veritext       Legal          Solutions                is    committed          to    maintaining
     the    confidentiality                   of    client             and witness             information,
     in    accordance          with       the       regulations                promulgated under
     the    Health       Insurance             Portability                   and Accountability
     Act    (HIPAA) ,         as    amended with                      respect       to    protected
     health       information             and       the          Gramm-Leach-Bliley Act,                            as
     amended,       with       respect             to       Personally             Identifiable
     Information             (PII) .      Physical                transcripts             and       exhibits
     are    managed under                strict             facility          and personnel                access
     controls.          Electronic             files             of    documents          are       stored
     in    encrypted          form       and       are       transmitted             in    an       encrypted
     fashion       to    authenticated parties                               who    are    permitted                to
     access       the    material.             Our       data          is    hosted       in    a    Tier       4
     SSAE    16    certified             facility.


    Veritext        Legal          Solutions             complies             with       all    federal             and
     State    regulations                with       respect             to    the    provision             of
     court    reporting             services,               and maintains                 its       neutrality
     and    independence             regardless                   of    relationship                or    the
     financial          outcome          of    any       litigation.                Veritext             requires
     adherence          to    the    foregoing                   professional             and       ethical
     standards          from       all    of    its         subcontractors                 in       their
     independent             contractor             agreements .


     Inquiries          about Veritext                   Legal          Solutions '
     confidentiality and                      security policies                      and practices
     should be          directed         to Veritext' s                      Client       Services
    Associates           indicated             on    the          cover       of    this       document             or
    at www.veritext.com.



I
